Exhibit 10.14

AMENDED AND RESTATED LOAN AGREEMENT

By and Among:

UAMC CAPITAL, LLC

As Borrower,

ATLANTIC ASSET SECURITIZATION LLC

As an Issuer,

LA FAYETTE ASSET SECURITIZATION LLC

As an Issuer,

GRESHAM RECEIVABLES (NO. 6) LIMITED

As an Issuer,

JUPITER SECURITIZATION COMPANY LLC

As an Issuer,

CALYON NEW YORK BRANCH

As the Administrative Agent,

as a Bank and as a Managing Agent,

LLOYDS TSB BANK PLC

As a Bank and a Managing Agent,

JPMORGAN CHASE BANK, N.A.

As a Bank and as a Managing Agent,

and

UNIVERSAL AMERICAN MORTGAGE COMPANY, LLC

As the Servicer

Dated as of September 25, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I

   GENERAL TERMS    2

1.1.

   Certain Definitions    2

1.2.

   Other Definitional Provisions    35

ARTICLE II

   AMOUNT AND TERMS OF COMMITMENT    36

2.1.

   Maximum Facility Amount    36

2.2.

   Promissory Notes    37

2.3.

   Notice and Manner of Obtaining Borrowings    38

2.4.

   Fees    40

2.5.

   Prepayments    40

2.6.

   Business Days    41

2.7.

   Payment Procedures    41

2.8.

   The Reserve Account    44

2.9.

   Interest Allocations    46

2.10.

   Interest Rates    46

2.11.

   Quotation of Rates    46

2.12.

   Default Rate    46

2.13.

   Interest Recapture    47

2.14.

   Interest Calculations    47

2.15.

   Interest Period    47

2.16.

   Additional Costs    48

2.17.

   Additional Interest on Advances Bearing a Eurodollar Rate    50

2.18.

   Consequential Loss    50

2.19.

   Replacement Banks    50

ARTICLE III

   COLLATERAL    51

3.1.

   Collateral    51

3.2.

   Delivery of Collateral to Collateral Agent    51

3.3.

   Redemption of Mortgage Collateral    53

3.4.

   Correction of Mortgage Notes    56

3.5.

   Collateral Reporting    57

3.6.

   Hedge and Commitment Reports    57

3.7.

   Investor Concentration Reporting    57

3.8.

   Servicer Monthly Reporting    57

3.9.

   Servicer Weekly Report    58

3.10.

   [Reserved]    58

ARTICLE IV

   CONDITIONS PRECEDENT    58

4.1.

   Initial Borrowing    58

4.2.

   All Borrowings    60

ARTICLE V

   REPRESENTATIONS AND WARRANTIES    61

5.1.

   Representations of the Borrower and the Servicer    61

5.2.

   Additional Representations of the Borrower    64

 

i



--------------------------------------------------------------------------------

5.3.

   Additional Representations and Warranties of the Servicer    66

5.4.

   Survival of Representations    67

ARTICLE VI

   AFFIRMATIVE COVENANTS    67

6.1.

   Financial Statements and Reports    67

6.2.

   Taxes and Other Liens    69

6.3.

   Maintenance    69

6.4.

   Further Assurances    69

6.5.

   Compliance with Laws    69

6.6.

   Insurance    69

6.7.

   Accounts and Records    70

6.8.

   Right of Inspection; Audit    70

6.9.

   Notice of Certain Events    71

6.10.

   Performance of Certain Obligations    71

6.11.

   Use of Proceeds; Margin Stock    71

6.12.

   Notice of Default    72

6.13.

   Compliance with Transaction Documents    72

6.14.

   Compliance with Material Agreements    72

6.15.

   Operations and Properties    72

6.16.

   Performance Guarantor Credit Rating    72

6.17.

   Take-Out Commitments    72

6.18.

   Collateral Proceeds    73

6.19.

   Environmental Compliance    73

6.20.

   Closing Instructions    73

6.21.

   Special Affirmative Covenants Concerning Collateral    73

6.22.

   Entity Separateness    73

6.23.

   Approved Investor Concentration Limits    74

6.24.

   MERS Designated Mortgage Loans    75

6.25.

   Electronic Tracking Agreement    75

ARTICLE VII

   NEGATIVE COVENANTS    75

7.1.

   Limitations on Mergers and Acquisitions    76

7.2.

   Fiscal Year    76

7.3.

   Business    76

7.4.

   Use of Proceeds    76

7.5.

   Actions with Respect to Collateral    76

7.6.

   Liens    77

7.7.

   Employee Benefit Plans    77

7.8.

   Change of Principal Office    77

7.9.

   No Commercial, A&D, Etc. Loans    77

7.10.

   Maximum Leverage    77

7.11.

   Indebtedness    77

7.12.

   Deposits to Collection Account    77

7.13.

   Transaction Documents    77

7.14.

   Distributions, Etc    78

7.15.

   Charter    78

7.16.

   Default Ratio    78

7.17.

   Excess Spread    78

 

ii



--------------------------------------------------------------------------------

7.18.

   Minimum Tangible Net Worth    78

7.19.

   Limitation on Debt    78

ARTICLE VIII

   EVENTS OF DEFAULT    78

8.1.

   Nature of Event    78

8.2.

   Default Remedies.    83

8.3.

   Paydowns    84

8.4.

   Waivers of Notice, Etc    84

ARTICLE IX

   THE ADMINISTRATIVE AGENT    85

9.1.

   Authorization    85

9.2.

   Reliance by Agent    85

9.3.

   Agent and Affiliates    85

9.4.

   Lender Decision    86

9.5.

   Rights of the Administrative Agent    86

9.6.

   Indemnification of Administrative Agent    86

9.7.

   UCC Filings    86

ARTICLE X

   INDEMNIFICATION    87

10.1.

   Indemnities by the Borrower    87

ARTICLE XI

   ADMINISTRATION AND COLLECTION OF MORTGAGE LOANS    87

11.1.

   Designation of Servicer    87

11.2.

   Duties of Servicer.    87

11.3.

   Certain Rights of the Administrative Agent    88

11.4.

   Rights and Remedies.    89

11.5.

   Indemnities by the Servicer    89

ARTICLE XII

   THE MANAGING AGENTS    90

12.1.

   Authorization    90

12.2.

   Reliance by Agent    90

12.3.

   Agent and Affiliates    91

12.4.

   Notices    91

12.5.

   Lender Decision    91

ARTICLE XIII

   THE MERS AGENT    91

13.1.

   Authorization    91

13.2.

   Reliance by Agent    92

13.3.

   Agent and Affiliates    92

13.4.

   Rights of the MERS Agent    92

13.5.

   Indemnification of MERS Agent    92

ARTICLE XIV

   MISCELLANEOUS    93

14.1.

   Notices    93

14.2.

   Amendments, Etc    97

14.3.

   Invalidity    98

14.4.

   Restrictions on Informal Amendments    98

 

iii



--------------------------------------------------------------------------------

14.5.

   Cumulative Rights    98

14.6.

   Construction; Governing Law    98

14.7.

   Interest    98

14.8.

   Right of Offset    99

14.9.

   Successors and Assigns.    99

14.10.

   Survival of Termination    101

14.11.

   Exhibits    101

14.12.

   Titles of Articles, Sections and Subsections    101

14.13.

   Counterparts    101

14.14.

   No Proceedings    102

14.15.

   Confidentiality    102

14.16.

   No Recourse Against Directors, Officers, Etc    102

14.17.

   Waiver of Jury Trial    103

14.18.

   Consent to Jurisdiction; Waiver of Immunities    103

14.19.

   Costs, Expenses and Taxes    103

14.20.

   Entire Agreement    104

14.21.

   Excess Funds    104

SCHEDULES AND EXHIBITS

 

Schedule I   Bank Commitments Percentages Schedule II   Approved Investors -
§§ 3.7 and 6.23 Schedule III   Litigation - §5.1(g)(i) Exhibit A   Form of
Amended and Restated Assignment and Acceptance - §1.1 Exhibit B   Form of
Amended and Restated Subordination Agreement - §1.1 Exhibit C   Form of
Borrowing Request - §1.1 Exhibit D   Form of Amended and Restated Collateral
Agency Agreement - §1.1 Exhibit D-1   Definitions - §1.1 Exhibit D-2   Form of
Amended and Restated Security Agreement - §3.1(a) Exhibit D-3(a)   Form of
Amended and Restated Collection Account Control Agreement - §3.1(b)
Exhibit D-3(b)   Form of Amended and Restated Reserve Account Control Agreement
- §3.1(b) Exhibit D-4   Form of Assignment - §3.2(a) Exhibit D-5   Form of
Transfer Request - § 3.4(a) Exhibit D-5A   Form of Shipping Request - §3.4(b)

 

iv



--------------------------------------------------------------------------------

Exhibit D-6(a)   Form of Bailee and Security Agreement Letter - § 3.4(b)(i)
Exhibit D-6(b)   Form of Bailee and Security Agreement Letter for Pool Custodian
§ 3.4(b)(i) Exhibit D-7   Form of Trust Receipt and Security Agreement Letter-
§3.5 Exhibit D-8   Form of Collateral Agent Daily Report - §3.8(a) Exhibit D-9  
Form of Pay Option ARM Report - §3.8(a) Exhibit D-10   UCC Financing Statements
- §3.1(c) Exhibit D-11   Form of Collection Account Release Notice - § 3.4(c)
Exhibit D-12   Form of Lost Note Affidavit - § 4.2(b) Exhibit D-13   Form of
Hedge and Commitment Report - § 3.12 Exhibit D-14   Form of Servicer Weekly
Report - § 3.12 Exhibit E-1   Form of Promissory Note of Calyon New York Group -
§ 2.2 Exhibit E-2   Form of Promissory Note of JPMorgan Chase Group - § 2.2
Exhibit E-3   Form of Promissory Note of Lloyds Group - § 2.2 Exhibit F   Form
of Servicer Monthly Report - § 3.8 Exhibit G-1   Form of Amended and Restated
Servicer Performance Guaranty - § 4.1(d) Exhibit G-2   Form of Amended and
Restated Originator Performance Guaranty - § 4.1(d) Exhibit H-1   Form of
Servicer’s Quarterly Officer’s Certificate - § 6.1(e) Exhibit H-2   Form of
Borrower’s Quarterly Officer’s Certificate - § 6.1(e) Exhibit H-3   Form of
Performance Guarantor’s Quarterly Officer’s Certificate - §§ 4.1(t) and 4.2(h)
Exhibit I-1   Form of Corporate and Limited Liability Company Opinion Exhibit
I-2   Form of Security Interest Opinion Exhibit J   Form of Bankruptcy Opinion
Exhibit K   [Reserved] Exhibit L   Form of Investor Concentration Report - § 3.7

 

v



--------------------------------------------------------------------------------

Exhibit M    [Reserved] Exhibit N    Form of Amended and Restated Reserve
Account Control Agreement - § 1.1 Exhibit O    Each of the Originator’s Credit
and Collection Policy - § 1.1 Exhibit P    Form of Electronic Tracking Agreement
- § 1.1 Exhibit Q    Form of Servicer Weekly Report - § 3.9

 

vi



--------------------------------------------------------------------------------

LOAN AGREEMENT

Dated as of September 25, 2006

THIS LOAN AGREEMENT (this “Agreement”), among

UAMC CAPITAL, LLC, a Delaware limited liability company (hereinafter, together
with its successors and assigns, the “Borrower”), as the Borrower,

ATLANTIC ASSET SECURITIZATION LLC, a Delaware limited liability company
(hereinafter, together with its successors and assigns, “Atlantic”), as an
Issuer,

LA FAYETTE ASSET SECURITIZATION LLC, a Delaware limited liability company
(hereinafter, together with its successors and assigns, “La Fayette”), as an
Issuer,

GRESHAM RECEIVABLES (NO. 6) LIMITED, a foreign corporation (hereinafter,
together with its successors and assigns, “Gresham”), as an Issuer,

JUPITER SECURITIZATION COMPANY LLC, a Delaware limited liability company
(hereinafter, together with its successors and assigns, “Jupiter”), as an
Issuer,

CALYON NEW YORK BRANCH (“hereinafter, together with its successors and assigns,
Calyon New York”), as a Bank, as the Administrative Agent and as a Managing
Agent,

LLOYDS TSB BANK PLC (hereinafter, together with its successors and assigns,
“Lloyds”), as a Bank and as a Managing Agent.

JPMORGAN CHASE BANK, N.A., a national bank (hereinafter, together with its
successors and assigns, “JPMorgan Chase”), as a Bank and as a Managing Agent,
and

UNIVERSAL AMERICAN MORTGAGE COMPANY, LLC, as the Servicer, a Florida limited
liability company (hereinafter, together with its successors and assigns, the
“Servicer”).

RECITALS

1. Capitalized terms used in these Recitals and not defined in the preamble
above have the meanings set forth in Article I.

2. The Borrower, Atlantic Asset Securitization LLC, La Fayette Asset
Securitization LLC, Jupiter Securitization Corporation (predecessor in interest
to Jupiter Securitization LLC), Calyon New York Branch, JPMorgan Chase Bank,
N.A. and the Servicer entered into that certain loan agreement, dated as of
May 23, 2003 as heretofore amended (the “Original Loan Agreement”). This Loan
Agreement amends, restates and supersedes in its entirety the Original Loan
Agreement, but does not satisfy the Obligations outstanding thereunder, which
Obligations shall hereafter be outstanding hereunder so that this Loan Agreement
constitutes a renewed borrowing facility heretofore evidenced by the Original
Loan Agreement.

 

1



--------------------------------------------------------------------------------

3. The Originators are engaged in the business of originating, acquiring,
investing in, marketing and selling, for their own account, mortgage loans that
are made either to finance the purchase of one- to four-family homes or to
refinance loans secured by such properties.

4. The Borrower has purchased, and may continue to purchase, Eligible Mortgage
Loans from the Originators, as determined from time to time by the Borrower and
the Originators.

5. In order to finance such purchases, the Borrower has requested that the
Lenders provide the Borrower with credit in the form of revolving loans on the
terms and conditions set forth herein.

6. Issuer (except for Gresham) may, in their sole discretion, and the Banks
(other than the Banks in the Lloyds Group) and Gresham shall, in each case
subject to the terms and conditions contained in this Agreement, make Advances
to the Borrower secured by a lien on, and security interest in, the Mortgage
Loans and certain other Collateral.

7. The Lenders have appointed the Administrative Agent as their agent to perform
certain administrative duties for the Lenders including, among other things, the
administration of the funding of the transactions hereunder and the making of
certain determinations hereunder and in connection herewith.

AGREEMENTS

In consideration of the recitals and the representations, warranties,
conditions, covenants and agreements made in this Agreement, the sufficiency of
which are acknowledged by all parties hereto, the Borrower, the Lenders, the
Servicer, the Managing Agents and the Administrative Agent, intending to be
legally bound, hereby establish a warehouse line of credit in the amount of the
Maximum Facility Amount. Accordingly, the Borrower, the Lenders, the
Administrative Agent, the Managing Agents and the Servicer covenant and agree as
follows:

ARTICLE I

GENERAL TERMS

1.1. Certain Definitions. As used in this Agreement, the following terms have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

“ABR Allocation” is defined in Section 2.9.

“Accepted Servicing Standards” means the same manner in which the Servicer
services and administers similar mortgage loans for its own portfolio, giving
due consideration to customary and usual standards of practice of mortgage
lenders and loan servicers administering similar mortgage loans but without
regard to any relationship that the Servicer or any Affiliate of the Servicer
may have with the related Obligor, or the Servicer’s right to receive
compensation for its services hereunder.

 

2



--------------------------------------------------------------------------------

“Administrative Agent” means Calyon New York, in its capacity as administrative
agent for the Lenders, or any successor administrative agent.

“Administrative Agent Fee Letter” means the letter agreement pertaining to fees
among the Borrower and Calyon New York, as a Managing Agent and as the
Administrative Agent, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

“Administrative Agent’s Account” means, the special account (account number
01-50576-0001-00-001, ABA No. 026008073) of Calyon New York maintained at the
office of Calyon New York Branch at 1301 Avenue of the Americas, New York, New
York.

“Advance” means with respect to any Lender any amount disbursed by such Lender
to the Borrower pursuant to Section 2.1, or Section 2.20 (or any conversion or
continuation thereof).

“Advance Rate” means (i) with respect to a Conforming Loan, ninety-eight percent
(98%); (ii) with respect to an Alt-A Loan, ninety-seven percent (97%) or, if an
Alt-A FICO Score Trigger Event has occurred and is continuing, as reported to
the Collateral Agent by the Administrative Agent, ninety-five percent (95%);
(iii) with respect to a Jumbo Loan (other than a Super Jumbo Loan), ninety-seven
percent (97%) or, if a Jumbo FICO Score Trigger Event has occurred and is
continuing, as reported to the Collateral Agent by the Administrative Agent,
then ninety-five percent (95%); (iv) with respect to a Subprime Loan or
Second-Lien Loan, ninety-five percent (95%); (v) with respect to a Super Jumbo
Loan, ninety-five percent (95%) or, if a Jumbo FICO Score Trigger Event has
occurred and is continuing, as reported to the Collateral Agent by the
Administrative Agent, then ninety percent (90%); and (vi) with respect to
Uncovered Mortgage Loans, ninety-five percent (95%).

“Affected Party” means each Lender, the Related CP Issuer, the Administrative
Agent, each Managing Agent, any bank party to a Liquidity Agreement and any
permitted assignee or participant of any such bank, and any holding company of
an Affected Party.

“Affiliate” of any Person means (a) any other Person that, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person, or (b) any other Person who is a director, officer or employee (i) of
such Person, or (ii) of any Person described in the preceding clause (a). For
purposes of this definition, the term “control” (and the terms “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession or ownership, directly or indirectly, of the power either (x) to
direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise, or (y) vote 10% or more of the securities
having ordinary power in the election of directors of such Person.

“Agent” means each of the Administrative Agent and the Managing Agents.

 

3



--------------------------------------------------------------------------------

“Agreement” means this Loan Agreement, dated as of the date hereof, by and among
the Borrower, Atlantic, La Fayette, Gresham, Jupiter, Calyon New York, Lloyds,
JPMorgan Chase and the Servicer (as may be amended, restated or modified from
time to time).

“Alt-A FICO Score Trigger Event” means that (i) the Alt-A Pool Weighted Average
FICO Score has been reported, in a Servicer Weekly Report, as less than 690,
(ii) a period of seven Business Days has elapsed from the date of receipt of
such report by the Administrative Agent and (iii) the Servicer has not provided
to the Administrative Agent a revised Alt-A Pool Weighted Average FICO Score
that is equal to or exceeds 690.

“Alt-A Loan” means a Mortgage Loan (other than a Conforming Loan, a Jumbo Loan
or a Subprime Loan) that (1) does not conform to the conventional underwriting
standards of Fannie Mae, Freddie Mac or Ginnie Mae but that is underwritten by
an Approved Investor (other than Fannie Mae, Freddie Mac or Ginnie Mae), within
guidelines generally acceptable to industry norms for “Alt-A” loans and (2) has
a demonstrated secondary market.

“Alt-A Pool Weighted Average FICO Score” means, as of the relevant date set
forth in a Servicer Weekly Report, the ratio of (a) the sum, for all Alt-A
Loans, of the product for each Alt-A Loan of (i) its FICO Score and (ii) its
original principal balance to (b) the sum of the original principal balances of
all Alt-A Loans.

“Alternate Base Rate” means:

(a) for the Calyon New York Group, on any date, a fluctuating rate of interest
per annum equal to the higher of:

(i) a rate per annum equal to the prime rate of interest announced from time to
time by Calyon New York or its parent (which is not necessarily the lowest rate
charged to any customer), changing when and as said prime rate changes; and

(ii) the Federal Funds Rate (as defined below) most recently determined by the
Calyon New York plus 1.0% per annum;

(b) for the JPMorgan Chase Group, on any date, a fluctuating rate of interest
per annum equal to the higher of:

(i) a rate per annum equal to the prime rate of interest announced from time to
time by JPMorgan Chase or its parent (which is not necessarily the lowest rate
charged to any customer), changing when and as said prime rate changes; and

(ii) the Federal Funds Rate (as defined below) most recently determined by
JPMorgan Chase plus 1.0% per annum.

 

4



--------------------------------------------------------------------------------

(c) for the Lloyds Group, on any date, a fluctuating rate of interest per annum
equal to the higher of:

(i) a rate per annum equal to the prime rate of interest in the United States
announced from time to time by Lloyds or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes; and

(ii) the Federal Funds Rate (as defined below) most recently determined by
Lloyds plus 1.0% per annum.

For purposes of this definition, “Federal Funds Rate” means, for any period, a
fluctuating interest rate per annum equal (for each day during such period) to
(i) the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the
immediately preceding Business Day) by the Federal Reserve Bank of New York; or
(ii) if such rate is not so published for any day that is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it. The Alternate Base Rate is not necessarily intended to be the
lowest rate of interest determined by any Group Bank in connection with
extensions of credit.

“Approved Investor” means, with respect to a Loan Specific Take-Out Commitment
or a Hedge:

(a) Fannie Mae, Freddie Mac or Ginnie Mae, or

(b) any Person with short-term ratings of at least A-1, P-1 and F1 from S&P,
Moody’s and Fitch, respectively, or long-term unsecured debt ratings (or in the
case of a bank without such ratings that is the principal subsidiary of a bank
holding company, the rating of the bank holding company) of at least AA, Aa2 and
AA from S&P, Moody’s and Fitch, respectively, or

(c) all other Persons as may be approved by the Managing Agents, which approvals
may be subject to certain concentration limits but may not be unreasonably
withheld or delayed;

provided that (i) if an Approved Investor has a short-term rating or a long-term
unsecured debt rating at the time such Person first becomes an “Approved
Investor” and such Person’s short-term ratings or long-term unsecured debt
ratings are subsequently downgraded or withdrawn, such Person shall cease to be
an “Approved Investor”; provided, further, that with respect to any Take-Out
Commitments issued by such Person prior to the date of such downgrade or
withdrawal, such Person shall cease to be an “Approved Investor” 60 days
following such downgrade or withdrawal; and (ii) if an Approved Investor does
not have a short-term rating or a long-term unsecured debt rating, such Person
shall cease to be an “Approved Investor” upon prior written notice from any
Managing Agent if such Managing Agent has good faith concerns about the

 

5



--------------------------------------------------------------------------------

future performance of such Person; provided, further, that with respect to any
Take-Out Commitments issued by such Person prior to such notice, such Person
shall cease to be an “Approved Investor” 60 days following such notice.

As of the date of this Agreement, Schedule II hereto sets forth the Approved
Investors pursuant to the preceding clauses (b) and (c) (and any applicable
concentration limits). Schedule II shall be updated from time to time as
Approved Investors are added or deleted or concentration limits are changed
pursuant to the preceding clauses (b) and (c). The parties hereto agree that,
with respect to Subprime Loans, “Approved Investor” means only those Persons
specifically designated on Schedule II hereto (as it may be updated from time to
time) as an Approved Investor for Subprime Loans.

“Assignment” is defined in the Collateral Agency Agreement.

“Assignment and Acceptance” means an assignment and acceptance agreement entered
into by a Bank, an Eligible Assignee and the Administrative Agent, pursuant to
which such Eligible Assignee may become a party to this Agreement, in
substantially the form of Exhibit A hereto.

“Atlantic” has the meaning set forth in the preamble to this Agreement.

“Availability” means, at the time determined, the Maximum Facility Amount minus
the Principal Debt owed to the Lenders.

“Available Collateral Value” means, at the time determined, the excess of the
Collateral Value of all Eligible Mortgage Collateral over the Principal Debt.

“Bailee and Security Agreement Letter” is defined in Section 3.4(b)(i) of the
Collateral Agency Agreement.

“Bank” means each of Calyon New York, Lloyds, JPMorgan Chase and each respective
Eligible Assignee that shall become a party to this Agreement pursuant to an
Assignment and Acceptance.

“Bank Commitment” means (a) with respect to Calyon New York, Lloyds and JPMorgan
Chase, in its capacity as a Bank, the amount set forth on Schedule I hereto, and
(b) with respect to a Bank that has entered into an Assignment and Acceptance,
the amount set forth therein as such Bank’s Bank Commitment, in each case as
such amount may be reduced by each Assignment and Acceptance entered into
between such Bank and an Eligible Assignee, and as may be further reduced (or
terminated) pursuant to the next sentence. Any reduction (or termination) of the
Maximum Facility Amount pursuant to the terms of this Agreement shall (unless
otherwise agreed by all the Banks) reduce ratably (or terminate) each Bank’s
Bank Commitment. At no time shall the aggregate Bank Commitments of all Banks
exceed the Maximum Facility Amount. Notwithstanding anything to the contrary
herein, the Group Banks related to Gresham shall have no commitment hereunder to
make Advances, but Gresham shall have a commitment to make advances equal to the
Bank Commitment of its related Group Banks.

 

6



--------------------------------------------------------------------------------

“Bank Commitment Percentage” means, for any Bank, as of any date, the amount
obtained by dividing such Bank’s Bank Commitment on such date by the aggregate
Bank Commitments of all Banks on such date. As of the date of this Agreement,
the Bank Commitment Percentage for each Bank is as set forth on Schedule I
hereto.

“Bank Spread” means the margin set forth in the Fee Letter.

“Base Rate Advance” means an Advance that bears interest at a rate per annum
determined on the basis of the Alternate Base Rate.

“Borrower” has the meaning specified in the preamble of this Agreement.

“Borrowing” means a borrowing of Advances consisting of Advances having the same
Interest Period made hereunder by each of the Lenders on the same Business Day.

“Borrowing Date” means the date, identified by the Borrower in the relevant
Borrowing Request, as the date on which a Borrowing is to be made.

“Borrowing Request” means a request, in the form of Exhibit C to this Agreement,
for a Borrowing pursuant to Article II. As of the date of each such Borrowing
Request pursuant to Article II, the Borrower shall automatically be deemed to
have made the following representations and warranties:

(1) The Borrower represents and warrants for the benefit of the Lenders and the
Administrative Agent that:

(i) The Borrower is entitled to receive the Requested Borrowing under the terms
and conditions of this Agreement (and pursuant to the Assignment, if any,
executed in connection herewith, the Borrower grants to the Administrative Agent
a security interest in the Collateral described in such Assignment);

(ii)(a) if the Borrowing requested hereunder is not a Special Borrowing, all
Principal Mortgage Documents required under Section 3.2(b) of this Agreement and
which relate to the Mortgage Loans identified on Schedule I to the Assignment,
if any, executed in connection herewith have been delivered to the Collateral
Agent, and (b) if the Borrowing requested hereunder is a Special Borrowing,
either (1) all such documents which relate to Schedule II to the Assignment
shall be delivered to the Collateral Agent within 9 Business Days after the
Borrowing Date set forth in the Borrowing Request, as required under
Section 2.3(c) of this Agreement, or (2) the Principal Debt that has been
borrowed against such Mortgage Loans shall be repaid in full as and to the
extent required under Section 2.3(d) of this Agreement;

(iii) all Mortgage Loans, Principal Mortgage Documents and Other Mortgage
Documents in which the Administrative Agent is granted a security interest
pursuant to the Assignment, if any, in connection herewith, comply in all
material respects with the applicable requirements set forth in this Agreement
and the Security Agreement;

 

7



--------------------------------------------------------------------------------

(iv) at all times relevant to this Agreement, total Collateral Value
attributable to the types or categories of Collateral referred to in the
definition of subparagraphs (a) through (g) of Collateral Value has not, and
does not now, exceed the limitations established in such definition;

(v) no Default or Event of Default has occurred or is continuing; and

(vi) no change or event which constitutes a Material Adverse Effect as to the
Borrower has occurred.

(2) The representations and warranties of the Borrower contained in this
Agreement and those contained in each other Transaction Document to which the
Borrower is a party are true and correct in all material respects on and as of
the date of each Borrowing Request (other than those representations and
warranties that, by their express terms, are limited to the effective date of
the document or agreement in which they are initially made).

(3) All of the conditions applicable to the Requested Borrowing pursuant to
Section 4.2 of this Agreement are and will be satisfied immediately before and
after giving effect to the Requested Borrowing.

“Business Day” means (a) a day on which (i) commercial banks in New York City,
New York, Miami, Florida, and Chicago, Illinois are not authorized or required
to be closed and (ii) commercial banks in the State in which the Collateral
Agent has its principal office are not authorized or required to be closed, and
(b) if this definition of “Business Day” is utilized in connection with a
Eurodollar Advance, a day on which dealings in United States dollars are carried
out in the London interbank market.

“Calyon New York” has the meaning set forth in the preamble of this Agreement
and its successors and assigns.

“Calyon New York Group” means Atlantic, La Fayette, Calyon, and each other Group
Bank of Atlantic and La Fayette.

“Charter” means the Borrower’s articles of organization, as amended through the
date of this Agreement.

“Closing Protection Rights” means any rights of the Originators or the Borrower
to or under (i) a letter issued by a title insurance company to any of the
Originators assuming liability for certain acts or failure to act on behalf of a
named closing escrow agent, approved attorney or similar Person in connection
with the closing of a Mortgage Loan transaction, (ii) a bond, insurance or trust
fund established to protect a mortgage lender against a loss or damage resulting
from certain acts or failure to act of a closing escrow agent, approved
attorney, title insurance company or similar Person, or (iii) any other right or
claim that any of the Originators or the Borrower may have against any Person
for any loss or damage resulting from such Person’s acts or failure to act in
connection with the closing of a Mortgage Loan and the delivery of the related
Mortgage Loan Collateral to the Collateral Agent, any of the Originators or to
the Borrower.

 

8



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means Property that is subject to a Lien for the benefit of the
holders of the Obligations.

“Collateral Agency Agreement” means the Amended and Restated Collateral Agency
Agreement, dated as of the date hereof, among the Borrower, the Collateral Agent
and the Administrative Agent, substantially in the form of Exhibit D hereto, as
amended, supplemented, restated or otherwise modified from time to time.

“Collateral Agent” means Residential Funding Corporation, and its successors and
assigns.

“Collateral Agent Daily Report” is defined in Section 3.8(a) of the Collateral
Agency Agreement.

“Collateral Deficiency” means, at any time, the amount by which the Principal
Debt exceeds the Collateral Value of all Eligible Mortgage Collateral.

“Collateral Proceeds” means all amounts received by the Borrower, the Servicer,
the Administrative Agent, the Lenders, the Collateral Agent or any other Person,
in respect of the Collateral, whether in respect of principal, interest, fees or
other amounts, including, without limitation, (i) all amounts received pursuant
to Take-Out Commitments, and (ii) with respect to any Mortgage Loan, all funds
that are received from or on behalf of the related Obligors in payment of any
amounts owed (including, without limitation, purchase prices, finance charges,
escrow payments, interest and all other charges) in respect of such Mortgage
Loan, or applied to such amounts owed by such Obligors (including, without
limitation, insurance payments that Borrower or Servicer applies in the ordinary
course of its business to amounts owed in respect of such Mortgage Loan and net
proceeds of sale or other disposition of Property of the Obligor or any other
party directly or indirectly liable for payment of such Mortgage Loan and
available to be applied thereon).

“Collateral Value” means

(A) with respect to the Collection Account, the balance of collected funds
therein that is not subject to any Lien in favor of any Person other than the
Lien in favor of the Administrative Agent for the benefit of the holders of the
Obligations; and

(B) with respect to each Eligible Mortgage Loan and at all times, an amount
equal to the Advance Rate for such Eligible Mortgage Loan times the least of:

(1) the lesser of the original principal amount of such Eligible Mortgage Loan
or the acquisition price paid by the related Originator on the closing and
funding of such Eligible Mortgage Loan;

(2) for each Eligible Mortgage Loan, as of any date of determination, the lesser
of

 

9



--------------------------------------------------------------------------------

(a) if, as of the second Business Day of the week of such determination, the
Eligible Mortgage Loan was a Hedged Loan but with respect to which there was no
Loan Specific Take-Out Commitment, a ratable amount determined by multiplying
(i) the weighted average purchase price (expressed as a percentage of par) that
Approved Investors are obligated to pay, pursuant to Take-Out Commitments (other
than any Loan Specific Take-Out Commitments), for all Eligible Mortgage Loans,
as shown on the Hedge and Commitment Report provided on the first Business Day
of the week in which such Mortgage Loan was assigned to the Administrative
Agent, times (ii) the original principal amount of such Eligible Mortgage Loan,
or

(b) if, as of the second Business Day of the week of such determination, there
was a Loan Specific Take-Out Commitment attributable to such Eligible Mortgage
Loan, the purchase price to be paid by the Approved Investor for such Mortgage
Loan, including any servicing release premium; and

(3) while a Default or Event of Default is continuing, or upon request of any of
the Managing Agents at any other time, the Market Value of such Eligible
Mortgage Loan;

provided, however, that

(a) at any time, the portion of total Collateral Value that may be attributable
to Jumbo Loans shall not exceed thirty-five percent (35%) of the Maximum
Facility Amount; provided, that (i) no Obligor on any Jumbo Loan shall have a
FICO Score of less than 650, and (ii) each of the Jumbo Loans shall have a
Loan-to-Value Ratio of no more than 95% and a Combined Loan-to-Value Ratio of no
more than 100%;

(b) at any time, the portion of total Collateral Value that may be attributable
to Super Jumbo Loans shall not exceed ten percent (10%) of the Maximum Facility
Amount, which represents 28.57% of the limit for Jumbo Loans; provided, that
(i) no Obligor on any Super Jumbo Loan shall have a FICO Score of less than 650,
and (ii) each of the Super Jumbo Loans shall have a Loan-to-Value Ratio of no
more than 80% and a Combined Loan-to-Value Ratio of no more than 100%;

(c) at any time, the portion of total Collateral Value that may be attributable
to Mortgage Loans for which the Mortgage Notes have been withdrawn for
correction pursuant to Section 3.4 shall not exceed 3.5% of the Maximum Facility
Amount as determined in accordance with said Section 3.4;

(d) at any time, the portion of the total Collateral Value that may be
attributable to Subprime Loans shall not exceed ten percent (10%) of the Maximum
Facility Amount; provided, that (a) no Obligor on any Subprime Loan shall have a
FICO Score of less than 600 and (b) each of the Subprime Loans shall have a
Loan-to-Value Ratio of no more than ninety percent (90%);

(e)(A) at any time, the portion of the total Collateral Value that may be
attributable to Alt-A Loans shall not exceed forty-five percent (45%) of the
Maximum

 

10



--------------------------------------------------------------------------------

Facility Amount and (B) at any time, the portion of total Collateral Value that
may be attributable to Pay Option ARMs shall not exceed fifteen percent (15%) of
the Maximum Facility Amount, which represents one-third of the limit of 45% in
Sub-clause (A) above; provided, that (i) no Obligor on any Alt-A Loan shall have
a FICO Score of less than 650, and (ii) each of the Alt-A Loans shall have a
Loan-to-Value Ratio of no more than 95% and a Combined Loan-to-Value Ratio of no
more than 100%;

(f) at any time, (A) the portion of total Collateral Value that may be
attributable to Mortgage Loans that have been Eligible Mortgage Loans owned by
the Borrower for more than 120 days shall not exceed ten percent (10%) of the
Maximum Facility Amount (for purposes of this subparagraph (f), the Collateral
Agent may assume that the date on which the Borrower acquired such Eligible
Mortgage Loans is the date on which such Eligible Mortgage Loans are assigned to
the Administrative Agent under this Agreement, which date shall be the date
reflected on the electronic transmission in lieu of an Assignment provided to
the Collateral Agent) and (B) the portion of total Collateral Value that may be
attributable to Mortgage Loans that have been Eligible Mortgage Loans that have
been owned by the Borrower for more than 180 days shall be zero;

(g) a Mortgage Loan that ceases to be an Eligible Mortgage Loan shall have a
Collateral Value of zero; and

(h) at any time, (A) except the first five and last five Business Days of any
month, the portion of total Collateral Value that may be attributable to Special
Mortgage Loans shall not exceed thirty-five percent (35%) of the Maximum
Facility Amount and (B) during the first five and last five Business Days of any
month, the portion of total Collateral Value that may be attributable to Special
Mortgage Loans shall not exceed fifty percent (50%) of the Maximum Facility
Amount; and

(i) at any time, the portion of total Collateral Value that may be attributable
to Second-Lien Loans shall not exceed twenty-five percent (25%) of the Maximum
Facility Amount; provided, that (A) no Obligor on any Second-Lien Loan shall
have a FICO Score of less than 660 and (B) each of the Second-Lien Loans shall
have a Combined Loan-to-Value Ratio of no more than 100%.

(j) at the end of a weekly period that is the subject of a Hedge and Commitment
Report, the portion of total Collateral Value that may be attributable to
Uncovered Mortgage Loans shall not exceed ten percent (10%) of the Maximum
Facility Amount; provided that any Uncovered Mortgage Loan shall have a
Collateral Value of zero if (i) it has a FICO Score of less than 660 and (ii) is
not a Second-Lien Loan, Pay Option ARM, Subprime Loan or HELOC; provided,
further, that any Mortgage Loan that is not subject to significant interest rate
volatility and is approved by the Administrative Agent may be included in the
portion of total Collateral Value that may be attributable to Uncovered Mortgage
Loans.

“Collection Account” means the account established pursuant to Section 2.7(b) to
be used for (i) the deposit of proceeds from the sale of Mortgage Loans; and
(ii) the payment of the Obligations, it being understood that such account is
controlled by the

 

11



--------------------------------------------------------------------------------

Administrative Agent pursuant to the Collection Account Control Agreement and
the Administrative Agent has the authority to direct the transfer of all funds
in the Collection Account.

“Collection Account Bank” means, initially, JPMorgan Chase Bank, N.A. and, at
any time, the institution then holding the Collection Account in accordance with
the terms of the Collection Account Control Agreement.

“Collection Account Control Agreement” means the Amended and Restated Collection
Account Control Agreement, dated as of the date hereof, among the Borrower, the
Servicer, the Administrative Agent and the Collection Account Bank,
substantially in the form of Exhibit D-3 hereto, as amended, modified or
supplemented from time to time.

“Collection Account Release Notice” is defined in Section 3.3(a).

“Collection Period” means each calendar month, beginning on the first day of
each month and including the last day of the month.

“Collections” means, with respect to any Mortgage Asset, all cash collections
(other than in respect of escrows for taxes and insurance premiums payable under
the related Mortgage Loan) and other cash proceeds of such Mortgage Asset.

“Combined Loan-to-Value Ratio” means, with respect to any Mortgage Loan, the
fraction, expressed as a percentage found by dividing the original principal
balance of all Mortgage Loans secured by a particular property by the value of
such property, such value being measured by (i) the appraised value of such
property at such time, if a Mortgage Loan is a refinance of an existing loan or
(ii) the lower of the sales price of the related property at the time of
origination of a Mortgage Loan or the appraised value of such property at such
time, if a Mortgage Loan is a purchase money loan.

“Commercial Paper Notes” means short-term promissory notes issued or to be
issued by the Issuers or in the case of Gresham, the Related CP Issuer to fund
or maintain their Advances or investments in other financial assets.

“Commercial Paper Rate” for any Interest Period for the related Advance means:

(a) with respect to the portion of such Advance funded by Atlantic or La
Fayette, a rate per annum equal to the sum of:

(i) the rate or, if more than one rate, the weighted average of the rates,
determined by converting to an interest-bearing equivalent rate per annum the
discount rate (or rates) at which Commercial Paper Notes having a term equal to
such Interest Period and to be issued to fund or to maintain such Advance by
Atlantic or La Fayette (including, without limitation, Principal Debt and
accrued and unpaid interest), may be sold by any placement agent or commercial
paper dealer selected by the Managing Agent for Atlantic, as agreed between each
such agent or dealer and the Managing Agent for Atlantic or La Fayette, plus

 

12



--------------------------------------------------------------------------------

(ii) the commissions and charges charged by such placement agent or commercial
paper dealer with respect to such Commercial Paper Notes expressed as a
percentage of such face amount and converted to an interest-bearing equivalent
rate per annum, plus

(iii) the Conduit Spread; or

(iv) such other rate as Atlantic, La Fayette and the Borrower shall agree to in
writing.

(b) with respect to the portion of any Advance funded by Jupiter for any
Interest Period, the per annum rate that reflects:

(i) the rate (or, if more than one rate, the weighted average of the rates) at
which Commercial Paper Notes having a term equal to such Interest Period (or
portion thereof) may be sold by any placement agent or commercial paper dealer
selected by Jupiter, as agreed between each such agent or dealer and Jupiter,
provided, however, that if the rate (or rates) as agreed between any such agent
or dealer and Jupiter is a discount rate (or rates), the “Commercial Paper Rate”
for such Interest Period (or portion thereof) shall be the rate (or if more than
one rate, the weighted average of the rates) resulting from Jupiter’s converting
such discount rate (or rates) to an interest-bearing equivalent rate per annum,
plus

(ii) accrued commissions in respect of placement agents and commercial paper
dealers and issuing and paying agent fees incurred, in respect of such
Commercial Paper Notes, minus

(iii) any payment received on such date net of expenses in respect of
Consequential Losses related to the prepayment of any purchased interest of
Jupiter pursuant to the terms of any receivable purchase facilities funded
substantially with such Commercial Paper Notes, plus

(iv) the Conduit Spread; or

(v) such other rate as Jupiter and the Borrower shall agree to in writing.

(c) with respect to any Advances funded by Gresham, for any Interest Period, the
per annum rate that reflects:

(i) the rate or, if more than one rate, the weighted average of the rates,
determined by converting to an interest-bearing equivalent rate per annum the
discount rate (or rates) at which Commercial Paper Notes having a term equal to
such Interest Period and to be issued to fund or to maintain such Advance by
Gresham (including, without limitation, Principal Debt and accrued and unpaid
interest), may be sold by any placement agent or commercial paper dealer
selected by the Related CP Issuer, as agreed between each such agent or dealer
and the Related CP Issuer, plus

 

13



--------------------------------------------------------------------------------

(ii) the commissions and charges charged by such placement agent or commercial
paper dealer with respect to such Commercial Paper Notes expressed as a
percentage of such face amount and converted to an interest-bearing equivalent
rate per annum, plus

(iii) the Conduit Spread; or

(iv) such other rate as Gresham and the Borrower shall agree to in writing.

Notwithstanding anything to the contrary in this definition, to the extent that
any Advance is funded by issuing Commercial Paper Notes denominated in a
currency other than United States Dollars, the costs of any currency exchange
contracts entered into in connection with such issuance of Commercial Paper
Notes shall be included in the rate determined hereunder and the interest rate
(or if any component of such rate is a discount rate, the rate resulting from
converting such discount rate to an interest rate bearing equivalent rate per
annum for such component) with respect to such Commercial Paper Notes may be
calculated with reference to the amounts received and payable by the Issuer, or
Related CP Issuer, under currency exchange contracts entered into in connection
with the issuance of such Commercial Paper Notes; provided, however, that any
such costs shall only be included in the calculation of “CP Rate” to the extent
that the issuance of such Commercial Paper Notes in a currency other than U.S.
dollars would result (as reasonably determined by the applicable Managing Agent
at the time the applicable Issuer, or its Related CP Issuer, became obligated
under the related currency exchange contracts) in a lower “CP Rate” (including
for this purpose the cost of such currency exchange contracts) than would have
been obtained through the issuance of such Commercial Paper Notes in U.S.
dollars.

“Conduit Spread” means the margin set forth in the Fee Letter.

“Conforming Loan” means (i) a Mortgage Loan that complies with all applicable
requirements for purchase under a Fannie Mae, Freddie Mac or similar
Governmental Authority standard form of conventional mortgage loan purchase
contract, then in effect, or (ii) an FHA Loan or a VA Loan. The term Conforming
Loan shall not include Subprime Loans.

“Consequential Loss” means any loss or expense that any Affected Party may
reasonably incur in respect of a Borrowing as a consequence of (a) any failure
or refusal of Borrower (for any reasons whatsoever other than a default by the
Administrative Agent, any Lender or any Affected Party) to take such Borrowing
after Borrower shall have requested it under this Agreement, (b) any prepayment
or payment of such Borrowing that is a Eurodollar Advance or CP Advance on a day
other than the last day of the Interest Period applicable to such Borrowing,
(c) any prepayment of any Borrowing that is not made in compliance with the
provisions of Section 2.5(a); provided, that so long as an Event of Default
shall not have occurred, the Borrower shall not be responsible for any
Consequential Loss resulting from changes in the Settlement

 

14



--------------------------------------------------------------------------------

Date made by the Administrative Agent, as described in the proviso contained in
the definition of “Settlement Date,” or (d) Borrower’s failure to make a
prepayment after giving notice under Section 2.5(a) that a prepayment will be
made.

“CP Allocation” is defined in Section 2.9.

“Debt” means (a) all indebtedness or other obligations of a Person that, in
accordance with GAAP consistently applied, would be included in determining
total liabilities as shown on the liabilities side of a balance sheet of the
Person on the date of determination, plus (b) all indebtedness or other
obligations of the Person for borrowed money or for the deferred purchase price
of property or services. For purposes of calculating a Person’s Debt, deferred
taxes arising from capitalized excess servicing fees and capitalized servicing,
rights may be excluded from a Person’s indebtedness. For purposes of calculating
Borrower’s Debt, letters of credit outstanding on the date hereof naming Lennar
Corporation and its subsidiaries as beneficiary shall, to the extent otherwise
included, be excluded.

“Debtor Laws” means all applicable liquidation, conservatorship, bankruptcy,
fraudulent transfer or conveyance, moratorium, arrangement, receivership,
insolvency, reorganization or similar laws from time to time in effect affecting
the rights of creditors generally.

“Default” means any condition or event that, with the giving of notice or lapse
of time or both and unless cured or waived, would constitute an Event of
Default.

“Default Rate” means a per annum rate of interest equal from day to day to the
lesser of (a) the sum of the Alternate Base Rate plus two percent and (b) the
Maximum Rate.

“Default Ratio” means as of the end of any Collection Period, the ratio of
(i) the principal amount of all Mortgage Loans that were Defaulted Mortgage
Loans at such time, to (ii) the aggregate principal amount of all Mortgage Loans
at such time.

“Defaulted Mortgage Loan” means a Mortgage Asset under which the Obligor is 30
or more days in payment default or has taken any action, or suffered any event
of the type described in Section 8.1(f), 8.1(g) or 8.1(h) or is in foreclosure.

“Deferred Income” means the amount of income that any of the Originators or
Borrower has deferred, for accounting purposes, pending the sale of Mortgage
Loans, in accordance with Statement of Financial Accounting Standards Number 91
(“SFAS 91”) and Statement of Financial Accounting Standards Number 122 (“SFAS
122”), each as currently published by the Financial Accounting Standards Board.

“Drawdown Termination Date” means the earliest to occur of:

(a) September 24, 2007, unless extended pursuant to Section 2.1(b), or

 

15



--------------------------------------------------------------------------------

(b) the date on which the Maximum Facility Amount is terminated by the Borrower
pursuant to Section 2.1(d), and

(c) the date, on or after the occurrence of an Event of Default, determined
pursuant to Section 8.1.

“Effective Date” means September 25, 2006.

“Electronic Agent” means MERSCORP, Inc., a Delaware corporation.

“Electronic Tracking Agreement” means the Electronic Tracking Agreement, dated
as of the date hereof, among the Borrower, the Servicer, the Electronic Agent,
MERS and JPMorgan Chase, as MERS Agent, substantially in the form attached as
Exhibit P hereto.

“Eligible Assignee” means (i) Calyon New York or any of its Affiliates, Lloyds
or any of its Affiliates or JPMorgan Chase or any of its Affiliates, (ii) any
Person managed by Calyon New York or any of its Affiliates, Lloyds or any of its
Affiliates or JPMorgan Chase or any of its Affiliates, respectively, or
(iii) any financial or other institution.

“Eligible Institution” means any depository institution, organized under the
laws of the United States or any state, having capital and surplus in excess of
$200,000,000, the deposits of which are insured to the full extent permitted by
law by the Federal Deposit Insurance Corporation and that is subject to
supervision and examination by federal or state banking authorities; provided
that such institution also must have a rating of A or higher with respect to
long-term deposit obligations from Moody’s, A2 or higher with respect to
long-term deposit obligations from S&P and A or higher with respect to long-term
deposit obligations from Fitch. If such depository institution publishes reports
of condition at least annually, pursuant to law or to the requirements of the
aforesaid supervising or examining authority, then the combined capital and
surplus of such corporation shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published.

“Eligible Mortgage Collateral” means Eligible Mortgage Loans and the Collection
Account.

“Eligible Mortgage Loan” means a Mortgage Loan:

(a) that (i) is a closed and funded Mortgage Loan, (ii) has a maximum term to
maturity of 30 years (or with respect to a Conforming Loan, 40 years) and the
proceeds of which were used either to finance a portion of the purchase price of
a Property encumbered by the related Mortgage or to refinance a loan secured by
such Property, (iii) is secured by a perfected first-priority Lien on
residential real Property consisting of land and a one-to-four family dwelling
thereon which is completed and ready for owner occupancy, including townhouses
and condominiums and (iv) was underwritten according to the applicable
Originator’s Credit and Collection Policy;

 

16



--------------------------------------------------------------------------------

(b) that is a Conforming Loan, a Jumbo Loan, a Second-Lien Loan, a Subprime Loan
or an Alt-A Loan;

(c) in which the Administrative Agent has been granted and continues to hold a
perfected first-priority, security interest for the benefit of the holders of
the Obligations;

(d) for which the Mortgage Note is endorsed (without recourse) in blank and each
of such Mortgage Loan and the related Mortgage Note is a legal, valid and
binding obligation of the Obligor thereof;

(e) for which, other than in respect of Special Mortgage Loans, the Principal
Mortgage Documents have been received by the Collateral Agent as of the date
that the original principal amount of the Mortgage Loan was first reported in
the Collateral Agent Daily Report for such Business Day, and are in form and
substance acceptable to the Collateral Agent;

(f) that, if such Loan has been delivered to an Approved Investor, no more than
45 days have lapsed since the date on which Mortgage Loan Collateral relating to
such Mortgage Loan was shipped to the related Approved Investor;

(g) that, simultaneously with the pledge thereof under the Collateral Agency
Agreement, together with the related Mortgage Loan Collateral, is owned
beneficially by Borrower free and clear of any Lien of any other Person other
than the Administrative Agent for the benefit of the holders of the Obligations;

(h) that, together with the related Mortgage Loan Collateral, does not
contravene any Governmental Requirements applicable thereto (including, without
limitation, the Real Estate Settlement Procedures Act of 1974, as amended, and
all laws, rules and regulations relating to usury, truth-in-lending, fair credit
billing, fair credit reporting, equal credit opportunity, fair debt collection
practices, privacy and other applicable federal, state and local consumer
protection laws) and with respect to which no party to the related Mortgage Loan
Collateral is in violation of any Governmental Requirements (or procedure
prescribed thereby) if such violation would impair the collectability of such
Mortgage Loan or the saleability of such Mortgage Loan under the applicable
Take-Out Commitment;

(i) that, (i) is not a Defaulted Mortgage Loan; (ii) has not previously been
sold to an Approved Investor or any of the Originators and repurchased by
Borrower; and (iii) is a Mortgage Loan with respect to which the Principal
Mortgage Documents relating to such Mortgage Loan were delivered to the
Collateral Agent within the time frame set forth in Section 2.3(c); provided,
however, that, upon delivery of such Principal Mortgage Documents to the
Collateral Agent, such Mortgage Loans shall subsequently qualify as Eligible
Mortgage Loans to support Borrowings subsequent to such delivery; or (iv) has an
original principal balance not in excess of $3,000,000.00;

(j) that if the Mortgage Loan Collateral has been withdrawn for correction
pursuant to Section 3.4 such Mortgage Loan Collateral has been returned to the
Collateral Agent within 14 calendar days after withdrawal as required by
Section 3.4;

 

17



--------------------------------------------------------------------------------

(k) that is denominated and payable in U.S. dollars in the United States and the
Obligor of which is a natural person who is a U.S. citizen or resident alien or
a corporation or other legal entity organized under the laws of the United
States or any State thereof or the District of Columbia;

(l) that is not subject to any right of rescission, setoff, counterclaim or
other dispute whatsoever;

(m) that was acquired by the Borrower from any of the Originators within 60 days
after its Mortgage Origination Date;

(n) that is covered by the types and amounts of insurance required by
Section 6.6(b);

(o) with respect to which all representations and warranties made by the related
Originator in the Repurchase Agreement are true and correct in all material
respects and with respect to which all loan level covenants made in the
Repurchase Agreement have been complied with;

(p) that is subjected to the following “Quality Control” measures by personnel
of any of the Originators before the Mortgage Note is funded by such Originator:

(i) for those Mortgage Loans not originated by any of the Originators, is
underwritten by any of the Originators prior to funding thereof and after
performance of all underwriting procedures, is submitted to any of the
Originators for closing where it is reviewed for thoroughness and compliance
(including truth-in-lending, good faith estimates and other disclosures) and a
verbal verification of employment and in-file credit report are obtained; and

(ii) with respect to which, all Mortgage Loan Collateral is prepared or
delivered by any of the Originators and submitted to the closing agent at the
time of funding the related Mortgage Loans; and

(q) that is not, at the then present time, a Special Mortgage Loan financed as a
“wet loan” pursuant to a credit agreement other than this Agreement.

“Employee Plan” means an employee pension benefit plan covered by Title IV of
ERISA and established or maintained by any of the Originators.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any corporation, trade or business that is, along with
the Performance Guarantor, a member of a controlled group of corporations or a
controlled group of trades or businesses, as described in Sections 414(b), (c),
(m) and (o) of the Code, or Section 4001 of ERISA.

 

18



--------------------------------------------------------------------------------

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board, as in effect from time to time.

“Eurodollar Advance” means an Advance that bears interest at a rate per annum
determined on the basis of the Eurodollar Rate.

“Eurodollar Rate” means, for any Interest Period for any Eurodollar Advance, for
each Lender, an interest rate per annum (expressed as a decimal and rounded
upwards, if necessary, to the nearest one hundredth of a percentage point) equal
to the offered rate per annum for deposits in U.S. Dollars in a principal amount
of not less than $10,000,000 for such Interest Period as of 11:00 A.M., London
time, two Business Days before (and for value on) the first day of such Interest
Period, that appears on the display designated as “Page 3750” on the Telerate
Service (or such other page as may replace “Page 3750” on that service for the
purpose of displaying London interbank offered rates of major banks); provided,
that if such rate is not available on any date when the Eurodollar Rate is to be
determined, then an interest rate per annum determined by the Administrative
Agent equal to the rate at which it would offer deposits in United States
dollars to prime banks in the London interbank market for a period equal to such
Interest Period and in a principal amount of not less than $10,000,000 at or
about 11:00 A.M. (London time) on the second Business Day before (and for value
on) the first day of such Interest Period.

“Eurodollar Reserve Percentage” means, with respect to any Bank and for any
Interest Period for such Bank’s Eurodollar Advance, the reserve percentage
applicable during such Interest Period (or, if more than one such percentage
shall be so applicable, the daily average of such percentages for those days in
such Interest Period during which any such percentage shall be so applicable)
under regulations issued from time to time by the Federal Reserve Board (or any
successor) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for such Bank with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities having a term equal to such Interest Period.

“Event of Default” is defined in Section 8.1.

“Excess Spread” means, as of the last day of each Collection Period, an amount
equal to the Portfolio Yield for such Collection Period minus the weighted
average applicable interest rate on the Advances at such time minus the weighted
average Conduit Spread (to the extent not included in the interest rate for
Advances) and/or Bank Spread (to the extent not included in the interest rate
for Advances), as applicable during such Collection Period, minus the Servicing
Fee for such Collection Period determined in accordance with clause (a) of the
definition of Portfolio Yield.

“Facility” means the borrowing facility provided by the Lenders as described in
Section 2.1 of this Agreement.

“Fannie Mae” means the government sponsored enterprise formerly known as the
Federal National Mortgage Association, or any successor thereto.

 

19



--------------------------------------------------------------------------------

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any successor thereto.

“Fee Letter” means the Administrative Agent Fee Letter or the Managing Agent Fee
Letter.

“FHA” means the Federal Housing Administration, or any successor thereto.

“FHA Loan” means a Mortgage Loan, the ultimate payment of which is partially or
completely insured by the FHA or with respect to which there is a current,
binding and enforceable commitment for such insurance issued by the FHA.

“FICO Score” means, with respect to the Obligor under a particular Mortgage
Loan, a credit rating established by Fair Isaac Corporation, as provided by Fair
Isaac Corporation or a comparable provider of such ratings.

“Financial Officer” means with respect to the Servicer, any of the Originators
or the Borrower, the chief financial officer, treasurer or a vice president
having the knowledge and authority necessary to prepare and deliver the
financial statements and reports required pursuant to Sections 6.1(b) and
Section 3.8 and (ii) with respect to the Performance Guarantor, the chief
financial officer, the vice president treasurer or the senior vice president
finance.

“Fitch” means Fitch, Inc., and any successor thereto.

“Freddie Mac” means the Federal Home Loan Mortgage Corporation, or any successor
thereto.

“GAAP” means generally accepted accounting principles as in effect in the United
States from time to time.

“Ginnie Mae” means the Government National Mortgage Association, or any
successor thereto.

“Governmental Authority” means any nation or government, any agency, department,
state or other political subdivision thereof, or any instrumentality thereof,
and any entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government. Governmental Authority
shall include, without limitation, each of Freddie Mac, Fannie Mae, FHA, HUD, VA
and Ginnie Mae.

“Governmental Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, permit, certificate,
license, authorization or other requirement (including, without limitation, any
of the foregoing that relate to energy regulations and occupational, safety and
health standards or controls and any hazardous materials laws) of any
Governmental Authority that has jurisdiction over the Originators, the Servicer,
the Collateral Agent or the Borrower or any of their respective Properties.

 

20



--------------------------------------------------------------------------------

“Gresham” has the meaning set forth in the preamble of this Agreement.

“Group” means the Calyon New York Group, the Lloyds Group and the JPMorgan Chase
Group.

“Group Bank” means (1) with respect to Atlantic and LaFayette, Calyon New York,
each Bank that has entered into an Assignment and Acceptance with Calyon New
York, and each assignee (directly or indirectly) of any such Bank, which
assignee has entered into an Assignment and Acceptance; (2) with respect to
Gresham, Lloyds, each Bank that has entered into an Assignment and Acceptance
with Lloyds and each assignee (directly or indirectly) of any such Bank, which
assignee has entered into an Assignment and Acceptance; and (3) with respect to
Jupiter, JPMorgan Chase, each Bank that has entered into an Assignment and
Acceptance with JPMorgan Chase and each assignee (directly or indirectly) of any
such Bank, which assignee has entered into an Assignment and Acceptance.

“Group Bank Commitment Percentage” means, the sum of all of the Bank Commitment
Percentages of all of the Banks in a Group.

“Hedge” means, with respect to any Mortgage Loan (other than a Subprime Loan)
for which the Originator does not have Loan Specific Take-Out Commitments,
either (A) a current, valid, binding, enforceable, written commitment,
including, without limitation, a forward purchase commitment, issued by an
Approved Investor, to purchase Mortgage Loans from the Originator from time to
time at a specified price (or a specified spread to an agreed-upon index), which
commitment is not subject to any term or condition (i) that is not customary in
commitments of like nature or (ii) that, in the reasonably anticipated course of
events, cannot be fully complied with prior to the expiration thereof, in which
a perfected security interest has been granted to the Administrative Agent, or
(B) a hedge of the market value risk of such Mortgage Loan pursuant to a forward
sale of mortgage-backed securities or a sale of Eurodollar futures contracts,
with an Approved Investor, in which a perfected security interest has been
granted to the Administrative Agent.

“Hedge and Commitment Report” means a report prepared by the Servicer and
pursuant to Section 3.6 hereof, showing, as of the close of business on the last
Business Day of the preceding week, all Uncovered Mortgage Loans and all
Take-Out Commitments, (either in the form of a Loan Specific Take-Out Commitment
or a Hedge) that have been assigned to the Administrative Agent, for the benefit
of holders of the Obligations, and the following information with respect to
such Take-Out Commitments: (i) trade counterparty, (ii) trade amount,
(iii) coupon, (iv) price, (v) type of security, (vi) date of trade, and
(vii) such other information as the Administrative Agent may reasonably request,
in the form of Exhibit D-13; provided, however, that any Loan Specific Take-Out
Commitments may be reflected and delivered to the Collateral Agent on an
electronic loan commitment file as in the form of Schedule I to Exhibit D-13.

“Hedged Loan” means a Mortgage Loan that is covered by a Hedge.

“HELOC” means a Mortgage Loan that is a home equity line of credit.

 

21



--------------------------------------------------------------------------------

“HUD” means the Department of Housing and Urban Development, or any successor
thereto.

“Indebtedness” means, for any Person, without duplication, and at any time,
(a) all obligations required by GAAP to be classified on such Person’s balance
sheet as liabilities, (b) obligations secured (or for which the holder of the
obligations has an existing contingent or other right to be so secured) by any
Lien existing on property owned or acquired by such Person, (c) obligations that
have been (or under GAAP should be) capitalized for financial reporting
purposes, and (d) all guaranties, endorsements, and other contingent obligations
with respect to obligations of others.

“Indemnified Amounts” is defined in Section 10.1.

“Indemnified Party” is defined in Section 10.1.

“Initial Funding Date” is defined in Section 4.1.

“Interest Period” is defined in Section 2.15.

“Issuer” means any of Atlantic, La Fayette, Gresham, Jupiter and their
successors and assigns.

“Issuer Facility Amount” means (a) with respect to Atlantic and La Fayette on an
aggregate basis, $350,000,000, (b) with respect to Gresham on an aggregate
basis, $100,000,000 and (c) with respect to Jupiter on an aggregate basis,
$250,000,000. Any reduction (or termination) of the Maximum Facility Amount
pursuant to the terms of this Agreement shall reduce ratably (or terminate) the
Issuer Facility Amount of each Issuer.

“JPMorgan Chase” has the meaning as set forth in the preamble to this Agreement

“JPMorgan Chase Group” means Jupiter, JPMorgan Chase and each other Group Bank
of Jupiter.

“Jumbo FICO Score Trigger Event” means that (i) the Jumbo Pool Weighted Average
FICO Score has been reported, in a Servicer Weekly Report, as less than 690,
(ii) a period of seven Business Days has elapsed from the date of receipt of
such report by the Administrative Agent and (iii) the Servicer has not provided
to the Administrative Agent a revised Jumbo Pool Weighted Average FICO Score
that is equal to or exceeds 690.

“Jumbo Loan” means a Mortgage Loan that has a principal balance that exceeds the
limit set for Conforming Loans by Fannie Mae or Freddie Mac from time to time,
but is less than or equal to $1,000,000; provided that a Jumbo Loan having an
original principal balance in excess of $1,000,000 but not more than $3,000,000
will be eligible as a Super Jumbo Loan. The term Jumbo Loans includes Super
Jumbo Loans.

“Jumbo Pool Weighted Average FICO Score” means, as of the relevant date set
forth in a Servicer Weekly Report, the ratio of (a) the sum, for all Jumbo
Loans, of the product for each Jumbo Loan of (i) its FICO Score and (ii) its
original principal balance to (b) the sum of the original principal balances of
all Jumbo Loans.

 

22



--------------------------------------------------------------------------------

“Jupiter” has the meaning set forth in the preamble of this Agreement.

“La Fayette” has the meaning set forth in the preamble of this Agreement.

“Lenders” means, collectively, the Issuers and the Banks.

“Lennar Corporation” means Lennar Corporation, a Delaware corporation, and its
successors and assigns.

“Lennar Revolver” means, the Credit Agreement among Lennar Corporation, the
lenders party thereto, JPMorgan Chase Bank, N.A., as administrative agent, Bank
of America, N.A., Barclays Bank PLC, Calyon New York Branch, The Royal Bank of
Scotland PLC and Wachovia Bank, N.A. as document agents, Lloyds TSB Bank plc,
USB Loan Finance LLC, BNP Paribas and SunTrust Bank as senior managing agents,
Citicorp North America, Inc., HSBC Bank USA, N.A., Comercia Bank, Guaranty Bank
and U.S. Bank National Association as managing agents, Washington Mutual Bank,
Bankunited, FSB, PNC Bank, National Association, Societie Generale and Sumitomo
Mitsui Banking Corporation as co-agents, Deutsche Bank Securities Inc., as
syndication agent and together with J.P. Morgan Securities as joint lead
arrangers and joint bookrunners, dated as of July 21, 2006, as may be
supplemented, amended or restated from time to time.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (whether statutory, consensual or otherwise), or
other security arrangement of any kind (including, without limitation, any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of any financing statement under the uniform commercial code or comparable law
of any jurisdiction in respect of any of the foregoing).

“Liquidity Agreement” means, with respect to an Issuer, a liquidity loan
agreement, liquidity asset purchase agreement or similar agreement entered into
by the related Group Banks and providing for the making of loans to such Issuer,
or the purchase of Advances (or interests therein) from such Issuer, to support
the Issuer’s payment obligations under its Commercial Paper Notes.

“Lloyds” has the meaning set forth in the preamble of this Agreement and its
successors and assigns.

“Lloyds Group” means Gresham, Lloyds and each other Group Bank of Gresham.

“Loan Specific Take-Out Commitment” means with respect to Mortgage Loans that
are included in the Eligible Mortgage Collateral, a current, valid, binding,
enforceable, written, telephonic or electronic (email) commitment, issued by an
Approved Investor, to purchase loans with characteristics of such Mortgage Loans
from

 

23



--------------------------------------------------------------------------------

the Originator from time to time at a specified price (or a specified spread to
an agreed-upon index) and in amounts, and upon terms, satisfactory to the
Administrative Agent, which commitment is not subject to any term or condition
(i) that is not customary in commitments of like nature or (ii) that, in the
reasonably anticipated course of events, cannot be fully complied with prior to
the expiration thereof, in which a perfected and first-priority security
interest has been granted by the Borrower to the Administrative Agent.

“Loan-to-Value Ratio” means, with respect to any Mortgage Loan, the fraction,
expressed as a percentage found by dividing (a) the original principal balance
of a Mortgage Loan, by (b) the value of the property, such value being measured
by (i) the appraised value of such property at such time, if the Mortgage Loan
is a refinance of an existing lien or (ii) the lower of the sales price of the
related property at the time of origination of the Mortgage Loan or the
appraised value of such property at such time, if the Mortgage Loan is a
purchase money loan.

“Majority Banks” means, at any time, Banks, including Banks that have become
party to this Agreement pursuant to an Assignment and Acceptance, having
outstanding Bank Commitments equal to more than 50% of the aggregate outstanding
Bank Commitments.

“Majority Group Banks” means, as to any Group Banks included in the related
Group having outstanding Bank Commitments equal to more than 50% of the
aggregate outstanding Bank Commitments of the Banks in such Group .

“Managing Agent” means, with respect to Atlantic and La Fayette, Calyon New York
or any successor managing agent designated by such party; with respect to
Gresham, Lloyds or any successor managing agent designated by such party and,
with respect to Jupiter, JPMorgan Chase or any successor managing agent
designated by such party.

“Managing Agent’s Account” means, (a) with respect to Calyon New York, the
special account (account number 01-25680-001-00-001, ABA No. 026008073) of
Calyon New York maintained at Calyon New York Branch, 1301 Avenue of the
Americas, New York, New York, (b) with respect to Lloyds, the special account
(account number 001-0-962009, ABA No. 021-000-021) maintained at JPMorgan Chase
Bank, London Branch for further credit to Gresham Receivables (No. 6) Limited
Account Number 32636202 and (c) with respect to JPMorgan Chase, the special
account (account number 5948118, ABA No. 071000013) of Jupiter maintained at
JPMorgan Chase Bank, N.A., One JPMorgan Chase Plaza, Chicago, Illinois 60670.

“Managing Agent Fee Letter” means the fee letter among the Managing Agents and
the Borrower dated the date hereof, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

 

24



--------------------------------------------------------------------------------

Market Value” means at the time determined, for any Mortgage Loan

(a) the market value of such Mortgage Loan determined by the Servicer based upon
the then most recent posted net yield for 30-day mandatory future delivery
furnished by Fannie Mae, Freddie Mac, Ginnie Mae or another entity deemed most
appropriate by the Servicer and published and distributed by Telerate Mortgage
Services, or, if such posted net yield is not available from Telerate Mortgage
Services, such posted net yield obtained directly from Fannie Mae, Freddie Mac,
Ginnie Mae or another entity deemed most appropriate by the Servicer,

(b) if the posted rate is not available, the value determined by the Servicer in
good faith; provided that, if (x) the Administrative Agent and/or the Managing
Agents shall have obtained a different market valuation (an “Additional
Determination”) as of any determination date (which Additional Determination may
be from any Managing Agent or any Affiliate thereof) and (y) the amount of the
Additional Determination as of such determination date is more than 0.50% less
than the amount of the aggregate Market Values determined by the Servicer on
such determination date, then, the amount of the Additional Determination shall
be used as the Market Value for purposes of clause (A)(3) of the definition of
“Collateral Value.” The Borrower shall be solely responsible for the costs
incurred with respect to such Additional Determinations. The Administrative
Agent shall notify the Servicer of the variance between the Servicer’s
determination of the Market Value and the Additional Determinations and the
source(s) used by the Administrative Agent and/or the Managing Agents to
determine the Additional Determinations. Following such notice and prior to the
next determination date, either (i) the Servicer and the Administrative Agent
will determine a mutually acceptable, reasonable, alternative valuation for the
Market Value of such Mortgage Loan or (ii) the Servicer shall use an amount
equal to the Additional Determination as the Market Value of such Mortgage Loan
for subsequent determination dates until clause (i) is satisfied or

(c) in the case of an Uncovered Mortgage Loan (i) if no Default or Event of
Default is continuing, the value determined by the Servicer in good faith, which
determination shall be updated on a monthly basis the fair value for which shall
be derived from the specific daily market price files distributed by the various
investors to which guidelines and standards the loan has been underwritten or
(ii) if a Default or Event of Default is continuing, the Market Value determined
in accordance with clause (b) of this definition.

“Material Adverse Effect” means, with respect to any Person, any material
adverse effect on (i) the validity or enforceability of this Agreement, the
Notes or any other Transaction Document, (ii) the business, operations, total
Property or financial condition of such Person, (iii) the Collateral taken as a
whole, (iv) the enforceability or priority of the Lien in favor of the
Administrative Agent on any significant portion of the Collateral, or (v) the
ability of such Person to fulfill its obligations under this Agreement, the
Notes or any other Transaction Document.

“Maximum Facility Amount” means $700,000,000, as such amount may be reduced
pursuant to Section 2.1(c) of this Loan Agreement.

 

25



--------------------------------------------------------------------------------

“Maximum Rate” means the maximum non-usurious rate of interest that, under
applicable law, each of the Lenders is permitted to contract for, charge, take,
reserve, or receive on the Obligations.

“MERS” means Mortgage Electronic Registration Systems, Inc., a Delaware
corporation.

“MERS Agent” means JPMorgan Chase, as agent for the Lenders under the Electronic
Tracking Agreement.

“MERS Designated Mortgage Loan” means a Mortgage Loan registered to or by the
related Originator on the MERS electronic mortgage registration system.

“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.

“Mortgage” means a mortgage or deed of trust or other security instrument
creating a Lien on real property, on a standard form as approved by Fannie Mae,
Freddie Mac or Ginnie Mae or such other form as any of the Originators determine
is satisfactory for any Approved Investor unless otherwise directed by the
Administrative Agent and communicated to the Collateral Agent.

“Mortgage Assets” means, collectively:

(a) any and all Mortgage Loans in which the Administrative Agent, as secured
party, for the benefit of the holders of the Obligations, is granted a security
interest pursuant to any Assignment or other document (whether or not the
Principal Mortgage Documents related thereto are delivered) heretofore or
hereafter from time to time executed by the Borrower;

(b) any and all instruments, documents and other property of every kind or
description, of or in the name of the Borrower, now or hereafter for any reason
or purpose whatsoever, in the possession or control of, or in transit to, the
Collateral Agent;

(c) any and all general intangibles and Mortgage Loan Collateral that relate in
any way to the Mortgage Assets;

(d) any and all Take-Out Commitments identified on Hedge and Commitment Reports
from time to time prepared by the Servicer on behalf of any of the Originators
and the Borrower;

(e) any and all contract rights, chattel paper, certificated securities,
uncertificated securities, financial assets, securities accounts or investment
property which constitute proceeds of the Mortgage Assets;

(f) this Agreement, the Performance Guaranties and the Subordination Agreement,
including all moneys due or to become due thereunder, claims of the Borrower
arising out of or for breach or default thereunder, and the right of the
Borrower to compel performance and otherwise exercise all remedies thereunder;
and

 

26



--------------------------------------------------------------------------------

(g) any and all proceeds of any of the foregoing.

“Mortgage Loan” means a loan evidenced by a Mortgage Note and secured by a
Mortgage, the beneficial interest of which has been acquired by the Borrower
from any of the Originators by purchase pursuant to the Repurchase Agreement
(with the record owner thereof being such Originator or, in the case of a MERS
Designated Mortgage Loan, MERS as nominee for such Originator, and its
successors and assigns).

“Mortgage Loan Collateral” means all Mortgage Notes and related Principal
Mortgage Documents, Other Mortgage Documents, and other Collateral.

“Mortgage Note” means a promissory note, on a standard form approved by Fannie
Mae, Freddie Mac or Ginnie Mae or such other form as the Originators determine
is satisfactory for any Approved Investor unless otherwise directed by the
Administrative Agent and communicated to the Collateral Agent.

“Mortgage Origination Date” means, with respect to each Mortgage Loan, the date
of the Mortgage Note.

“Mortgagor Credit Rating” means a credit rating assigned to an Obligor by the
related Originator based on such Originator’s established underwriting
guidelines in effect as of the date of origination and that is in conformity
with accepted secondary market standards for the applicable type of mortgage
loan.

“Multiemployer Plan” means a multiemployer plan defined in Sections 3(37) or
4001(a)(3) of ERISA or Section 414(f) of the Code to which Borrower or any ERISA
Affiliate is making or has made (or is accruing or has accrued an obligation to
make) contributions.

“Non-Conforming Loan” means a Jumbo Loan, a Subprime Loan , an Alt-A Loan or a
Second-Lien Loan.

“Note” means each or any of the promissory notes executed by the Borrower,
substantially in the form of Exhibit E hereto, together with all renewals,
extensions, and replacements for any such note.

“Obligations” means any and all present and future indebtedness, obligations,
and liabilities of the Borrower to any of the Lenders, the Collateral Agent, the
Managing Agents, each Affected Party, each Indemnified Party and the
Administrative Agent, and all renewals, rearrangements and extensions thereof,
or any part thereof, arising pursuant to this Agreement or any other Transaction
Document, and all interest accrued thereon, and attorneys’ fees and other costs
incurred in the drafting, negotiation, enforcement or collection thereof,
regardless of whether such indebtedness, obligations, and liabilities are
direct, indirect, fixed, contingent, joint, several or joint and several.

“Obligor” means (i) with respect to each Mortgage Note included in the
Collateral, the obligor on such Mortgage Note and (ii) with respect to any other
agreement included in the Collateral, any person from whom any of the
Originators or the Borrower is entitled to performance.

 

27



--------------------------------------------------------------------------------

“Originator Performance Guaranty” means the Originator Performance Guaranty, in
the form attached hereto as Exhibit G-2, made by the Performance Guarantor in
favor of the Originators, and assigned to the Administrative Agent for the
benefit of the Lenders.

“Originators” means, together, Universal American Mortgage Company, LLC, a
Florida limited liability company and Universal American Mortgage Company of
California, a California corporation, and their successors and assigns.

“Originator’s Credit and Collection Policy” means with respect to each
Originator the Originator’s Credit and Collection Policy, attached hereto as
Exhibit O.

“Other Company” means the Performance Guarantor and all of its Subsidiaries
except the Borrower.

“Other Mortgage Documents” is defined in Section 3.2(c).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pay Option ARM” means an Alt-A Loan or a Jumbo Loan that (a) a minimum monthly
payment amount, which may or may not fully amortize the original principal
balance, is offered in conjunction with additional payment options, (b) the
interest rate is calculated on a monthly basis, by adding 30-day LIBOR, or other
such commercially reasonable index to a margin determined first at closing, and
subsequently adjusted at regular intervals in order to ensure deficit interest
is capitalized in an amount not exceeding 115% of the original principal balance
thereof.

“Performance Guarantor” means Lennar Corporation, a Delaware corporation, and
its successors and assigns.

“Performance Guarantor Quarterly Certificate” means the form of certificate
attached hereto as Exhibit H-3.

“Performance Guaranty” means, collectively, the Servicer Performance Guaranty,
in the form attached hereto as Exhibit G-1, made by the Performance Guarantor in
favor of the Administrative Agent for the benefit of the Lenders, and the
Originator Performance Guaranty, in the form attached hereto as Exhibit G-2,
made by the Performance Guarantor in favor of the Borrower and assigned to the
Administrative Agent for the benefit of the Lenders.

“Permitted Investments” means book-entry securities, negotiable instruments or
securities represented by instruments in bearer or registered form that evidence
any of the following:

 

28



--------------------------------------------------------------------------------

(a) direct obligations of, and obligations fully guaranteed by, the United
States of America or any agency or instrumentality of the United States of
America, the obligations of which are backed by the full faith and credit of the
United States of America;

(b) (i) demand and time deposits in, certificates of deposits of, bankers’
acceptances issued by, or federal funds sold by, any depository institution or
trust company incorporated under the laws of the United States of America, any
State thereof or the District of Columbia or any foreign depository institution
with a branch or agency licensed under the laws of the United States of America
or any State, subject to supervision and examination by Federal and/or State
banking authorities and having a rating of P-1 by Moody’s, a rating of at least
A-1 by S&P and a rating of at least F1 by Fitch at the time of such investment
or contractual commitment providing for such investment or otherwise approved in
writing by each Rating Agency or (ii) any other demand or time deposit or
certificate of deposit that is fully insured by the Federal Deposit Insurance
Corporation;

(c) repurchase obligations with respect to (i) any security described in clause
(a) above or (ii) any other security issued or guaranteed by an agency or
instrumentality of the United States of America, in either case entered into
with a depository institution or trust company (acting as principal) described
in clause (b)(i) above;

(d) short-term securities bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States of America or any
State, the short-term unsecured obligations of which have a rating of at least
P-1 by Moody’s, a rating of at least A-1 by S&P and a rating of at least F1 by
Fitch at the time of such investment; provided, however, that securities issued
by any particular corporation will not be Permitted Investments to the extent
that investment therein will cause the then outstanding principal amount of
securities issued by such corporation and held in the Reserve Account to exceed
10% of amounts held in the Reserve Account;

(e) commercial paper having a rating of at least P-1 by Moody’s, a rating of at
least A-1 by S&P and a rating of least F1 by Fitch at the time of such
investment or pledge as security;

(f) money market funds whose investments consist solely of one of the foregoing;
or

(g) any other investments approved in writing by each Rating Agency.

“Person” means any individual, corporation (including a business trust), limited
liability company, partnership, joint venture, association, joint stock company,
trust, unincorporated organization, Governmental Authority, or any other form of
entity.

“Portfolio Yield” means, with respect to any Collection Period, the percentage
equivalent to the amount computed as of the last day of such Collection Period
by multiplying (i) 12 by (ii) (a) the aggregate amount of interest accrued
(whether or not paid) with respect to all Eligible Mortgage Loans included in
the Collateral during such Collection Period divided by (b) the daily average
outstanding principal amount of all Eligible Mortgage Loans included in the
Collateral during such Collection Period.

 

29



--------------------------------------------------------------------------------

“Principal Debt” means, at the time determined, the unpaid principal balance of
all Advances under this Agreement.

“Principal Mortgage Documents” is defined in Section 3.2(b).

“Program Documents” means, in the case of the Issuers, each Liquidity Agreement
relating to this Agreement and the other documents executed and delivered in
connection therewith, as each may be amended, supplemented or otherwise modified
from time to time.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Rating Agency” means S&P, Moody’s and Fitch.

“Regulation T, U, X and Z,” respectively, mean Regulation T, U, X and Z
promulgated by the Federal Reserve Board as in effect from time to time, or any
successor regulations thereto.

“Regulatory Change” means, relative to any Affected Party:

(a) any change in (or the adoption, implementation, change in the phase-in or
commencement of effectiveness of) any:

(i) United States federal or state law or foreign law applicable to such
Affected Party;

(ii) regulation, guideline, interpretation, directive, requirement or request,
including without limitation the interpretation, administration or application
thereof, (whether or not having the force of law) applicable to such Affected
Party of (A) any court, government authority charged with the interpretation or
administration of any law referred to in clause (a)(i) or (B) any accounting
board or fiscal, monetary or other authority having jurisdiction over such
Affected Party, including any authority in clause (A) and (B) that is also
responsible for the establishment and interpretation of national or
international accounting principles, in each case whether foreign or domestic
(whether or not having the force of law); or

(iii) GAAP or regulatory accounting principles applicable to such Affected Party
and affecting the application to such Affected Party of any law, regulation,
interpretation, directive, requirement or request referred to in clause (a)(i)
or (a)(ii) above;

 

30



--------------------------------------------------------------------------------

(b) any change in the application to such Affected Party of any existing law,
regulation, interpretation, directive, requirement, request or accounting
principles referred to in clause (a)(i), (a)(ii) or (a)(iii) above; or

(c) the issuance, publication or release of any regulation, interpretation,
directive, requirement or request of a type described in clause (a)(ii) above to
the effect that the obligations of any Bank under the applicable Liquidity
Agreement are not entitled to be included in the zero percent category of
off-balance sheet assets for purposes of any risk-weighted capital guidelines
applicable to such Bank or any related Affected Party.

For the avoidance of doubt, any interpretation of Accounting Research Bulletin
No. 51 by the Financial Accounting Standards Board or any other change in
national or international generally accepted principles of accounting (whether
foreign or domestic) that would require the consolidation of some or all of the
assets and liabilities of any Lender, including the assets and liabilities that
are the subject of this Agreement and/or other Transaction Documents, with those
of any Affected Person (other than such Lender), shall constitute a change in
the interpretation, application or administration of a law, regulation,
guideline, interpretation, directive, requirement or request subject to clauses
(a), (b) and (c), whether or not such interpretation has been announced as of
the date hereof.

“Related CP Issuer” means, with respect to Gresham, Cancara Asset Securitization
Limited or any other commercial paper conduit approved by the Administrative
Agent which advances funds to Gresham for the purpose of funding or maintaining
its interest in the Advances, together with their successors and permitted
assigns.

“Repurchase Agreement” means the Master Repurchase Agreement, dated May 23,
2003, and the Amended and Restated Addendum to the Master Repurchase Agreement,
dated as of the date of this Agreement, between the Originators, as sellers, and
the Borrower, as purchaser, as the same may be amended, modified or restated
from time to time.

“Required Ratings” means a rating of BB+ or higher by S&P, a rating of Ba1 or
higher by Moody’s and a rating of BB+ or higher by Fitch.

“Required Reserve Account Amount” on any date of determination means 0.50% of
the Maximum Facility Amount on such date.

“Requirement of Law” as to any Person means the articles of incorporation and
by-laws, articles of organization and limited liability company agreement or
other organizational or governing documents of such Person, and any law,
statute, code, ordinance, order, rule, regulation, judgment, decree, injunction,
franchise, permit, certificate, license, authorization or other determination,
direction or requirement (including, without limitation, any of the foregoing
that relate to energy regulations and occupational, safety and health standards
or controls and any hazardous materials laws) of any Governmental Authority, in
each case applicable to or binding upon such Person or any of its Property or to
which such Person or any of its Property is subject.

 

31



--------------------------------------------------------------------------------

“Reserve Account” is defined in Section 2.8, it being understood that such
account is assigned to the Administrative Agent pursuant to the Reserve Account
Control Agreement and the Administrative Agent has the authority to direct the
transfer of all funds in the Reserve Account.

“Reserve Account Bank” means the institution then holding the Reserve Account
pursuant to Section 2.8.

“Reserve Account Control Agreement” means the Reserve Account Control Agreement,
dated as of even date herewith, between the Borrower, the Servicer, the
Administrative Agent and the Reserve Account Bank, substantially in the form
attached hereto as Exhibit N, as amended, modified, supplemented or replaced.

“S&P” means Standard & Poor’s Rating Services, a Division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Second-Lien Loan” means a Mortgage Loan secured by particular property with
respect to which at least one other higher-priority Mortgage Loan exists secured
by the same property.

“Security Agreement” is defined in the Collateral Agency Agreement.

“Security Instruments” means (a) the Collateral Agency Agreement, (b) the
Security Agreement, (c) the Collection Account Control Agreement, (d) the
Reserve Account Control Agreement, and (e) such other executed documents as are
or may be necessary to grant to the Administrative Agent a perfected first,
prior and continuing security interest in and to the Collateral and any and all
other agreements or instruments now or hereafter executed and delivered by or on
behalf of the Borrower in connection with, or as security for the payment or
performance of, all or any of the Obligations, as amended, modified or
supplemented.

“Servicer” means at any time the Person then authorized pursuant to Section 11.1
to administer and collect Mortgage Loans on behalf of the Lenders. The initial
Servicer shall be Universal American Mortgage Company, LLC, a Florida limited
liability company.

“Servicer Default” means (a) any Event of Default, to the extent relating to the
Servicer, arising under Sections 8.1(a), (b), (c), (d), (e), (f), (g), (h), (i),
(j), (k), (l), (m), (n), (o), (u), (v) or, (w) in each case, without giving
effect to any provisions in such sections that make such sections applicable
only so long as the Servicer is one of the Originators, (b) if the Servicer is
one of the Originators, the Performance Guarantor shall cease to own, directly
or indirectly, at least 90% of all of the membership interests in the Servicer,
or (c) if the Servicer is one of the Originators, the Servicer’s Tangible Net
Worth shall be less than the amount set forth in Section 7.18.

 

32



--------------------------------------------------------------------------------

“Servicer Weekly Report” means the weekly report sent by the Servicer to the
Managing Agents and the Collateral Agent in the form of Exhibit Q attached
hereto pursuant to Section 3.9.

“Servicer Fee” is defined in Section 2.4(b).

“Servicer Monthly Report” is defined in Section 3.8.

“Servicer Performance Guaranty” means the Amended and Restated Servicer
Performance Guaranty, in the form attached hereto as Exhibit G-1, made by the
Performance Guarantor in favor of the Administrative Agent for the benefit of
the Lenders.

“Settlement Date” means the 10th day of each calendar month, commencing
October 10, 2006 or, if such day is not a Business Day, the next succeeding
Business Day, provided, however, the Administrative Agent may, with the consent
of the Managing Agents, by notice to the Borrower and the Servicer, select other
days to be Settlement Dates (including days occurring more frequently than once
per month).

“Shipping Request” means the shipping request presented by the Borrower or the
Servicer to the Collateral Agent substantially in the form attached as Exhibit
D-5A (as amended, modified or supplemented from time to time as agreed to by the
Administrative Agent, the Borrower and the Collateral Agent).

“Shortfall Amount” means, with respect to the last day of any Interest Period or
any Settlement Date, the excess, if any, of (a) all amounts due pursuant to
(i) Section 2.7(c)(iii)(B) or Section 2.7(c)(iv)(C) on the last day of such
Interest Period occurring prior to, on or after the Drawdown Termination Date,
as applicable, (ii) Section 2.7(c)(iii)(A), (C), (D), or (G) on any such
Settlement Date occurring prior to the Drawdown Termination Date or
(iii) Section 2.7(c)(iv)(A), (B), (D), or (F) on any such Settlement Date
occurring on or after the Drawdown Termination Date, over (b) the sum of the
collections then held by the Servicer for the Lenders and the Administrative
Agent pursuant to Section 2.7(c)(ii) plus collected funds then on deposit in the
Collection Account.

“Sixty-Day Default Ratio” means as of the end of any Collection Period, the
ratio of (i) the principal amount of all Mortgage Loans with respect to which
the Obligor is 60 or more days in payment default or has taken any action, or
suffered any event of the type described in Section 8.1(f), (g) or (h) or is in
foreclosure at such time, to (ii) the aggregate principal amount of all Mortgage
Loans at such time.

“Special Borrowing” is defined in Section 2.3(c).

“Special Indemnified Amounts” is defined in Section 11.5.

“Special Indemnified Party” is defined in Section 11.5.

 

33



--------------------------------------------------------------------------------

“Special Mortgage Loans” is defined in Section 2.3(c). For purposes of
clarification, a Special Mortgage Loan shall not include any Mortgage Loan under
this Agreement or a mortgage loan financed under any other credit agreement with
respect to which the Principal Mortgage Documents have been shipped to an
Approved Investor or any other take-out investor.

“Specific Covered Loan” means a Mortgage Loan that matches all the requirements
for purchase under a Loan Specific Take-Out Commitment.

“Subordination Agreement” means the amended and restated agreement,
substantially in the form attached as Exhibit B hereto, executed by the
Performance Guarantor and certain of its Affiliates in favor of the Borrower and
the Administrative Agent for the benefit of the holders of the Obligations.

“Subprime Loan” means a Mortgage Loan (other than a Conforming Loan, a Jumbo
Loan or an Alt-A Loan) that (1) is underwritten by an Approved Investor,
(2)(A) is a Specific Covered Loan; or (B) if such Mortgage Loan is an Uncovered
Mortgage Loan , it has a FICO Score of 660 or greater, and (3) differs from a
Conforming Loan because of the credit quality of the Obligor, and is originated
by the Originator or by a correspondent of the Originator using the established
underwriting guidelines for subprime loans of the Originator, which are the same
underwriting guidelines that the Originator uses to originate subprime loans for
sales into the secondary mortgage market.

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which securities having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by such Person, or one or more of its Subsidiaries,
or by such Person and one or more of its Subsidiaries.

“Super Jumbo Loan” means a Jumbo Loan having an original principal balance in
excess of $1,000,000 but not more than $3,000,000.

“Take-Out Commitment” means (A) a Hedge, or (B) a Loan Specific Take-Out
Commitment.

“Tangible Net Worth” has the meaning given it under the UAMC Revolver.

“Transaction Documents” means this Agreement, the Notes, the Security Agreement,
the Collateral Agency Agreement, Electronic Tracking Agreement, the Repurchase
Agreement, the Managing Agent Fee Letter, the Administrative Agent Fee Letter,
the Subordination Agreement, the Control Agreements and any and all other
agreements or instruments now or hereafter executed and delivered by or on
behalf of the Borrower in connection with, or as security for the payment or
performance of any or all of the Obligations, as any of such documents may be
renewed, amended, restated or supplemented from time to time.

“Transfer Request” is defined in Section 3.3(a).

 

34



--------------------------------------------------------------------------------

“UAMC Capital, LLC” has the meaning set forth in the preamble to this Agreement.

“UAMC Revolver” means, solely as it applies to this Agreement, the Third Amended
and Restated Warehousing Credit and Security Agreement by and among Universal
American Mortgage Company, LLC, Eagle Home Mortgage Inc., Eagle Home Mortgage
Company of California, Inc., UAMC Asset Corp. II, Universal American Mortgage
Company of Pennsylvania, Inc., Eagle Home Mortgage, LLC, the lenders party
thereto and Residential Funding Corporation dated as of April 30, 2006, with
such amendments that have been approved by Calyon, as Administrative Agent
hereunder from time to time.

“UCC” means the Uniform Commercial Code as adopted in the applicable state, as
the same may hereafter be amended.

“Uncovered Mortgage Loan” means a Mortgage Loan that is not a Hedged Loan or a
Specific Covered Loan.

“Unidentified Payments” is defined in Section 3.3(a).

“VA” means the Department of Veterans Affairs, or any successor thereto.

“VA Loan” means a Mortgage Loan, the payment of which is partially or completely
guaranteed by the VA under the Servicemen’s Readjustment Act of 1944, as
amended, or Chapter 37 of Title 38 of the United States Code or with respect to
which there is a current binding and enforceable commitment for such a guaranty
issued by the VA.

1.2. Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement have
the above-defined meanings when used in the Notes or any other Transaction
Document, certificate, report or other document made or delivered pursuant
hereto.

(b) The words “hereof,” “herein,” “hereunder” and similar terms when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and article, section, subsection,
schedule and exhibit references herein are references to articles, sections,
subsections, schedules and exhibits to this Agreement unless otherwise
specified.

(c) As used herein, in the Notes or in any other Transaction Document,
certificate, report or other document made or delivered pursuant hereto,
accounting terms relating to any Person and not specifically defined in this
Agreement or therein shall have the respective meanings given to them under
GAAP.

(d) All accounting and financial terms used – and compliance with each financial
covenant – in the Transaction Documents shall be determined under GAAP; however,
unless the Administrative Agent has agreed (in writing) to the contrary, the
determinations

 

35



--------------------------------------------------------------------------------

concerning the financial covenants found in Sections 7.1 and 7.10 and the
Tangible Net Worth of the Servicer (so long as the Servicer is one of the
Originators), including determinations of Deferred Income under SFAS 91 and SFAS
122, shall be made under GAAP, and SFAS 91 and SFAS 122, as in effect on the
date of this Agreement. All accounting principles shall be applied on a
consistent basis so that the accounting principles in a current period are
comparable in all material respects to those applied during the preceding
comparable period.

ARTICLE II

AMOUNT AND TERMS OF COMMITMENT

2.1. Maximum Facility Amount.

(a) Subject to the terms of this Agreement and so long as (i) the total
Principal Debt does not exceed the Maximum Facility Amount, (ii) the Principal
Debt owed to the Lenders shall not exceed the total Collateral Value of all
Eligible Mortgage Collateral, (iii) no Borrowing ever exceeds the Availability,
and (iv) Borrowings are only made on Business Days before the Drawdown
Termination Date, each Issuer (other than Gresham, and in the case of the Calyon
Group, either Atlantic or La Fayette or both) may, each in its sole discretion,
and Gresham shall make an Advance ratably in accordance with the Bank Commitment
of its Group Bank, and, except in the case of the Lloyds Group, to the extent
that an Issuer does not make such Advance (or, in the case of Atlantic and La
Fayette, to the extent neither such Issuer makes such Advance), its Group Banks
shall, ratably in accordance with their Bank Commitments, make such Advance, to
the Borrower from time to time in such amounts as may be requested by the
Borrower pursuant to Section 2.3, so long as (A) each Borrowing is the least of
(x) the Availability, and (y) the Available Collateral Value as of such date,
and (B) such Borrowing is at least $15,000,000 and in integral multiples of
$10,000 in excess thereof. Within the limits of the Maximum Facility Amount, the
Borrower may borrow, prepay (whether pursuant to Section 2.5 or Section 3.3(a)
of this Agreement or otherwise), and reborrow under this Section 2.1.
Notwithstanding anything to the contrary contained in this Agreement, subject to
the terms of this Agreement, Gresham shall not decline to make any Advance
requested by the Borrower as long as the conditions set forth in the first
sentence of this paragraph are satisfied; provided further that Gresham, will
fund such Advance by either the issuance of commercial paper (in accordance with
Section 8.09(e) of its Liquidity Agreement) or will fund such Advance by drawing
under its Liquidity Agreement.

(b) The Borrower may request an extension of the Drawdown Termination Date to a
date occurring up to 364 days after the date the extension is granted, by
written request to the Lenders, the Managing Agents and the Administrative Agent
given at least 60 days and no more than 225 days, prior to the then Drawdown
Termination Date. If the Lenders, the Managing Agents and the Administrative
Agent shall in their sole discretion consent to such extension within 45 (it
being understood that it shall be deemed denied if no consent is given within 45
days) days of the request, then the date set forth in clause (a) of the
definition of Drawdown Termination Date shall be extended to the requested date
(occurring up to 364 days after the date such request is granted by such
Persons). If any Lender declines to consent to an extension requested pursuant
to this Section 2.1, but the other Lenders nevertheless desire to consent to the
extension or confirmation, then the extension shall be granted, and at the
option of

 

36



--------------------------------------------------------------------------------

the Managing Agent(s) of the extending Lenders, either (a) the Maximum Facility
Amount shall be reduced by the Bank Commitments of such non-extending Lender on
what would have been the Drawdown Termination Date but for the extension, or
(b) the Managing Agent(s) of the extending Lenders shall find a replacement for
such non-extending Lender. If Calyon New York and Issuers in the Calyon New York
Group decline to consent to the extension, but the other Lenders nevertheless
desire to consent to the extension, then the extension shall be granted, and
Calyon New York shall cease to be the Administrative Agent and the Borrower,
with the consent of the Lenders, shall appoint another Bank as the
Administrative Agent hereunder. To the extent that any Lender declines to extend
the Drawdown Termination Date, the Obligations of such non-extending Lender will
be repaid pursuant to Section 2.7(c)(iii) hereof. Any extension of the Drawdown
Termination Date may be accompanied by such additional fees as the parties shall
mutually agree. Any failure of any party to respond to the Borrower’s request
for an extension shall be deemed a denial of such request by such party. The
Lenders, Managing Agents and the Administrative Agent agree to use commercially
reasonable efforts to respond to any request by the Borrower for an extension;
provided that under no circumstances shall the Lenders, the Managing Agents or
the Administrative Agent have any liability to the Borrower for any failure to
respond and a failure to respond shall not be deemed to be a consent to any
request.

(c) The Borrower may, upon at least thirty (30) days prior irrevocable notice to
the Managing Agents and the Administrative Agent, but no more than once every
three months, reduce the Maximum Facility Amount; provided, however, that each
partial reduction shall be in the aggregate amount of $10,000,000 and in
integral multiples of $1,000,000 in excess thereof; provided further, however
that no such reduction shall reduce the Maximum Facility Amount below the
greater of (i) the total Principal Debt owed to the Lenders and
(ii) $300,000,000. Any partial reduction in the Maximum Facility Amount will
reduce the Bank Commitment of each Group Bank ratably.

(d) The Borrower may, upon at least thirty (30) days’ prior irrevocable notice
to the Administrative Agent, the Managing Agents and the Collateral Agent, and
payment in full of all Obligations, terminate the Bank Commitments and reduce
the Maximum Facility Amount to zero.

2.2. Promissory Notes. The Advances made by each of the Lenders, with the
exception of Lloyds, related to each Group pursuant to this Article II shall be
evidenced by separate Notes each substantially in the form set forth in Exhibit
E-1 (in the case of Lenders in the Calyon New York Group), Exhibit E-2 (in the
case of Lenders in the JPMorgan Chase Group) or Exhibit E-3 (in the case of
Lenders in the Lloyds Group, with the exception of Lloyds) hereto, each in the
maximum principal amount of such Group’s related Issuer Facility Amount. Each
Managing Agent on behalf of the Lenders in its Group shall record in its records
the date and amount of each Advance to the Borrower and each repayment thereof.
The information so recorded shall be rebuttable presumptive evidence of the
accuracy thereof. The failure to so record, in the absence of manifest error,
any such information or any error in so recording any such information shall
not, however, limit or otherwise affect the obligations of the Borrower
hereunder or under the Notes to pay the principal of all Advances, together with
interest accruing thereon.

 

37



--------------------------------------------------------------------------------

2.3. Notice and Manner of Obtaining Borrowings.

(a) Borrowings.

(i) The Borrower shall give the Administrative Agent and each Managing Agent
notice of each request for a Borrowing, pursuant to a Borrowing Request, and in
accordance with the provisions of Section 4.2 hereof. On the Borrowing Date
specified in the Borrowing Request and subject to all other terms and conditions
of this Agreement, each Issuer may, in its sole discretion (except that Gresham
shall), make available to its Managing Agent at the office of its Managing Agent
set forth in Section 13.1, in immediately available funds, its pro rata share of
the Borrowing.

(ii) In the event that an Issuer (other than Gresham) shall elect not to fund an
Advance requested by the Borrower, each Group Bank of such Issuer agrees that it
shall, on the Borrowing Date specified in the Borrowing Request and subject to
all other terms and conditions of this Agreement, make available to its Managing
Agent at the office of its Managing Agent set forth in Section 13.1, in
immediately available funds, an amount equal to the product of (x) such Bank’s
Bank Commitment Percentage multiplied by (y) the portion of such Borrowing that
such Issuer has elected not to fund.

(iii) After each Managing Agent’s receipt of funds pursuant to the preceding
paragraph (i) or (ii) and upon fulfillment of the applicable conditions set
forth in Article IV, each Managing Agent will make such funds available to the
Borrower a like amount of immediately available funds. So long as the Borrower
is otherwise entitled to make a specific Borrowing, Borrowing Requests that are
received by each Managing Agent by 3:00 p.m. (eastern time) on a Business Day
will be funded on the date that is two Business Days following receipt of the
Borrowing Request.

(iv) Notwithstanding the foregoing, a Bank shall not be obligated to make
Advances under this Section 2.3 at any time to the extent that the principal
amount of all Advances made by such Bank would exceed such Bank’s Bank
Commitment less the outstanding and unpaid principal amount of any loans or
purchases made by such Bank under a Liquidity Agreement. In addition,
notwithstanding the foregoing, Gresham shall not be obligated to make Advances
under this Section 2.3(a)(iv) at any time to the extent that the principal
amount of all Advances made by Gresham would exceed Gresham’s Issuer Facility
Amount less the outstanding and unpaid principal amount of any loans or
purchases made by the related Group Banks under the related Liquidity Agreement.
Each Bank’s obligation shall be several, such that the failure of any Bank to
make available to the Borrower any funds in connection with any Borrowing shall
not relieve any other Group Bank of its obligation, if any, hereunder to make
funds available on the date of such Borrowing, but no Group Bank shall be
responsible for the failure of any other Group Bank to make funds available in
connection with any Borrowing.

(b) Type of Loan.

(i) Each Advance by an Issuer shall initially be funded by the issuance of
Commercial Paper Notes by such Issuer (or in the case of Gresham, by the
issuance of

 

38



--------------------------------------------------------------------------------

Commercial Paper Notes by the Related CP Issuer); provided, further, that
Advances made by Gresham shall be initially funded by the issuance of Commercial
Paper Notes or by assigning such Advances to the related Group Bank.

(ii) Each Advance by or funded by a Bank, as applicable, shall be either a Base
Rate Advance or a Eurodollar Advance, as determined pursuant to Section 2.15(b).

(c) Special Borrowings. The Borrower may from time to time request that certain
Borrowings be funded prior to the delivery to the Collateral Agent of the
corresponding Principal Mortgage Documents (individually, a “Special Borrowing”;
collectively, “Special Borrowings”). Advances in respect of Special Borrowings
shall be made in accordance with Section 2.3(a), subject to the terms and
conditions of this Agreement, including, without limitation, the following
additional terms and conditions:

(i) Pursuant to an Assignment, the Borrower shall grant to the Administrative
Agent for the benefit of the holders of the Obligations, from the Borrowing Date
of each Special Borrowing, a perfected, first-priority security interest in the
Mortgage Loans identified in Schedule II to said Assignment (such Mortgage Loans
being sometimes called “Special Mortgage Loans”);

(ii) The Assignment delivered by the Borrower to the Collateral Agent in
connection with any Special Mortgage Loan shall describe the Mortgage Note or
Mortgage Notes to be delivered to the Collateral Agent in connection therewith
by the loan number assigned by one of the Originators, original principal
amount, the amount funded (minus discount points paid to such Originator) by one
of the Originators, Obligor’s name and interest rate;

(iii) Within nine (9) Business Days after the date that each Assignment is
delivered (and inclusion of the related Special Mortgage Loan within the
computation of Collateral Value as reported on the Collateral Agent Daily
Report), to Collateral Agent, the Borrower shall deliver to the Collateral Agent
the Principal Mortgage Documents pertaining to any Special Mortgage Loan
identified on Schedule II of such Assignment; and

(iv) The Borrower shall not request any Special Borrowing, and no Special
Borrowing shall be made, in respect of any Mortgage Loan that is closed with an
escrow agent other than the relevant title insurance company, unless at the time
of such request, the Borrower is entitled to the benefit of Closing Protection
Rights (it being understood that pursuant to the Security Agreement, the
Administrative Agent has a security interest in all Closing Protection Rights).

Each request by the Borrower for a Special Borrowing shall be automatically
deemed to constitute a representation and warranty by the Borrower to the effect
that immediately before and after giving effect to such Borrowing, the terms and
conditions specified in the foregoing clauses (i) through (iv) and specified in
Section 4.2 are and shall be satisfied in full as of the related Borrowing Date.

 

39



--------------------------------------------------------------------------------

(d) Failure to Deliver Principal Mortgage Documents. The failure to deliver
Principal Mortgage Documents by the ninth Business Day, as required by
subparagraph (iii) of Section 2.3(c) and elsewhere in this Agreement, shall not
be treated as a Default or an Event of Default so long as each Managing Agent is
satisfied that each such failure, when considered in the light of past and other
contemporaneous failures, does not have a Material Adverse Effect; however,
(i) if any such Principal Mortgage Documents related to such Special Mortgage
Loans are not so delivered on a timely basis, the Borrower shall make a
mandatory prepayment or shall deliver additional Mortgage Assets so that after
giving effect thereto, the Collateral Value of Eligible Mortgage Collateral
(excluding such Special Mortgage Loans) shall equal or exceed the Principal
Debt, and (ii) the Special Mortgage Loan shall not be an Eligible Mortgage Loan
and shall have a Collateral Value of zero until such Principal Mortgage
Documents shall have been delivered to the Collateral Agent in connection with a
subsequent Borrowing.

The Borrower diligently shall pursue delivery to the Collateral Agent of all
Principal Mortgage Documents pertaining to any Special Borrowings.

2.4. Fees.

(a) The Borrower shall pay to the Administrative Agent and each Managing Agent
(for itself and the Lenders for which it acts) the fees set forth in the related
Fee Letter, such fees to be payable pursuant to Section 2.7(c).

(b) The Borrower shall pay to the Servicer a fee (the “Servicer Fee”) of
0.5% per annum on the aggregate outstanding principal balance of the Eligible
Mortgage Loans from the date hereof until the Principal Debt is paid in full,
payable monthly in arrears on each Settlement Date. The Servicer Fee shall be
payable only from Collections pursuant to, and subject to the priority of
payments set forth in, Section 2.7(c).

2.5. Prepayments.

(a) Optional Prepayments. The Borrower may, at any time and from time to time
with five (5) Business Days’ notice to the Administrative Agent and each
Managing Agent, prepay the Advances in whole or in part, in the aggregate amount
of $1,000,000 and in integral multiples of $100,000 in excess thereof, without
premium or penalty; provided, that the Borrower may not prepay any Advance
bearing interest at the Commercial Paper Rate on any day other than the last day
of the Interest Period with respect thereto. Notwithstanding the foregoing, any
prepayment made hereunder shall be accompanied by accrued interest on the
principal amount being prepaid. After giving notice that a prepayment will be
made, the Borrower shall be liable to each Affected Party for any Consequential
Loss resulting from such prepayment or the failure to make a prepayment
designated in any such notice.

(b) Mandatory Prepayments. The Borrower shall, within one (1) Business Day, make
a mandatory prepayment on the Principal Debt owed to the Lenders if, at any
time, and to the extent that, (i) the Principal Debt owed to the Lenders exceeds
the Maximum Facility Amount or (ii) the Principal Debt exceeds the total
Collateral Value of all Eligible Mortgage Collateral. The Borrower shall be
liable for any Consequential Loss resulting from any such prepayment.

 

40



--------------------------------------------------------------------------------

2.6. Business Days. If the date for any payment under this Agreement falls on a
day that is not a Business Day, then for all purposes of the Notes and this
Agreement the same shall be deemed to have fallen on either (a) the next
following Business Day, and such extension of time shall in such case be
included in the computation of payments of interest and fees or (b) if the next
following Business Day is in another calendar month and payment is being made
with respect to a Eurodollar Advance, then on the immediately previous Business
Day.

2.7. Payment Procedures.

(a) In General. Subject to the provisions of this Section 2.7, all payments on
the Principal Debt and interest and fees under the Notes and this Agreement
shall be made by the Borrower (or the Collateral Agent or the Servicer on behalf
of the Borrower) to the related Managing Agent for the account of the Lenders
represented by such Managing Agent. All such payments shall be made before 1:00
p.m. (eastern time) on the respective due dates in federal or other funds
immediately available by that time of day and at each Managing Agent’s Account.
Funds received after 1:00 p.m. (eastern time) shall be treated for all purposes
as having been received by a Managing Agent on the Business Day next following
the date of receipt of such funds from the Borrower. All payments made by the
Borrower under this Agreement and the Notes shall be without setoff, deduction
or counterclaim and the Borrower agrees to pay on demand any present or future
stamp or documentary taxes or any other taxes, levies, imposts, duties, charges
or fees which arise from payment made hereunder or under the Notes or from the
execution or delivery or otherwise with respect to this Agreement or the Notes.

(b) The Borrower shall establish and maintain an account (the “Collection
Account”) with the Collection Account Bank. The Collection Account shall be a
fully segregated trust account, unless the Collection Account Bank shall be an
Eligible Institution having short-term debt ratings from S&P, Moody’s and Fitch
no lower than A-1/P-1/F1, in which case the account need not be a trust account.
The Collection Account shall be under the control of the Administrative Agent
pursuant to the Collection Account Control Agreement, and the Borrower shall
have no right to withdraw any amount from, the Collection Account until the
Obligations are indefeasibly paid in full. The Servicer shall have no right to
access the Collection Account except as otherwise contemplated in
Section 2.7(c).

(c) Collections.

(i) The Servicer shall administer Collections in accordance with the provisions
of this Section 2.7. Approved Investors shall be instructed to pay proceeds from
the sale of Mortgage Loans into the Collection Account, and such amounts may be
released in accordance with the procedures set forth in Section 3.3 hereof.

(ii) The Servicer acknowledges that Collections and/or other Collateral Proceeds
received by it with respect to any Mortgage Asset belong to the Borrower and
have been pledged to the Administrative Agent, on behalf of the Lenders. From
such Collections and/or other Collateral Proceeds, the Servicer, on behalf of
the Borrower, shall deposit amounts necessary to make payments on the following
Settlement Date (or end of the related Interest Period) pursuant to
Section 2.7(c)(iii) or (iv), as applicable, into the Collection Account no later
than such Settlement Date or at the end of such

 

41



--------------------------------------------------------------------------------

Interest Period, or, on or after the Drawdown Termination Date or upon the
occurrence and during the continuation of an Event of Default, within one
Business Day after receipt by the Servicer. Until deposited into the Collection
Account, the Servicer may commingle Collections and other Collateral Proceeds
with its own funds and use such funds for its own business purposes.

(iii) Prior to the Drawdown Termination Date, the Servicer shall withdraw funds
from the Collection Account (to the extent of collected funds therein) and shall
make payments from the Collection Account at the following times and in the
following order of priority:

(A) To the extent not previously paid, on each Settlement Date, the Servicer
shall deposit an amount equal to the costs, fees and expenses then due and
payable to the Collateral Agent to an account designated by the Collateral
Agent.

(B) On the last day of each Interest Period for any Advance that bears interest
at the Commercial Paper Rate or any Eurodollar Advance, the Servicer shall
deposit an amount equal to accrued interest on such Advance, which amount shall
be paid to the applicable Managing Agent’s Account for the related Lenders. On
each Settlement Date, the Servicer shall deposit an amount equal to accrued
interest on each Advance that bears interest at the Alternate Base Rate to the
applicable Managing Agent’s Account.

(C) To the extent not previously paid, on each Settlement Date, an amount equal
to the fees, costs and expenses then due and payable pursuant to the related Fee
Letter, on a pro rata basis, (i) to JPMorgan Chase, as a Managing Agent, to
JPMorgan Chase’s Managing Agent’s Account, (ii) to Lloyds, as a Managing Agent,
to Lloyds’ Managing Agent’s Account, (iii) to Calyon New York, as a Managing
Agent, to Calyon New York’s Managing Agent’s Account and (iv) to the
Administrative Agent, to the Administrative Agent’s Account.

(D) On each Settlement Date on which the Required Reserve Account Amount exceeds
the amount then on deposit in the Reserve Account, the Servicer shall deposit an
amount equal to such excess to the Reserve Account.

(E) On each Settlement Date, if the Group Banks in any Group have not consented
to an extension of the Drawdown Termination Date, but the Group Banks in the
other Groups have so consented and such non-extending Lenders have not assigned
their respective Advances and Bank Commitments to one or more other Lenders in
accordance with Section 2.1(b) and Section 13.9, the Servicer shall deposit an
amount equal to the unpaid balance of all Principal Debt owing to the
non-extending Lenders to the related Managing Agent’s Account.

(F) To the extent not previously paid, on each Settlement Date, the Servicer
shall deposit any amounts, other than those listed in clauses (A), (B) and
(C) above and other than principal on the Advances, that are then due and

 

42



--------------------------------------------------------------------------------

payable and of which the Servicer has received prior written notice, including
without limitation additional costs under Section 2.16, any additional interest
under Section 2.17, Consequential Losses under Section 2.18, indemnities under
Section 10.1 and costs, expenses and taxes under Section 13.19, to the
applicable Managing Agent’s Account.

(G) On each Settlement Date, the Servicer shall withdraw from the Collection
Account for its own account an amount equal to accrued Servicing Fee then due
and payable.

(iv) On the Drawdown Termination Date and thereafter, the Administrative Agent
shall make payments from the Collection Account (to the extent of collected
funds therein) at the following times and in the following order of priority:

(A) On each Settlement Date, if the Servicer is not one of the Originators or an
Affiliate of one of the Originators, an amount equal to accrued Servicing Fee
then due and payable shall be paid to the Servicer.

(B) To the extent not previously paid, on each Settlement Date, an amount equal
to the costs, fees and expenses then due and payable to the Collateral Agent
shall be paid to an account designated by the Collateral Agent.

(C) On the last day of each Interest Period for any Advance that bears interest
at the Commercial Paper Rate or for any Eurodollar Advance, an amount equal to
accrued interest on each such Advance shall be paid to the applicable Managing
Agent’s Account. On each Settlement Date, an amount equal to accrued interest on
Advances that bear interest at the Alternate Base Rate shall be paid to the
applicable Managing Agent’s Account.

(D) On each Settlement Date, an amount equal to the unpaid principal balance of
all Advances made by Lenders shall be paid to the applicable Managing Agent’s
Account.

(E) To the extent not previously paid, on each Settlement Date, an amount equal
to the fees, costs and expenses then due and payable pursuant to the related Fee
Letter, on a pro rata basis, (i) to JPMorgan Chase, as a Managing Agent, to
JPMorgan Chase’s Managing Agent’s Account, (ii) to Lloyds, as a Managing Agent,
to Lloyds’ Managing Agent’s Account, (iii) to Calyon New York, as a Managing
Agent, to Calyon New York’s Managing Agent’s Account and (iv) to the
Administrative Agent, to the Administrative Agent’s Account.

(F) To the extent not previously paid, on each Settlement Date, any amounts of
the type described in Section 2.7(c)(iii)(F) are then due and payable and any
other unpaid Obligations shall be paid to the applicable Managing Agent’s
Account.

(G) On the Settlement Date on which all Obligations are paid in full, if the
Servicer is one of the Originators or an Affiliate of one of the Originators, an
amount equal to accrued Servicing Fee then due and payable shall be paid to the
Servicer.

 

43



--------------------------------------------------------------------------------

(v) Upon receipt of funds deposited into its Managing Agent’s Account, each
Managing Agent shall distribute such funds to the Lenders in its Group or to
itself for application to the Obligations in accordance with the order of
priority set forth in Section 2.7(c)(iii) or (iv), as applicable.

(d) Interest Payments. Interest on each Advance that bears interest at the
Commercial Paper Rate and interest on each Eurodollar Advance shall be due and
payable on the last day of the Interest Period applicable to such Advance and on
each day of any prepayment of an Advance to which such interest relates.
Interest on each Advance that bears interest at a rate based on the Alternate
Base Rate shall be due and payable in arrears on each Settlement Date, on the
Drawdown Termination Date and on each day of any prepayment of an Advance to
which such interest relates and, thereafter, on demand.

(e) Payments from Collection Account. To effect payments (including prepayments)
hereunder, the Borrower may use collected funds (if any) then held on deposit in
the Collection Account.

2.8. The Reserve Account.

(a) Establishment. An account (the “Reserve Account”) shall be established with
the Reserve Account Bank. The Borrower, the Servicer, the Administrative Agent
and the Reserve Account Bank have entered into the Reserve Account Control
Agreement. The Reserve Account is and shall be under the control of the
Administrative Agent, and the Borrower has and shall have no right to withdraw
any amount from, the Reserve Account until the Obligations are indefeasibly paid
in full.

(b) Taxation. The taxpayer identification number associated with the Reserve
Account shall be that of the Borrower, and the Borrower will report for federal,
state and local income tax purposes the income, if any, earned on funds in the
Reserve Account.

(c) New Reserve Account. The Reserve Account Bank shall be an Eligible
Institution. In the event the Reserve Account Bank ceases to be an Eligible
Institution, the Borrower shall, within ten days after learning thereof,
establish a new Reserve Account (and transfer any balance and investments then
in the Reserve Account to such new Reserve Account) at another Eligible
Institution, which new Reserve Account shall be subject to a replacement Reserve
Account Control Agreement.

(d) Statements for Reserve Account. On a monthly basis, the Servicer shall cause
the Reserve Account Bank to provide the Borrower, the Servicer and the Managing
Agents with a written statement with respect to the preceding calendar month
regarding the Reserve Account in a form customary for statements provided by the
Reserve Account Bank for other accounts held by it, which statement shall
include, at a minimum, the amount on deposit in the Reserve Account, and the
dates and amounts of all deposits, withdrawals and investment earnings with
respect to the Reserve Account.

 

44



--------------------------------------------------------------------------------

(e) Payments from Reserve Account.

(i) On the Business Day preceding the last day of each Interest Period and each
Settlement Date, the Servicer will determine whether any Shortfall Amount will
arise with respect to such Interest Period or Settlement Date and will give the
Administrative Agent notice of the amount thereof by noon New York City time. By
1:00 p.m. New York City time on the Business Day prior to the last day of each
Interest Period and each Settlement Date on which the amount of the Shortfall
Amount is greater than zero, the Servicer shall notify the Reserve Account Bank
requesting payment thereof. To the extent funds are available in the Reserve
Account, the Servicer shall cause the Reserve Account Bank to pay the amount
requested to the applicable Managing Agent’s Account, as specified by the
Administrative Agent, by 1:00 p.m. New York City time on the last day of such
Interest Period or on such Settlement Date.

(ii) On each Settlement Date prior to the Drawdown Termination Date on which the
funds on deposit in the Reserve Account exceed the Required Reserve Account
Amount (after giving effect to any payments pursuant to Section 2.8(e)(i)), the
Servicer may withdraw and pay to the Borrower any such excess from the Reserve
Account.

(iii) Except as set forth in Subclauses (i) and (ii) above, the Servicer shall
not withdraw amounts from the Reserve Account.

(f) Payments to Reserve Account. On the date hereof, the Borrower shall remit to
the Reserve Account immediately available funds so that the amount on deposit in
the Reserve Account equals the Required Reserve Account Amount. Additional
payments shall be deposited to the Reserve Account from time to time pursuant to
Section 2.7(c)(iii)(D).

(g) Pledge. To secure the payment and performance of the Obligations, the
Borrower hereby pledges and assigns to the Administrative Agent for the benefit
of the Lenders, and hereby grants to the Administrative Agent for the benefit of
the Lenders, a security interest in, all of the Borrower’s right, title and
interest in and to the Reserve Account, including, without limitation, all funds
on deposit therein, all investments arising out of such funds, all interest and
any other income arising therefrom, all claims thereunder or in connection
therewith, and all cash, instruments, securities, rights and other property at
any time and from time to time received, receivable or otherwise distributed in
respect of such account, such funds or such investments, and all money at any
time in the possession or under the control of, or in transit to such account,
or any bailee, nominee, agent or custodian of the Reserve Account Bank, and all
proceeds and products of any of the foregoing. Except as provided in the
preceding sentence, the Borrower may not assign, transfer or otherwise convey
its rights under this Agreement to receive any amounts from the Reserve Account.

(h) Termination of Reserve Account. On the date following the Drawdown
Termination Date on which all Obligations have been paid in full, all funds then
on deposit in the Reserve Account shall be paid to the Borrower, and the Reserve
Account shall be closed.

 

45



--------------------------------------------------------------------------------

2.9. Interest Allocations.

Each Managing Agent shall, from time to time and in its sole discretion,
determine whether interest in respect of the Advances then outstanding and owing
to the Lenders in the related Group, or any portion thereof, shall be calculated
by reference to the Commercial Paper Rate (such portion of the Principal Debt
being herein called a “CP Allocation”), the Eurodollar Rate or the Alternate
Base Rate (such portion of the Principal Debt as shall be calculated based on
the Alternate Base Rate or the Eurodollar Rate collectively, being herein called
an “ABR Allocation”; provided, however, that each Advance made by a Bank
hereunder shall be allocated to the ABR Allocation. Each Managing Agent shall
provide the Borrower with reasonably prompt notice of the allocations made by it
pursuant to this Section 2.9. In making its allocation decision pursuant to the
foregoing sentence, each Managing Agent shall use reasonable efforts, taking
into account market conditions, to accommodate the Borrower’s preferences;
provided, however, that the Managing Agents shall have the ultimate authority to
make all such decisions. Following designation by each Managing Agent of any
Advance, or any portion thereof, as being a CP Allocation, the Borrower may, at
all times that such designation remains in effect, consult with such Managing
Agent as to the number and length of Interest Periods relating to such CP
Allocation. In selecting such Interest Periods, each Managing Agent shall use
reasonable efforts, taking into account market conditions, to accommodate the
Borrower’s preferences; provided, however, that each Managing Agent shall have
the ultimate authority to make all such selections.

2.10. Interest Rates.

Except where specifically otherwise provided, each CP Allocation shall bear
interest for the related Interest Period at a rate per annum equal to the
Commercial Paper Rate applicable to such Interest Period, and each ABR
Allocation shall bear interest at either the Eurodollar Rate plus the Bank
Spread, or the Alternate Base Rate; provided, however, that in no event shall
the rate of interest with respect to any Advance or portion thereof exceed the
Maximum Rate. Each change in the Alternate Base Rate and Maximum Rate, subject
to the terms of this Agreement, will become effective, without notice to the
Borrower or any other Person, upon the effective date of such change.

2.11. Quotation of Rates.

It is hereby acknowledged that an officer or other individual appropriately
designated by an officer previously identified to a Managing Agent in a
certificate of incumbency or other appropriately designated officer of the
Borrower may call such Managing Agent from time to time in order to receive an
indication of the rates then in effect, but such indicated rates shall neither
be binding upon such Managing Agent nor the Lenders nor affect the rate of
interest which thereafter is actually in effect.

2.12. Default Rate.

So long as any Event of Default exists, all Obligations shall bear interest at
the Default Rate until paid, regardless of whether such payment is made before
or after entry of a judgment.

 

46



--------------------------------------------------------------------------------

2.13. Interest Recapture.

If the designated rate applicable to any Borrowing exceeds the Maximum Rate, the
rate of interest on such Borrowing shall be limited to the Maximum Rate, but any
subsequent reductions in such designated rate shall not reduce the rate of
interest thereon below the Maximum Rate until the total amount of interest
accrued thereon equals the amount of interest that would have accrued thereon if
such designated rate had at all times been in effect. If at maturity (stated or
by acceleration), or at final payment of the Notes, the total amount of interest
paid or accrued is less than the amount of interest that would have accrued if
such designated rates had at all times been in effect, then, at such time and to
the extent permitted by applicable Governmental Requirements, the Borrower shall
pay an amount equal to the difference between (a) the lesser of the amount of
interest that would have accrued if such designated rates had at all times been
in effect and the amount of interest that would have accrued if the Maximum Rate
had at all times been in effect, and (b) the amount of interest actually paid or
accrued on the Notes.

2.14. Interest Calculations.

All computations of interest and any other fees hereunder shall be made on the
basis of a year of 360 days for the actual number of days (including the first
day but excluding the last day) elapsed; provided, however, that any
calculations of interest based on the rate set forth in clause (i)(a) and
(ii)(a) of the definition of Alternate Base Rate shall be made on the basis of a
year of 365/366 days for the actual number of days (including the first day but
excluding the last day) elapsed. All such determinations and calculations by the
Administrative Agent and the Managing Agents shall be conclusive and binding
absent manifest error.

2.15. Interest Period.

(a) “Interest Period” means with respect to any Advance included in the CP
Allocation, each period (i) commencing on, and including, the date that such
Advance was initially designated by the related Managing Agent as comprising a
part of the CP Allocation hereunder, or the last day of the immediately
preceding Interest Period for such Advance (whichever is latest); and
(ii) ending on, but excluding, the date that falls such number of days (not to
exceed 30 days) thereafter as such Managing Agent shall select; provided,
however, that no more than ten Interest Periods (five per Issuer) shall be in
effect at any one time with respect to Advances included in the CP Allocation.

(b) “Interest Period” means with respect to any Advance included in the ABR
Allocation, a period of one month (provided that if such Interest Period begins
on a date for which there is no corresponding date in the month in which such
Interest Period is scheduled to end, the last day of such Interest Period shall
be the last Business Day of the month in which such Interest Period is scheduled
to end), which Advance shall be a Eurodollar Advance, unless:

(i) on or prior to the first day of such Interest Period the Lender with respect
to such Advance shall have notified the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for such Lender to fund such Advance at
the Eurodollar Rate (and such Lender shall not have subsequently notified the
Administrative Agent and Managing Agents that such circumstances no longer
exist), or

 

47



--------------------------------------------------------------------------------

(ii) the Borrower shall have requested a Base Rate Advance or an Interest Period
shorter than one month, or

(iii) the Administrative Agent and Managing Agents do not receive notice, by
12:00 noon (New York City time) on the third Business Day preceding the first
day of such Interest Period, that the related Advance will not be funded by
issuance of Commercial Paper Notes, or

(iv) the principal amount of such Advance is less than $500,000, or

(v) an Event of Default shall have occurred and be continuing, or

(vi) the Eurodollar Rate determined pursuant hereto does not accurately reflect
the cost of funds to the Issuer or the Banks (as conclusively determined by the
applicable Managing Agent) during such Interest Period, or

(vii) adequate and reasonable means do not exist for ascertaining the Eurodollar
Rate for the relevant Interest Period,

in which case (if any of the foregoing events occurs) such Advance shall be a
Base Rate Advance.

(c) Notwithstanding any provision in this Agreement to the contrary, (x) any
Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day (provided, however, if
interest in respect of such Interest Period is computed by reference to the
Eurodollar Rate, and such Interest Period would otherwise end on a day that is
not a Business Day, and there is no subsequent Business Day in the same calendar
month as such day, such Interest Period shall end on the immediately preceding
Business Day); (y) any Interest Period that commences before the Drawdown
Termination Date and would otherwise end after the Drawdown Termination Date
shall end on the Drawdown Termination Date; and (z) the duration of each
Interest Period that commences on or after the Drawdown Termination Date shall
be of such duration as shall be selected by the applicable Managing Agents and
communicated by notice to the Borrower.

2.16. Additional Costs.

(a) If any Regulatory Change occurring after the date hereof:

(i) shall subject an Affected Party to any tax, duty or other charge with
respect to any Advance to or funded by it, or any obligations or right to make
Advances hereunder or to provide funding therefor, or shall change the basis of
taxation of payments to the Affected Party of any amounts in respect of a
Lender’s principal or interest owed to or funded by it or any other amounts due
under this Agreement in respect of any Advance funded by it or its obligations
or rights, if any, to make Advances or to provide funding therefor (except for
changes in the rate of tax on the overall net income

 

48



--------------------------------------------------------------------------------

of such Affected Party imposed by the United States of America, by the
jurisdiction in which such Affected Party’s principal executive office is
located and, if such Affected Party’s principal executive office is not in the
United States of America, by the jurisdiction where such Affected Party’s
principal office in the United States is located); or

(ii) shall impose, modify or deem applicable any reserve (other than reserve
requirements referred to in Section 2.17), special deposit or similar
requirement against assets of any Affected Party, deposits or obligations with
or for the account of any Affected Party or with or for the account of any
affiliate (or entity deemed by the Federal Reserve Board to be an affiliate) of
any Affected Party, or credit extended by any Affected Party; or

(iii) shall change the amount of capital maintained or required or requested or
directed to be maintained by any Affected Party; or

(iv) shall change the rates for, or the manner in which the Federal Deposit
Insurance Corporation (or any successor thereto) assesses deposit insurance
premiums or similar charges; or

(v) shall impose any other condition affecting any Advance funded by any
Affected Party, or its obligations or rights, if any, to make Advances or to
provide funding therefor;

and the result of any of the foregoing is or would be:

(x) to increase the cost to or impose a cost on (I) an Affected Party funding or
making or maintaining any Advances or any liquidity loan to an Issuer or any
commitment of such Affected Party with respect to any of the foregoing, or (II)
the Administrative Agent for continuing its, or the Borrower’s, relationship
with the Lenders,

(y) to reduce the amount of any sum received or receivable by an Affected Party
under this Agreement or any Note, or under the Liquidity Agreement with respect
thereto, or

(z) in the sole determination of such Affected Party, to reduce the rate of
return on the capital of an Affected Party as a consequence of its obligations
hereunder or arising in connection herewith to a level below that which such
Affected Party could otherwise have achieved,

then within thirty days after demand by such Affected Party (which demand shall
be accompanied by a statement setting forth the basis of such demand), the
Borrower shall pay directly to such Affected Party such additional amount or
amounts as will compensate such Affected Party for such additional or increased
cost or such reduction.

(b) Each Affected Party will promptly notify the Borrower, the applicable
Managing Agent and the Administrative Agent of any event of which it has
knowledge that will entitle such Affected Party to compensation pursuant to this
Section 2.16; provided, however, no failure to give or delay in giving such
notification shall adversely affect the rights of any Affected Party to such
compensation.

 

49



--------------------------------------------------------------------------------

(c) In determining any amount provided for or referred to in this Section 2.16,
an Affected Party may use any averaging and attribution methods that it (in its
sole discretion) shall deem applicable. Any Affected Party when making a claim
under this Section 2.16 shall submit to the Borrower a statement as to such
increased cost or reduced return (including calculation thereof), which
Statement shall, in the absence of manifest error, be conclusive and binding
upon the Borrower.

2.17. Additional Interest on Advances Bearing a Eurodollar Rate.

The Borrower shall pay to any Affected Party, so long as such Affected Party
shall be required under regulations of the Federal Reserve Board to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities, additional interest on the unpaid principal of each
Advance or portion thereof made or funded (including fundings to an Issuer for
the purpose of maintaining an Advance) by such Affected Party during each
Interest Period in respect of which interest is computed by reference to the
Eurodollar Rate, for such Interest Period, at a rate per annum equal at all
times during such Interest Period to the remainder obtained by subtracting
(i) the Eurodollar Rate for such Interest Period from (ii) the rate obtained by
dividing such Eurodollar Rate referred to in clause (i) above by that percentage
equal to 100% minus the Eurodollar Rate Reserve Percentage of such Affected
Party for such Interest Period, payable on each date on which interest is
payable on such Advance. Such additional interest shall be determined by such
Affected Party and notice thereof given to the Borrower (with a copy to the
Administrative Agent and the applicable Managing Agent) within 30 days after any
interest payment is made with respect to which such additional interest is
requested. A certificate as to such additional interest submitted to the
Borrower, the Administrative Agent and the applicable Managing Agent by such
Affected Party shall be conclusive and binding for all purposes, absent manifest
error.

2.18. Consequential Loss.

The Borrower and the Servicer shall indemnify each Affected Party against, and
shall pay to the Administrative Agent for such Affected Party within ten days
after request therefor, any Consequential Loss of any Affected Party. When any
Affected Party requests that the Borrower or the Servicer pay any Consequential
Loss, it shall deliver to the Borrower, the Servicer, the Administrative Agent
and the applicable Managing Agent a certificate setting forth the basis for
imposing such Consequential Loss and the calculation of such amount thereof,
which calculation shall be conclusive and binding absent manifest error.

2.19. Replacement Banks.

Upon the election of any Affected Party to request reimbursement by the Borrower
for increased costs under Sections 2.16 or 2.17, the Borrower may, upon prior
written notice to the Administrative Agent, the applicable Managing Agent and
such Affected Party, seek a replacement Bank to whom such additional costs shall
not apply (a “Replacement Bank”) and, upon the breach by a Bank (or, in the case
of the Lloyds Group, Gresham) of its obligation

 

50



--------------------------------------------------------------------------------

hereunder to make an Advance, the Borrower may seek a Replacement Bank for such
Bank. Any Replacement Bank shall be satisfactory to the applicable Managing
Agent. Notwithstanding the foregoing, the Borrower may not seek a replacement
for a Bank that is also a Managing Agent unless the related Issuer is also
terminated as a party to this Agreement and all of its outstanding Advances are
repaid in full. Each Affected Party agrees that, should it be identified for
replacement pursuant to this Section 2.19, upon payment in full of all amounts
due and owing to such Affected Party hereunder and under the other Transaction
Documents, it will promptly execute and deliver all documents and instruments
reasonably required by the Borrower to assign such Affected Party’s portion of
the Advances to the applicable Replacement Bank. Any such replacement shall not
relieve the Borrower of its obligation to reimburse the Affected Party for any
such increased costs incurred through the date of such replacement.

ARTICLE III

COLLATERAL

3.1. Collateral. To secure the payment of the Obligations, the Borrower has
executed and delivered to the Administrative Agent and the Collateral Agent, as
applicable:

(a) the Security Agreement,

(b) the Collection Account Control Agreement,

(c) Reserve Account Control Agreement, and

(d) the UCC Financing Statements;

all as more fully provided for in the Collateral Agency Agreement. The Borrower
further agrees to execute all documents and instruments, and perform all other
acts deemed necessary by the Administrative Agent or any Managing Agent to
create and perfect, and maintain the security interests and collateral
assignments in favor of the Administrative Agent or the Collateral Agent for the
benefit of the holders of the Obligations, as perfected first priority security
interests. Any security interest or collateral assignments granted to the
Administrative Agent or the Collateral Agent under any Transaction Document is
for the benefit of the holders of the Obligations, whether or not reference is
made to such holders.

3.2. Delivery of Collateral to Collateral Agent.

(a) Periodically, the Borrower may deliver Mortgage Loan Collateral to the
Collateral Agent to hold as bailee for the Administrative Agent. Each delivery
by the Borrower (i) shall be made in association with an Assignment (in the form
attached as Exhibit D-4 to the Collateral Agency Agreement), or (ii) shall be in
the form of an electronic transmission which shall include a schedule
substantially in the form illustrated on Schedule I and Schedule II to Exhibit
D-4 to the Collateral Agency Agreement and a specific code indicating that such
electronic transmission is being delivered in connection with this Agreement. If
the Borrower elects (ii) above, the Borrower shall be deemed to have made all of
the representations, covenants and warranties set forth in the Assignment
attached as Exhibit D-4 to the Collateral Agency Agreement contemporaneously
with such electronic transmission.

 

51



--------------------------------------------------------------------------------

(b) Each Assignment delivered (or deemed to be delivered) to the Collateral
Agent shall be accompanied by a completed Schedule I and Schedule II using the
forms of such schedules as prescribed in the Collateral Agency Agreement and,
with respect to each Mortgage Loan described in Schedule I to each Assignment,
shall deliver or cause to be delivered the following items (collectively, the
“Principal Mortgage Documents”):

(i) the original of each Mortgage Note, endorsed in blank (without recourse) and
all intervening endorsements thereto;

(ii) in the case of each Mortgage Loan that is not a MERS Designated Mortgage
Loan, an original executed assignment in blank for each Mortgage Note and the
Mortgage securing such Mortgage Note, in recordable form executed by one of the
Originators (and if the related Mortgage Loan is a MERS Designated Mortgage
Loan, this document shall not be required to be delivered to the Collateral
Agent); and

(iii) a certified copy of the executed Mortgage related to such Mortgage Note;

(c) The Servicer shall hold in trust for the Administrative Agent for the
benefit of the holders of the Obligations, with respect to each Mortgage Loan
included in the Collateral,

(i) the original filed Mortgage relating to such Mortgage Loan, provided,
however, that, until an original Mortgage is received from the public official
charged with its filing and recordation, a copy, certified by the closing agent
to be a true and correct copy of the original sent to be filed and recorded, may
be used by the Borrower to satisfy this requirement; however, the Borrower shall
thereafter pursue, with reasonable diligence, receipt of the filed and recorded
original Mortgage and, if received, shall deliver such original to the Servicer;

(ii) other than with respect to a HUD repossessed Property that is sold to a
consumer, a mortgagee’s policy of title insurance (or binding unexpired
commitment to issue such insurance if the policy has not yet been delivered to
the Servicer) insuring the Borrower’s perfected, first-priority Lien created by
the Mortgage securing such Mortgage Loan (subject to such title exceptions that
conform to the related Take-Out Commitments) in a policy amount not less than
the principal amount of such Mortgage Loan;

(iii) the original hazard insurance policy, appropriately endorsed to provide
that all insurance proceeds will be paid to any of the Originators or any of the
assigns of such Originator, referred to in Section 6.6(b) hereof which relate to
such Mortgage Loan, or other evidence of insurance reasonably acceptable to the
Administrative Agent;

(iv) the form of current appraisal of the Property described in the Mortgage,
prepared by a state licensed appraiser, that complies with all applicable
Governmental Requirements, including all Governmental Requirements that are
applicable to the Lenders or any other Affected Party; provided, however, that
no

 

52



--------------------------------------------------------------------------------

appraisal shall be required for Mortgage Loans (x) financing HUD repossessed
Property that is sold to a consumer, financed with an FHA loan, fully insurable
and in accordance with FHA guidelines, but for which an appraisal is not
required, and (y) representing so called VA Rate Reduction or FHA Streamline
refinances, insurable in accordance with VA and FHA guidelines, but for which an
appraisal is not required ; and

(v) all other original documents (collectively, the “Other Mortgage Documents”).

Upon request of the Administrative Agent or any Managing Agent, the Borrower
shall immediately deliver, or shall cause to be delivered, all such items to the
Collateral Agent as bailee for the Administrative Agent or such other party as
may be designated in such notice.

(d) Whenever a Mortgage Loan becomes subject to a Loan Specific Take-Out
Commitment, Servicer shall reflect such Loan Specific Take-Out Commitment on the
Hedge and Commitment Report next delivered by the Servicer, and the Borrower
shall deliver to the Administrative Agent upon request by the Administrative
Agent copies of the related master agreement or commitment with the related
Approved Investor, with any confidential economic terms redacted (unless a copy
of such agreement or commitment has been delivered previously).

(e) The Servicer shall provide the Collateral Agent and the Administrative Agent
with full access to all Other Mortgage Documents held in trust for the
Administrative Agent at all times.

(f) With respect to each Assignment that is received or deemed received by the
Collateral Agent, the Collateral Agent shall review the schedules to such
Assignment and make a written report to the Borrower and the Administrative
Agent, all as more fully provided in the Collateral Agency Agreement.

3.3. Redemption of Mortgage Collateral.

(a) Generally. Subject to the limitations contained in this Section 3.3, in
connection with a sale or other transfer contemplated by clause (a) or (b) or
otherwise, and so long as no Default or Event of Default is continuing, the
Borrower or the Servicer (on behalf of the Borrower) may request releases of the
Administrative Agent’s security interest in all or any part of the Collateral
(including releases from the Collection Account) at any time, and from time to
time and such requests shall be automatically granted; provided that no such
request shall be granted unless, in addition to the satisfaction of the other
conditions contained in this Section 3.3,

(i) (immediately after giving effect to any requested release) the total
Collateral Value of all Eligible Mortgage Collateral shall equal or exceed the
Principal Debt, or

(ii) (A) the Borrower makes a principal payment on account of the Principal Debt
in an amount, such that after giving effect to such payment or delivery, the
total Collateral Value of all Eligible Mortgage Collateral will equal or exceed
the Principal Debt, or (B) the Borrower delivers to the Collateral Agent as
bailee for the Administrative Agent substitute Eligible Mortgage Collateral with
a Collateral Value, such that after giving effect to such payment or delivery,
the total Collateral Value of all Eligible Mortgage Collateral will equal or
exceed the Principal Debt.

 

53



--------------------------------------------------------------------------------

Each request for a release of any portion of the Collateral shall be addressed
to the Collateral Agent and shall be substantially in either the form
illustrated in Exhibit D-5 to the Collateral Agency Agreement (or such other
form as may be reasonably acceptable to or required by the Administrative Agent,
from time to time), or the form of an electronic transmission which shall
include a schedule substantially in the form illustrated on Schedule I to
Exhibit D-5 to the Collateral Agency Agreement (or such other form as may be
reasonably acceptable to or required by the Administrative Agent, from time to
time) and a specific code indicating that such electronic transmission is being
delivered in connection with this Agreement (a “Transfer Request”). Each request
for a release of any portion of the Collateral from the Collection Account shall
be addressed to the Administrative Agent and shall be substantially in the form
illustrated in Exhibit D-11 to the Collateral Agency Agreement (or such other
form as may be reasonably acceptable to or required by the Administrative Agent,
from time to time) (a “Collection Account Release Notice”). Neither the Borrower
nor the Servicer will request a release of any portion of the Collateral from
the Collection Account in the amount of any payments (“Unidentified Payments”)
that have been deposited into the Collection Account, to the extent that the
Servicer has not identified the Mortgage Loan to which any such payment relates
such that the Lenders’ security interest could be released. If the Borrower or
the Servicer elects to deliver a Transfer Request by electronic transmission the
Borrower or the Servicer shall be deemed to have made all of the
representations, covenants and warranties set forth in the Transfer Request
attached as Exhibit D-5 to the Collateral Agency Agreement contemporaneously
with such electronic transmission.

(b) Redemption Pursuant to Sale. So long as no Default or Event of Default is
continuing, the Borrower or the Servicer (on behalf of the Borrower) may from
time to time submit a Shipping Request that would permit a sale of Mortgage Loan
Collateral to, or the pooling of Mortgage Loan Collateral for, an Approved
Investor, pursuant to a Take-Out Commitment. Upon the receipt by the Collateral
Agent of a Shipping Request from the Borrower identifying Collateral to be
delivered to an Approved Investor, and so long as no Default or Event of Default
shall be in existence or would be caused thereby:

(i) The Collateral Agent shall deliver to the Approved Investor, or its loan
servicing provider or custodian, under the Collateral Agent’s “Bailee and
Security Agreement Letter” substantially in the form provided for in the
Collateral Agency Agreement, as appropriate, the items of Mortgage Loan
Collateral being sold that are held by the Collateral Agent as bailee for the
Administrative Agent pursuant to Section 3.2 hereof, with the release of the
security interest in favor of the Administrative Agent for the benefit of the
holders of the Obligations in such items being conditioned upon timely payment
to the Collection Account of the amount described in Section 3.3(b)(iii) or
delivery of additional Eligible Mortgage Collateral;

(ii) The Servicer shall, as agent for the Administrative Agent, deliver to such
Approved Investor, or such Approved Investor’s loan servicing provider or
custodian, pursuant to procedures provided for in the Collateral Agency
Agreement, the items held by the Servicer pursuant to Section 3.2(c) that are
related to the Mortgage

 

54



--------------------------------------------------------------------------------

Loan Collateral to be transferred on the condition that such Approved Investor
or its loan servicing provider or custodian shall hold or control such Other
Mortgage Documents as bailee for the Administrative Agent (for the benefit of
the holders of the Obligations) until the Approved Investor has either paid the
full purchase price for such Mortgage Loan Collateral to the Collateral Agent,
as required by the relevant Take-Out Commitment;

(iii) Within forty-five (45) days after the delivery by the Collateral Agent to
such Approved Investor or its loan servicing provider or custodian of the items
of Mortgage Loan Collateral described in Section 3.3(b)(i), the Borrower shall
make a payment, or shall cause a payment to be made, to the Collection Account
for distribution to the Administrative Agent for the account of the Lenders in
an amount equal to at least the full purchase price for such Mortgage Loan
Collateral; and

(iv) With respect to each Shipping Request that is received by the Collateral
Agent by 10:00 a.m. (eastern time), or such later time as permitted by the
Collateral Agent, on a Business Day, the Collateral Agent shall use due
diligence and efforts to review such Shipping Request and prepare the Mortgage
Loan files identified in each Shipping Request, for shipment prior to the close
of business on such day; provided, however, that for each shipment of 100 or
more Mortgage Loans, the Collateral Agent shall receive the Shipping Request by
10:00 a.m. (eastern time) or such later time as permitted by the Collateral
Agent, on the Business Day prior to the shipment date.

(c) Transfers. So long as no Default or Event of Default is continuing, the
Borrower shall, at any time, be permitted to transfer Mortgage Loans to either
Originator by means of its daily electronic transmissions to the Collateral
Agent, together with delivery of a Transfer Request delivered to the Collateral
Agent, identifying each Mortgage Loan being transferred. The Collateral Agent’s
sole responsibility with respect to any such transfers shall be to correctly
reflect such transfers on its computer system and books and records and to
indicate, on its Collateral Agent’s Daily Report on the next Business Day, that
such transfers have been effected. However, neither the Borrower nor the
Servicer on its behalf shall request transfers if (A) total Principal Debt will
exceed the total Collateral Value of Eligible Mortgage Collateral immediately
after giving effect to a requested transfer, or (B) the Collateral Agent shall
have received written notice from the Administrative Agent that a Default or
Event of Default has occurred.

(d) Continuation of Lien. Unless released in writing by the Administrative Agent
as herein provided, the security interest in favor of the Administrative Agent
for the benefit of the holders of the Obligations, in all Mortgage Loan
Collateral transmitted pursuant to Section 3.3(b) shall continue in effect until
such time as payment in full of the amount described in Section 3.3(b)(iii)
shall have been received.

(e) Application of Proceeds; No Duty. Neither the Administrative Agent nor the
Lenders shall be under any duty at any time to credit Borrower for any amount
due from any Approved Investor in respect of any purchase of any Mortgage
Collateral contemplated under Section 3.3(b) above, until such amount has
actually been received in immediately available funds and deposited to the
Collection Account. Neither the Collateral Agent, nor the Lenders,

 

55



--------------------------------------------------------------------------------

nor the Administrative Agent shall be under any duty at any time to collect any
amounts or otherwise enforce any obligations due from any Approved Investor in
respect of any such purchase.

(f) Mandatory Redemption of Mortgage Collateral. Notwithstanding any provision
herein to the contrary, if at any time a Collateral Deficiency exists, the
Borrower shall, as promptly as possible and in any event within one Business
Day, make a payment to the Collection Account (or make payment directly to the
Administrative Agent) or pledge, assign and deliver additional or substitute
Eligible Mortgage Collateral to the Administrative Agent for the benefit of the
holders of the Obligations, so that, immediately after giving effect to such
payment or pledge and assignment, total Collateral Value of Eligible Mortgage
Collateral shall be equal or greater than the Principal Debt.

(g) Representation in Connection with Releases, Sales and Transfers. The
Borrower represents and warrants that each request for any release or transfer
pursuant to Section 3.3(a) or Section 3.3(b) shall automatically constitute a
representation and warranty to the effect that immediately before and after
giving effect to such release or Transfer Request, the Collateral Value of
Eligible Mortgage Collateral shall equal or exceed the Principal Debt.

(h) Limitation on Releases. Notwithstanding any provision to the contrary, the
Servicer shall not request a release of any Collateral unless payment of the
purchase price by the Approved Investor or any of the Originators shall have
been made in immediately available funds to the Collection Account; provided,
however, that the foregoing shall not apply if there is no Default or Event of
Default, and, immediately before and after giving effect to such release (and
any related substitutions), the total Collateral Value of Eligible Mortgage
Collateral shall equal or exceed the Principal Debt.

3.4. Correction of Mortgage Notes. The Servicer may from time to time request,
in writing, that the Collateral Agent deliver a Mortgage Note that constitutes
Mortgage Loan Collateral so that such Mortgage Note may be replaced by a
corrected Mortgage Note. Upon receipt by the Collateral Agent of such a request
from the Servicer, and so long as no Default or Event of Default shall be in
existence, the Collateral Agent shall deliver to the Servicer, under the
Collateral Agent’s “Trust Receipt and Security Agreement Letter,” in the form
provided for in the Collateral Agency Agreement, or such other form as may be
approved by the Administrative Agent, the Mortgage Note to be corrected, such
delivery to be conditioned upon the receipt within fourteen (14) calendar days
by the Collateral Agent of a corrected Mortgage Note; provided, that

(i) at no time shall Mortgage Notes having an aggregate Collateral Value in
excess of 3.5% of the Maximum Facility Amount (the Collateral Value assigned to
each such Mortgage Notes shall be determined utilizing as the principal amount
of such Mortgage Note the lesser of the uncorrected face value of such Mortgage
Note and the correct face value of such Mortgage Note known to the Borrower or
the Servicer; provided, however, that if correct face value of such Mortgage
Note is not communicated or known to the Collateral Agent, the Collateral Agent
may use the uncorrected face value of such Mortgage Note in determining the
Collateral Value) be so delivered for replacement with corrected Mortgage Notes
under the Collateral Agency Agreement;

 

56



--------------------------------------------------------------------------------

(ii) until such time as a corrected Mortgage Note shall have been delivered to
the Collateral Agent, the Collateral Value attributed to each Mortgage Note
delivered to the Servicer to be corrected in accordance with this Section 3.4
shall be the lesser of the uncorrected face value of such Mortgage Note and the
corrected face value of such Mortgage Note known to the Borrower and
communicated by the Borrower to the Collateral Agent; provided, however, that if
correct face value of such Mortgage Note is not communicated or known to the
Collateral Agent, the Collateral Agent may use the uncorrected face value of
such Mortgage Note in determining the Collateral Value; and

(iii) notwithstanding the preceding clause (ii), unless the corrected Mortgage
Note is endorsed in blank (without recourse) and re-delivered to the Collateral
Agent within 14 calendar days of the delivery by the Collateral Agent of the
Mortgage Note to be corrected, the Collateral Value attributed to both the
Mortgage Note to be delivered and the corrected Mortgage Note shall be zero
beginning on the 15th calendar day; provided, however, that the Collateral Value
attributable to the corrected Mortgage Note will be reinstated promptly upon the
subsequent delivery thereof to the Collateral Agent.

3.5. Collateral Reporting. Pursuant to the Collateral Agency Agreement in no
event later than 10:00 a.m. (eastern time) on each Business Day, the Collateral
Agent shall furnish to the Borrower, the Servicer and each Managing Agent by
facsimile (a hard copy of which shall not subsequently be mailed, sent or
delivered to any Managing Agent, unless so requested by such Managing Agent) a
duly completed Collateral Agent Daily Report in the form of Exhibit D-8 to the
Collateral Agency Agreement.

3.6. Hedge and Commitment Reports. No later than 3:00 p.m. (eastern time), on
the first Business Day of each week, and, if any changes would be reflected
since the last Hedge and Commitment Report, on each other Business Day, the
Servicer shall furnish the Borrower, the Collateral Agent and the Managing
Agents a Hedge and Commitment Report, in the form of Exhibit D-13.

3.7. Investor Concentration Reporting. No later than 3:00 p.m. (eastern time) on
the first Business Day of each week, the Servicer shall provide a written
report, in the form of Exhibit L, to the Managing Agents demonstrating that the
concentrations specified in Section 6.23 were not exceeded during the prior
calendar week and confirming the ratings set forth on Schedule II.

3.8. Servicer Monthly Reporting. No later than 3:00 p.m. (eastern time) on the
4th Business Day of each month, the Servicer shall furnish the Borrower and the
Managing Agents (by facsimile or electronic transmission (a hard copy of which
shall not subsequently be mailed, sent or delivered to the Managing Agent,
unless so requested by a Managing Agent) a report executed by a Financial
Officer of the Servicer, in the form of Exhibit F hereto (“Servicer Monthly
Report”) which shall provide as of the last day of the previous month (or of the
date of such request) (i) a computation of the Default Ratio and Sixty-Day
Default Ratio, (ii) an aging of Mortgage Loans owned by the Borrower that are
financed by the Lenders and constitute Collateral hereunder, and (iii) the other
information provided for therein.

 

57



--------------------------------------------------------------------------------

3.9. Servicer Weekly Report. No later than 3:00 p.m. (eastern time) the Servicer
shall furnish to the Managing Agents and the Collateral Agent a report
substantially in the form of Exhibit Q hereto, regarding Alt-A Loan compliance
and Jumbo Loan compliance, including without duplication with the weekly reports
set forth in Sections 3.6 and 3.7.

3.10. [Reserved].

ARTICLE IV

CONDITIONS PRECEDENT

4.1. Initial Borrowing. The making of any Advances hereunder shall not occur
until the later of September 25, 2006, the “Initial Funding Date”, or
satisfaction of the conditions precedent specified in Section 4.2 hereof and
delivery to the Administrative Agent of the following (each of the following
documents being duly executed and delivered and in form and substance
satisfactory to the Managing Agents and the Administrative Agent, and, with the
exception of the Notes and the UCC statement(s), each in a sufficient number of
originals that each Managing Agent may have an executed original of each
document):

(a) an executed counterpart of this Agreement;

(b) the Notes;

(c) the Collateral Agency Agreement, the Security Agreement, the Collection
Account Control Agreement, the Reserve Account Control Agreement and such other
Security Instruments as may be requested by the Administrative Agent;

(d) the Servicer Performance Guaranty, substantially in the form of Exhibit G-1
hereto and the Originator Performance Guaranty, substantially in the form of
Exhibit G-2 hereto;

(e) the Repurchase Agreement;

(f) the Subordination Agreement;

(g) a certificate of the Secretary or Assistant Secretary of each of the
Borrower, each Originator and the Performance Guarantor certifying as to
(i) resolutions of each Borrower’s, each Originator’s and the Performance
Guarantor’s board of directors or managers, as applicable, authorizing the
execution, delivery, and performance by each of them of the Transaction
Documents to which they are a party and identifying the officers or the members,
as applicable, of the Borrower, the Originators and the Performance Guarantor
who are authorized to sign such Transaction Documents, (ii) specimen signatures
of the officers or the members, as applicable, so authorized, (iii) the
certificate of incorporation or organization, and (iv) bylaws or the limited
liability company agreement, as applicable;

(h) a favorable written opinion from counsel to the Borrower, the Originators
and the Performance Guarantor on entity matters in a form acceptable to the
Managing Agents;

 

58



--------------------------------------------------------------------------------

(i) a favorable written opinion from counsel to the Borrower and the Originators
on security interest matters in a form acceptable to the Managing Agents;

(j) a favorable written opinion from counsel to the Originators as to true sale
and non-consolidation matters in a form acceptable to the Managing Agents;

(k) a certificate from each of (i) the Secretary of State of the State of
California, (ii) the Secretary of State of the State of Delaware and/or (iii)
the Secretary of the State of Florida, and (iv) an officer or member, as
applicable, of the Borrower, the Performance Guarantor and each of the
Originators with respect to every state in which the Borrower, the Performance
Guarantor or such Originator is organized or conducts business, as to the good
standing of the Borrower, the Performance Guarantor and/or each of the
Originators, as applicable, in each state or states for which each certificate
is made;

(l) each Fee Letter;

(m) evidence of the payment of fees due at closing, as provided in each Fee
Letter;

(n) a letter agreement between the Borrower and the Collateral Agent
establishing fees for collateral agency, custodial and administrative services,
and a mutually agreeable schedule for payment of such fees shall have been
executed by the Borrower and the Collateral Agent and shall have been approved
by the Administrative Agent;

(o) acknowledgment copies of proper Financing Statements (Form UCC1), filed on
or prior to the date of the initial Advance, naming (i) each Originator as the
Seller, the Borrower as the secured party/purchaser and the Administrative Agent
as the assignee, and (ii) the Borrower as the debtor and the Administrative
Agent on behalf of the holders of the Obligations as the secured party, or
other, similar instruments or documents, as may be necessary or, in the opinion
of the Administrative Agent, desirable under the UCC or any comparable law of
all appropriate jurisdictions to perfect the ownership and security interests in
the Collateral contemplated by the Repurchase Agreement and this Agreement;

(p) a search report provided in writing to the Administrative Agent by Bilzin
Sumberg Baena Price & Axelrod, LLP, listing all effective financing statements
that name the Borrower or any of the Originators as debtor and that are filed in
the jurisdictions in which filings were made pursuant to subsection (o) above
and in such other jurisdictions as the Administrative Agent shall request,
together with copies of such financing statements (none of which shall cover any
Mortgage Loans or interests therein or proceeds thereof);

(q) evidence of the initial deposit to the Reserve Account in the amount of 0.5%
of the Maximum Facility Amount;

(r) such other documents as the Administrative Agent may reasonably request at
any time at or prior to the Borrowing Date of the initial Borrowing hereunder;

(s) such other documents as any Managing Agent may request at any time at or
prior to the Borrowing Date of the initial Borrowing hereunder; and

 

59



--------------------------------------------------------------------------------

(t) the Performance Guarantor Quarterly Certificate, substantially in the form
of Exhibit H-3.

4.2. All Borrowings. Each Advance (including, without limitation, the initial
Advance) pursuant to this Agreement is subject to the following further
conditions precedent:

(a) (i) prior to 3:00 p.m. (eastern time) on two Business Days before the
designated Borrowing Date, the Administrative Agent, each Managing Agent and the
Collateral Agent shall have received a Borrowing Request (together with any
related Assignment) duly executed and delivered by the Borrower; and (ii) the
Administrative Agent and each Managing Agent shall have received on the proposed
date of funding, a Collateral Agent Daily Report, pursuant to Section 3.8 of the
Collateral Agency Agreement, verifying that after giving effect to the requested
Advance, the Collateral Value of all Eligible Mortgage Collateral shall exceed
the Principal Debt;

(b) all Collateral in which the Borrower has granted a security interest to the
Administrative Agent for the benefit of the holders of the Obligations, with the
exception of Special Mortgage Loans pursuant to Section 2.3(c), shall have been
physically delivered to the possession of the Collateral Agent, to the extent
that such possession is necessary or appropriate for the purpose of creating a
first priority perfected Lien of the Administrative Agent for the benefit of the
holders of the Obligations in such Collateral;

(c) the representations and warranties of the Borrower, the Originators and (so
long as the Servicer and one of the Originators is the same entity) the Servicer
contained in this Agreement, any Assignment or Borrowing Request, or any
Security Instrument or other Transaction Document (other than those
representations and warranties that, by their express terms, are limited to the
effective date of the document or agreement in which they are initially made)
shall be true and correct in all respects on and as of the date of such Advance;

(d) no Default or Event of Default or Servicer Default shall have occurred and
be continuing, or would result from such Advance, and no change or event that
constitutes a Material Adverse Effect shall have occurred and be continuing as
of the date of such Advance;

(e) the Collection Account shall be established and in existence and free from
any Lien other than pursuant to the Collection Account Control Agreement;

(f) delivery of a sufficient number of originals such that the Administrative
Agent may have an executed original thereof, of such other documents, including
such other documents as may be necessary or desirable to perfect or maintain the
priority of any Lien granted or intended to be granted hereunder, as any
Managing Agent may request; and

(g) the Drawdown Termination Date shall not have occurred; and

(h) the most recently due Performance Guarantor Quarterly Certificate,
substantially in the form of Exhibit H-3, shall have been delivered previously
to the Managing Agents.

 

60



--------------------------------------------------------------------------------

Each Borrowing Request shall be automatically deemed to constitute a
representation and warranty by the Borrower on the Borrowing Date set forth
therein to the effect that all of the conditions of this Section 4.2 are
satisfied as of such Borrowing Date; provided that it is understood and agreed
that only the Managing Agents can determine whether conditions are
“satisfactory” to the Managing Agents.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

5.1. Representations of the Borrower and the Servicer. The Borrower and the
Servicer each represents and warrants, as to itself, as follows:

(a) Organization and Good Standing. It (i) is a limited liability company duly
organized and existing in good standing under the laws of the jurisdiction of
its organization, (ii) is duly qualified to do business and in good standing in
all jurisdictions in which its failure to be so qualified could have a Material
Adverse Effect, (iii) has the requisite entity power and authority to own its
properties and assets and to transact the business in which it is engaged and is
or will be qualified in those states wherein it proposes to transact business in
the future and (iv) is in compliance with all Requirements of Law. Universal
American Mortgage Company, LLC is organized in Florida and in no other
jurisdiction, and Universal American Mortgage Company of California is
incorporated in California and in no other jurisdiction. The Borrower is
organized in Delaware and in no other jurisdiction.

(b) Authorization and Power. It has the requisite entity power and authority to
execute, deliver and perform this Agreement and the other Transaction Documents
to which it is a party; it is duly authorized to and has taken all requisite
entity action necessary to authorize it to, execute, deliver and perform this
Agreement and the other Transaction Documents to which it is a party and is and
will continue to be duly authorized to perform this Agreement and such other
Transaction Documents.

(c) No Conflicts or Consents. Neither the execution and delivery by it of this
Agreement or the other Transaction Documents to which it is a party, nor the
consummation of any of the transactions herein or therein contemplated, nor
compliance with the terms and provisions hereof or with the terms and provisions
thereof, will (i) contravene or conflict with any Requirement of Law to which it
is subject, or any indenture, mortgage, deed of trust, or other agreement or
instrument to which it is a party or by which it may be bound, or to which its
Property may be subject, or (ii) result in the creation or imposition of any
Lien, other than the Liens of the Security Instruments, on the Property of the
Borrower.

(d) Enforceable Obligations. This Agreement and the other Transaction Documents
to which it is a party have been duly and validly executed by it and are its
legal, valid and binding obligations, enforceable in accordance with their
respective terms, except as limited by Debtor Laws.

(e) Full Disclosure. There is no fact known to it that it has not disclosed to
the Managing Agents that could have a Material Adverse Effect. Neither its
financial statements

 

61



--------------------------------------------------------------------------------

nor any Borrowing Request, officer’s certificate or statement delivered by it to
the Managing Agents in connection with this Agreement, contains or will contain
any untrue or inaccurate statement of material fact or omits or will omit to
state a material fact necessary to make such information not misleading.

(f) No Default. It is not in default under any loan agreement, mortgage,
security agreement or other agreement or obligation to which it is a party or by
which any of its Property is bound, if such default would also be a Default or
an Event of Default (or, with notice or passage of time would become a Default
or Event of Default) under either of subparagraphs (e) or (i) of Section 8.1 of
this Agreement.

(g) Litigation.

(i) Except as set forth on Schedule III, there are no actions, suits or
proceedings, including arbitrations and administrative actions, at law or in
equity, either by or before any Governmental Authority, now pending or, to its
knowledge, threatened by or against it or any of its Subsidiaries, and
pertaining to any Governmental Requirement affecting its Property or rights or
any of its Subsidiaries.

(ii) Neither it nor any of its Subsidiaries is in default with respect to any
Governmental Requirements.

(iii) The Servicer is not liable on any judgment, order or decree (or any series
of judgments, orders, or decrees) that could reasonably be expected to have a
Material Adverse Effect and that has not been paid, stayed or dismissed within
30 days and the Borrower is not liable on any judgment, order or decree (or any
series of judgments, orders, or decrees).

(h) Taxes. All tax returns required to be filed by it in any jurisdiction have
been filed, except where extensions of time to make those filings have been
granted by the appropriate taxing authorities and the extensions have not
expired, and all taxes, assessments, fees and other governmental charges upon it
or upon any of its properties, income or franchises have been paid prior to the
time that such taxes could give rise to a Lien thereon, unless protested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been established on its books. There is no proposed
tax assessment against it that would have a Material Adverse Effect.

(i) Indebtedness. If the Servicer is one of the Originators, the Servicer is in
compliance with the maximum leverage test set forth in Section 7.10.

(j) Permits, Patents, Trademarks, Etc.

(i) It has all permits and licenses necessary for the operation of its business.

(ii) It owns or possesses (or is licensed or otherwise has the necessary right
to use) all patents, trademarks, service marks, trade names and copyrights,
technology, know-how and processes, and all rights with respect to the
foregoing, which

 

62



--------------------------------------------------------------------------------

are necessary for the operation of its business, without any conflict with the
rights of others. The consummation of the transactions contemplated hereby will
not alter or impair any of such rights of it.

(k) Status Under Certain Federal Statutes. It is not (i) a “holding company”, or
a “subsidiary company” of a “holding company” or an “affiliate” of a “holding
company,” or of a “subsidiary company” of a “holding company,” as such terms are
defined in the Public Utility Holding Company Act of 1935, as amended, (ii) a
“public utility,” as such term is defined in the Federal Power Act, as amended,
(iii) an “investment company,” or a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended,
or (iv) a “rail carrier,” or a “person controlled by or affiliated with a rail
carrier,” within the meaning of Title 49, U.S.C., and it is not a “carrier” to
which 49 U.S.C. § 11301(b)(1) is applicable.

(l) Securities Acts. It has not issued any unregistered securities in violation
of the registration requirements of the Securities Act of 1933, as amended, or
of any other Requirement of Law, and is not violating any rule, regulation, or
requirement under the Securities Act of 1933, as amended, or the Securities and
Exchange Act of 1934, as amended. The Borrower is not required to qualify an
indenture under the Trust Indenture Act of 1939, as amended, in connection with
its execution and delivery of the Notes.

(m) No Approvals Required. Other than consents and approvals previously obtained
and actions previously taken, neither the execution and delivery of this
Agreement and the other Transaction Documents to which it is a party, nor the
consummation of any of the transactions contemplated hereby or thereby requires
the consent or approval of, the giving of notice to, or the registration,
recording or filing by it of any document with, or the taking of any other
action in respect of, any Governmental Authority that has jurisdiction over it
or any of its Property.

(n) Environmental Matters. There have been no past, and there are no pending or
threatened, claims, complaints, notices, or governmental inquiries against it
regarding any alleged violation of, or potential liability under, any
environmental laws that could be expected to have a Material Adverse Effect. It
and its properties are in compliance in all respects with all environmental laws
and related licenses and permits. No conditions exist at, on or under any
Property now or previously owned or leased by it that could give rise to
liability under any environmental law that could be expected to have a Material
Adverse Effect.

(o) Eligibility. The Servicer and each Originator are approved and qualified and
in good standing as a lender or seller/servicer, as follows:

(i) The Servicer and each Originator is a Fannie Mae approved seller/servicer
(in good standing) of Mortgage Loans, eligible to originate, purchase, hold,
sell and, with respect to the Servicer, service Mortgage Loans to be sold to
Fannie Mae.

(ii) The Servicer and each Originator is a Freddie Mac approved seller/servicer
(in good standing) of Mortgage Loans, eligible to originate, purchase, hold,
sell and, with respect to the Servicer, service Mortgage Loans to be sold to
Freddie Mac.

 

63



--------------------------------------------------------------------------------

(iii) Each of the Servicer and each Originator are each an approved FHA
servicer, VA servicer and Ginnie Mae issuer (in good standing) of mortgage
loans, eligible to originate, purchase, hold, sell and service mortgage loans to
be pooled into Ginnie Mae MBS Pools and to issue Ginnie Mae MBS.

5.2. Additional Representations of the Borrower. The Borrower further represents
and warrants as follows:

(a) Activities. The Borrower was formed on May 21, 2003, and the Borrower did
not engage in any business activities prior to the date of this Agreement. The
Borrower will limit its activities to those specified in the Charter, and the
Borrower has no Subsidiaries.

(b) Solvency. Both prior to and after giving effect to each Borrowing, (i) the
fair value of the property of the Borrower is greater than the total amount of
liabilities, including contingent liabilities, of the Borrower, (ii) the present
fair salable value of the assets of the Borrower is not less than the amount
that will be required to pay all probable liabilities of the Borrower on its
debts as they become absolute and matured, (iii) the Borrower does not intend
to, and does not believe that it will, incur debts or liabilities beyond the
Borrower’s abilities to pay such debts and liabilities as they mature and (iv)
the Borrower is not engaged in a business or a transaction, and is not about to
engage in a business or a transaction, for which the Borrower’s property would
constitute unreasonably small capital.

(c) Purchase of Mortgage Loans. With respect to each Mortgage Loan, the Borrower
purchased such Mortgage Loan from one of the Originators for cash (in accordance
with the provisions of the Repurchase Agreement), substitution of other Mortgage
Loans, the Deferred Purchase Price (as such term is defined in the Repurchase
Agreement), or a combination thereof in an amount that constitutes fair
consideration and reasonably equivalent value. Each such sale referred to in the
preceding sentence shall not have been made for or on account of an antecedent
debt owed by one of the Originators to the Borrower and no such sale is or may
be voidable or subject to avoidance under any section of the Federal Bankruptcy
Code.

(d) Priority of Debts and Liens. The Borrower has incurred no Indebtedness
except as expressly incurred hereunder and under the other Transaction
Documents. Upon delivery of an Assignment to the Collateral Agent, the
Administrative Agent will have a valid, enforceable, perfected and
first-priority Lien, for the benefit of the holders of the Obligations, in all
Mortgage Loan Collateral described in or delivered with such Assignment. Upon
delivery of funds for deposit in the Collection Account to the Collateral Agent,
the Administrative Agent will have a valid, enforceable, perfected and
first-priority Lien for the benefit of the holders of the Obligations, on the
Collection Account and related Collateral.

(e) No Liens. The Borrower has (or, as to all Mortgage Loan Collateral delivered
to the Collateral Agent after the date of this Agreement, will have) good and
indefeasible title to all Collateral, and the Mortgage Loan Collateral and all
proceeds thereof are (or, as to all Mortgage Loan Collateral delivered to the
Collateral Agent after the date of this

 

64



--------------------------------------------------------------------------------

Agreement, will be) free and clear of all Liens and other adverse claims of any
nature, other than (i) the right of the related Originator to repurchase such
Mortgage Loan Collateral pursuant to the terms of the Repurchase Agreement
and/or (ii) Liens in the Mortgage Loan Collateral or proceeds in favor of the
Administrative Agent for the benefit of the holders of the Obligations.

(f) Financial Condition. The balance sheet of the Borrower as of May 31, 2006, a
copy of which has been furnished to the Managing Agents, fairly presents the
financial condition of the Borrower as at such date, in accordance with GAAP,
and since such date, there has been no material adverse change in the business,
operations, property or financial or other condition of the Borrower.

(g) Principal Office, Etc. The principal office, chief executive office and
principal place of business of (i) Universal American Mortgage Company, LLC is
at 311 Park Place Boulevard, Suite 500, Clearwater, Florida 33759,
(ii) Universal American Mortgage Company of California is at 391 N. Main Street,
Suite 200, Corona, California 92880 and (iii) the Borrower is at 311 Park Place
Boulevard, Suite 500, Clearwater, Florida 33759.

(h) Ownership. Universal American Mortgage Company, LLC is the owner of one
hundred percent (100%) of the membership interests in the Borrower.

(i) UCC Financing Statements. Except as set forth on Schedule III, no effective
financing statement or other instrument similar in effect covering any Mortgage
Loan, any interest therein, or the related Collateral with respect thereto is on
file in any recording office except such as may be filed (x) in favor of the
Originators or the Borrower in accordance with the Mortgage Loans, (y) in favor
of the Borrower in connection with the Repurchase Agreement, or (z) in favor of
the Administrative Agent or the holders of the Obligations in accordance with
this Agreement or in connection with a Lien arising solely as the result of any
action taken by the Lenders (or any assignee thereof) or by the Administrative
Agent.

(j) Trade Names. The Borrower is not known by and does not use any trade name or
doing-business-as name.

(k) Origination of Mortgage Loans.

(i) Each Mortgage Loan was originated in compliance with local, state and
federal law applicable thereto at the time of origination, including, without
limitation, required disclosures of points, charges and fees.

(ii) Each Mortgage Loan was originated using credit policies in effect at the
time of such origination, which were designated to provide guidelines in
underwriting the creditworthiness of the Obligors and to determine the Obligors’
ability to repay the debt. In accordance with such policies, each of the
Originators considered, among other things, the credit history of the Obligor
and other credit indicators such as income verification and/or debt-to-income
ratios of the Obligor. No Mortgage Loan was originated based solely on an
estimation of the value of the mortgaged property without any consideration of
the potential ability of the Obligor to repay the amount owed under the Mortgage
Loan.

 

65



--------------------------------------------------------------------------------

(iii) No Mortgage Loan violates any of the provisions of the Home Ownership and
Equity Protection Act of 1994 (15 U.S.C. § 1602(aa)) or Regulation Z (12 C.F.R.
226.32).

(iv) No Obligor was required to purchase any credit life, disability, accident
or health insurance product as a condition of obtaining the Mortgage Loan. No
Obligor obtained a prepaid single-premium credit life, disability, accident or
health policy in connection with the origination of the Mortgage Loan.

5.3. Additional Representations and Warranties of the Servicer. The Servicer
represents and warrants as follows:

(a) Financial Condition.

(i) The Servicer has delivered to the Administrative Agent (x) copies of the
balance sheets of the Servicer (and its Subsidiaries, on a consolidated basis),
as of May 31, 2006, and the related statements of income, stockholder’s equity
and cash flows for the year ended on such date, audited by independent certified
accountants of recognized national standing and (y) copies of the balance sheets
of the Servicer (and its Subsidiaries, on a consolidated basis), as of May 31,
2006, and the related statements of income for the nine months ended on such
date, audited by independent certified accountants of recognized national
standing (“Interim Statements”); and all such financial statements fairly
present the financial condition of the Servicer as of their respective dates,
subject, in the case of the Interim Statements, to normal year end adjustments
and the results of operations of the Servicer for the periods ended on such
dates and have been prepared in accordance with GAAP.

(ii) As of the date thereof, there are no obligations, liabilities or
Indebtedness (including contingent and indirect liabilities and obligations or
unusual forward or long-term commitments) of the Servicer that are required to
be reflected in the foregoing financial statements in accordance with GAAP and
that are not reflected therein.

(iii) No change that constitutes a Material Adverse Effect has occurred in the
financial condition or business of the Servicer or either of their subsidiaries,
since May 31, 2006.

(b) Employee Benefit Plans. (i) No Employee Plan of the Servicer or any ERISA
Affiliate has incurred an “accumulated funding deficiency” (as defined in
Section 302 of ERISA or Section 412 of the Code), (ii) neither the Servicer nor
any ERISA Affiliate has incurred liability under ERISA to the PBGC,
(iii) neither the Servicer nor any ERISA Affiliate has partially or fully
withdrawn from participation in a Multiemployer Plan, (iv) no Employee Plan of
the Servicer or any ERISA Affiliate has been the subject of involuntary
termination proceedings, (v) neither the Servicer nor any ERISA Affiliate has
engaged in any “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the Code), and (vi) no “reportable event” (as defined in
Section 4043 of ERISA) has occurred in connection with any Employee Plan of the
Servicer or any ERISA Affiliate other than events for which the notice
requirement is waived under applicable PBGC regulations.

 

66



--------------------------------------------------------------------------------

(c) Ownership. On the date of this Agreement, the Performance Guarantor has
beneficial ownership of 100% of the issued and outstanding shares of each class
of the stock of or 100% of the membership interests in the Servicer and each
Originator, as applicable.

5.4. Survival of Representations. All representations and warranties by the
Borrower and the Servicer herein shall survive delivery of the Notes and the
making of the Advances, and any investigation at any time made by or on behalf
of the Administrative Agent or the Lenders shall not diminish the right of the
Administrative Agent, the Managing Agents or the Lenders to rely thereon.

ARTICLE VI

AFFIRMATIVE COVENANTS

The Borrower and the Servicer shall each at all times comply with the covenants
applicable to it contained in this Article VI, from the date hereof until the
later of the Drawdown Termination Date and the date all of the Obligations are
paid in full.

6.1. Financial Statements and Reports. The Servicer, for so long as the Servicer
is one of the Originators, and thereafter the Borrower, shall furnish to the
Managing Agents the following, all in form and detail satisfactory to each
Managing Agent:

(a) promptly after becoming available, and in any event within 120 days after
the close of each fiscal year of each of the Servicer, audited balance sheets of
the Servicer (and its Subsidiaries, including the Borrower) on a consolidated
and consolidating basis as of the end of such fiscal year, and the related
statements of income, stockholder’s equity and cash flows of the Servicer for
such year accompanied by (i) the related report of independent certified public
accountants acceptable to the Managing Agents, which report shall be to the
effect that such statements have been prepared in accordance with GAAP applied
on a basis consistent with prior periods except for such changes in such
principles with which the independent public accountants shall have concurred
and (ii) if issued, the auditor’s letter or report to management customarily
given in connection with such audit;

(b) promptly after becoming available, and in any event within 60 days after the
end of each fiscal quarter, excluding the fourth fiscal quarter, of each fiscal
year of the Servicer, a balance sheet and statements of income of the Servicer
(and its Subsidiaries including the Borrower), on a consolidated and
consolidating basis, for such fiscal quarter and the period from the first day
of the then current fiscal year of the Servicer through the end of such fiscal
quarter, certified by a Financial Officer of the Servicer, to have been prepared
in accordance with GAAP applied on a basis consistent with prior periods,
subject to normal year-end adjustments;

(c) promptly upon receipt thereof, a copy of each other report submitted to each
of the Servicer, the Originators and the Performance Guarantor by independent
accountants in connection with any annual, interim or special audit of the books
of such Person;

 

67



--------------------------------------------------------------------------------

(d) promptly and in any event within twenty (20) days after the request of the
Administrative Agent at any time and from time to time, a certificate, executed
by the Financial Officer of the Servicer and the Originators, setting forth all
of such Person’s warehouse borrowings and a description of the collateral
related thereto;

(e) promptly and in any event within 60 days after the end of each of the first
three (3) quarters in each fiscal year of the Borrower, and within 120 days
after the close of the Borrower’s fiscal year, completed officer’s certificates
in the form of Exhibit H-1 and H-2 hereto, executed by the Financial Officer of
the Servicer and the Borrower, respectively;

(f) promptly and in any event within 60 days after the end of each quarter (90
days in the case of the fourth quarter), a management report regarding the
Originators’ Mortgage Loan production for the prior quarter and year-to-date, in
form and sufficient detail reasonably acceptable to the Administrative Agent;

(g) promptly after the filing or receiving thereof, copies of all reports and
notices with respect to any “reportable event” defined in Article IV of ERISA
that the Borrower, the any of the Originators or the Servicer files under ERISA
with the Internal Revenue Service, the PBGC or the U.S. Department of Labor
receives from the PBGC;

(h) immediately after becoming aware of the expiration, forfeiture, termination,
or cancellation of, or default under, any Take-Out Commitment relating to any
Collateral, telephone notice thereof confirmed in writing within one Business
Day, together with a statement as to what action the Borrower proposes to take
with respect thereto;

(i) [Reserved];

(j) [Reserved];

(k) promptly after the Borrower obtains knowledge thereof, notice of any “Event
of Default” or “Facility Termination Date” under the Repurchase Agreement;

(l) promptly after receipt thereof, copies of all notices received by the
Borrower from any of the Originators under the Repurchase Agreement;

(m) promptly after the Servicer obtains knowledge thereof, notice of any
Servicer Default or of any condition or event that, with the giving of notice or
lapse of time or both and unless cured or waived, would constitute a Servicer
Default;

(n) such other information concerning the business, properties or financial
condition of the Borrower or any of the Originators as the Administrative Agent
or any Managing Agent may request; and

(o) upon request by the Administrative Agent, or if there is an Event of
Default, copies of all Take-Out Commitments (if the Take-Out Commitment is made
on a confirmation or supplement to a master agreement and the master agreement
has been previously delivered to the Administrative Agent, only the confirmation
or supplement is required to be delivered pursuant to this clause).

 

68



--------------------------------------------------------------------------------

6.2. Taxes and Other Liens. The Borrower shall pay and discharge promptly all
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or upon any of its Property as well as all claims of any kind
(including claims for labor, materials, supplies and rent) that, if unpaid,
might become a Lien upon any or all of its Property; provided, however, the
Borrower shall not be required to pay any such tax, assessment, charge, levy or
claim if the amount, applicability or validity thereof shall currently be
contested in good faith by appropriate proceedings diligently conducted by it or
on its behalf and if it shall have set up reserves therefor adequate under GAAP.

6.3. Maintenance. The Borrower shall (i) maintain its entity existence, rights
and franchises and (ii) observe and comply with all Governmental Requirements.
The Servicer shall maintain its entity existence. The Borrower shall maintain
its Properties (and any Properties leased by or consigned to it or held under
title retention or conditional sales contracts) in good and workable condition
at all times and make all repairs, replacements, additions, betterments and
improvements to its Properties as are needful and proper so that the business
carried on in connection therewith may be conducted properly and efficiently at
all times.

6.4. Further Assurances. The Borrower and the Servicer shall, each within three
(3) Business Days (or, in the case of Mortgage Notes, such longer period as
provided under Section 3.4 of this Agreement) after the request of the
Administrative Agent, cure any defects in the execution and delivery of the
Notes, this Agreement or any other Transaction Document. The Borrower and the
Servicer shall, each at its expense, promptly execute and deliver to the
Administrative Agent, upon the Administrative Agent’s request, all such other
and further documents, agreements and instruments in compliance with or
accomplishment of the covenants and agreements of the Borrower and the Servicer,
respectively, in this Agreement and in the other Transaction Documents or to
further evidence and more fully describe the collateral intended as security for
the Notes, or to correct any omissions in this Agreement or the other
Transaction Documents, or more fully to state the security for the obligations
set out herein or in any of the other Transaction Documents, or to perfect,
protect or preserve any Liens created (or intended to be created) pursuant to
any of the other Transaction Documents, or to make any recordings, to file any
notices, or obtain any consents.

6.5. Compliance with Laws. The Servicer shall comply with all applicable laws,
rules, regulations and orders in connection with servicing the Mortgage Assets.

6.6. Insurance.

(a) The Borrower and the Servicer shall each maintain with financially sound and
reputable insurers, insurance with respect to its Properties and business
against such liabilities, casualties, risks and contingencies and in such types
and amounts as is customary in the case of Persons engaged in the same or
similar businesses and similarly situated, including, without limitation, a
fidelity bond or bonds in form and with coverage and with a company satisfactory
to the Administrative Agent and with respect to such individuals or groups of
individuals as the Administrative Agent may designate. Upon request of the
Administrative Agent or a Managing Agent, the Borrower and the Servicer shall
each furnish or cause to be furnished to the Administrative Agent and any
requesting Managing Agent from time to time a summary of the insurance coverage
of the Borrower and the Servicer, respectively, in form and

 

69



--------------------------------------------------------------------------------

substance satisfactory to the Administrative Agent or requesting Managing Agent
and if requested shall furnish the Administrative Agent or requesting Managing
Agent with copies of the applicable policies.

(b) With respect to Mortgages comprising the Collateral (i) the Servicer, for as
long as the Servicer is one of the Originators, and thereafter the Borrower,
shall cause the improvements on the land covered by each Mortgage to be kept
continuously insured at all times by responsible insurance companies against
fire and extended coverage hazards under policies, binders, letters, or
certificates of insurance, with a standard mortgagee clause in favor of the
original mortgagee and its successors and assigns or, in the case of a MERS
Designated Mortgage Loan, the beneficial owner of such mortgage loan, and
(ii) the Servicer, for so long as the Servicer is one of the Originators, and
thereafter the Borrower, shall cause each such policy to be in an amount equal
to the lesser of the maximum insurable value of the improvements or the original
principal amount of the Mortgage, without reduction by reason of any
co-insurance, reduced rate contribution, or similar clause of the policies or
binders.

6.7. Accounts and Records. The Borrower and, so long as the Servicer and one of
the Originators are the same entity, the Servicer shall each keep books of
record and account in which full, true and correct entries will be made of all
dealings or transactions in relation to its business and activities, in
accordance with GAAP. The Borrower and the Servicer shall each maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate all records pertaining to the performance of
the Borrower’s obligations under the Take-Out Commitments and other agreements
made with reference to any Mortgage Loans in the event of the destruction of the
originals of such records) and keep and maintain all documents, books, records,
computer tapes and other information necessary or advisable for the performance
by the Borrower of its Obligations. The Borrower shall not enter the “loan
servicing” business.

6.8. Right of Inspection; Audit. The Borrower, the Originators and, so long as
the Servicer and one of the Originators are the same entity, the Servicer shall
each

(a) permit any officer, employee or agent of the Administrative Agent or any
Managing Agent (including an independent certified public accountant) to visit
and inspect any of its Properties, examine its books, records, accounts,
documents (including without limitation computer tapes and disks), telecopies
and extracts from the foregoing, and discuss its affairs, finances and accounts
with its officers, accountants, and auditors, all at such times and as often as
the Administrative Agent may desire, but no more than once each calendar year
unless a Default or an Event of Default has occurred or is continuing, and

(b) in conjunction with its annual audit by its independent certified public
accountant, at its sole cost and expense, will ensure such independent certified
public accountant, as part of its audit, will test the applicable systems
pertaining to the origination, purchase and sale, and collection of Mortgage
Loans, in accordance with the applicable testing guidelines published by HUD and
the Servicer shall deliver to the Administrative Agent a copy of such audit
report prepared by such independent certified public accountant; provided,
however, that to the extent that HUD ceases to publish any such testing
guidelines, the Administrative Agent and the Managing Agents shall agree upon
the testing guidelines to be used based upon then existing industry guidelines.

 

70



--------------------------------------------------------------------------------

The Borrower agrees to pay the reasonable costs of reviews and inspections
performed pursuant to this Section 6.8.

6.9. Notice of Certain Events. The Borrower and, so long as the Servicer and one
of the Originators are the same entity (other than with respect to clause (g)
hereof), the Servicer shall each promptly notify the Managing Agents upon (a)
the receipt of any notice from, or the taking of any other action by, the holder
of any of its promissory notes, debentures or other evidences of Indebtedness
with respect to a claimed default, together with a detailed statement by a
responsible officer of the Borrower or the Servicer, as the case may be,
specifying the notice given or other action taken by such holder and the nature
of the claimed default and what action the Borrower or the Servicer is taking or
proposes to take with respect thereto, but only if such alleged default or event
of default (if it were true) would also be a Default or Event of Default under
this Agreement; (b) the commencement of, or any determination in, any legal,
judicial or regulatory proceedings that, if adversely determined, could also be
a Default or Event of Default under this Agreement; (c) any dispute between the
Borrower or the Servicer, as the case may be, and any Governmental Authority or
any other Person that, if adversely determined, could reasonably be expected to
have a Material Adverse Effect; (d) any change in the business, operations
prospects or financial conditions of the Servicer, including, without
limitation, the Servicer’s insolvency, that could reasonably be expected to have
a Material Adverse Effect, or any adverse change in the business, operations
prospects or financial condition of the Borrower, including, without limitation,
the Borrower’s insolvency; (e) any event or condition known to it that, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect; (f) the receipt of any notice from, or the taking of any other action by
any Approved Investor indicating an intent not to honor, or claiming a default
under a Take-Out Commitment, together with a detailed statement by a responsible
officer of the Borrower specifying the notice given or other action taken by
such Approved Investor and the nature of the claimed default and what action the
Borrower is taking or proposes to take with respect thereto; (g) the receipt of
any notice from, and or the taking of any action by any Governmental Authority
indicating an intent to cancel the Borrower’s or the Servicer’s right to be
either a seller or servicer of such Governmental Authority’s insured or
guaranteed Mortgage Loans; and (h) the receipt of any notice of any final
judgment or order for payment of money applicable to the Servicer that could
reasonably be expected to have a Material Adverse Effect, or the receipt of any
notice of any final judgment or order for payment of money applicable to the
Borrower.

6.10. Performance of Certain Obligations. The Borrower and, so long as the
Servicer and one of the Originators are the same entity, the Servicer shall each
perform and observe each of the provisions of each Mortgage Loan and Take-Out
Commitment on its part to be performed or observed and will cause all things to
be done that are necessary to have each Mortgage Loan covered by a Take-Out
Commitment comply with the requirements of such Take-Out Commitment.

6.11. Use of Proceeds; Margin Stock. The proceeds of the Advances shall be used
by the Borrower solely for the acquisition of Mortgage Loans under the
Repurchase Agreement. None of such proceeds shall be used for the purpose of
purchasing or carrying any “margin

 

71



--------------------------------------------------------------------------------

stock” as defined in Regulation U, or for the purpose of reducing or retiring
any Indebtedness that was originally incurred to purchase or carry margin stock
or for any other purpose that might constitute this transaction a “purpose
credit” within the meaning of such Regulation U. Neither the Borrower nor any
Person acting on behalf of the Borrower shall take any action in violation of
Regulations U or X or shall violate Section 7 of the Securities Exchange Act of
1934, as amended, or any rule or regulation thereunder, in each case as now in
effect or as the same may hereafter be in effect.

6.12. Notice of Default. The Borrower shall furnish to the Managing Agents
promptly, but in any event within one (1) Business Day, of becoming aware of the
existence of any Default or Event of Default, a written notice specifying the
nature and period of existence thereof and the action that the Borrower is
taking or proposes to take with respect thereto.

6.13. Compliance with Transaction Documents. The Borrower and, so long as the
Servicer and one of the Originators are the same entity, the Servicer shall each
promptly comply with any and all covenants and provisions of this Agreement
applicable to it, the Notes, in the case of the Borrower, and the other
Transaction Documents.

6.14. Compliance with Material Agreements. The Borrower and, so long as the
Servicer and one of the Originators are the same entity, the Servicer shall each
comply in all respects with all agreements, indentures, Mortgages or documents
(including, with respect to the Borrower, the Charter) binding on it or
affecting its Property or business in all cases where the failure to so comply
could reasonably be expected to result in a Material Adverse Effect.

6.15. Operations and Properties. The Borrower and, so long as the Servicer and
one of the Originators are the same entity, the Servicer shall each act
prudently and in accordance with customary industry standards in managing and
operating its Property and shall continue to underwrite, hedge and sell Mortgage
Loans in the same diligent manner it has applied in the past and take no greater
credit or market risks than are currently being borne by it.

6.16. Performance Guarantor Credit Rating. If at any time any of the senior debt
of the Performance Guarantor, which is publicly held, shall fail to bear a
rating of at least BB+ by S&P, Ba1 by Moody’s and BB+ by Fitch, the Borrower
shall give the Administrative Agent written notice of such change in rating,
within one Business Day of the date on which such change is announced by any of
these rating agencies.

6.17. Take-Out Commitments. The Borrower shall cause the Originators to obtain,
and maintain in full force and effect, Take-Out Commitments (either in the form
of a Loan Specific Take-Out Commitment or a Hedge) reflecting total Approved
Investor obligations, as of each date of determination, with an aggregate
purchase price at least equal to the total of the original principal balances of
the Borrower’s entire portfolio of Mortgage Loans, except with respect to
Uncovered Loans permitted hereunder. The Borrower shall ensure that each of such
Take-Out Commitments (i) shall reflect only those terms and conditions as are
permitted hereunder or are acceptable to the Administrative Agent and the
Managing Agents and (ii) in the case of Subprime Loans, shall be issued by an
Approved Investor specifically designated on Schedule II hereto as an Approved
Investor for Subprime Loans.

 

72



--------------------------------------------------------------------------------

6.18. Collateral Proceeds. The Borrower and the Servicer shall instruct all
Approved Investors to cause all payments in respect of Take-Out Commitments on
Mortgage Loans to be deposited directly in the Collection Account.

6.19. Environmental Compliance. The Borrower and, so long as the Servicer and
one of the Originators are the same entity, the Servicer shall each use and
operate all of its facilities and properties in compliance with all
environmental laws, keep all necessary permits, approvals, certificates,
licenses and other authorizations relating to environmental matters in effect
and remain in compliance therewith, and handle all hazardous materials in
compliance with all applicable environmental laws.

6.20. Closing Instructions. The Borrower agrees to indemnify and hold the
Lenders, and the Administrative Agent and the Managing Agents harmless from and
against any loss, including attorneys’ fees and costs, attributable to the
failure of a title insurance company, agent, Managing Agent or approved attorney
to comply with the disbursement or instruction letter or letters of the
Borrower, the Managing Agents or of the Administrative Agent relating to any
Mortgage Loan.

6.21. Special Affirmative Covenants Concerning Collateral.

(a) The Borrower shall at all times warrant and defend the right, title and
interest of the Lenders, the Collateral Agent and the Administrative Agent in
and to the Collateral against the claims and demands of all Persons whomsoever.

(b) The Borrower and the Servicer shall each service or cause to be serviced all
Mortgage Loans in the best interests of and for the benefit of the Lenders, in
accordance with the terms of this Agreement, the terms of the Principal Mortgage
Documents, the standard requirements of the issuers of Take-Out Commitments
covering the Mortgage Loans and, to the extent consistent with such terms, in
accordance with Accepted Servicing Standards, including without limitation
taking all actions necessary to enforce the obligations of the Obligors under
such Eligible Mortgage Loans. The Borrower and the Servicer shall each hold all
escrow funds collected in respect of Eligible Mortgage Loans in trust, without
commingling the same with any other funds, and apply the same for the purposes
for which such funds were collected.

(c) The Servicer shall, no less than on an annual basis, review financial
statements, compliance with financial parameters, Fannie Mae/Freddie Mac
approvals (if applicable), and state licenses of all Persons from whom the
Originators acquire Mortgage Loans.

6.22. Entity Separateness.

(a) The Borrower covenants to take the following actions, and the Servicer
covenants to cause the Borrower to take the following actions: The Borrower
shall at all times maintain at least one Independent Manager (as such term is
defined in the Charter).

(b) The Borrower shall not direct or participate in the management of any of the
operations of the Other Companies.

 

73



--------------------------------------------------------------------------------

(c) The Borrower shall allocate fairly and reasonably any overhead for shared
office space. The Borrower shall have stationery and other business forms
separate from that of the Other Companies.

(d) The Borrower shall at all times be adequately capitalized in light of its
contemplated business.

(e) The Borrower shall at all times provide for its own operating expenses and
liabilities from its own funds.

(f) The Borrower shall maintain its assets and transactions separately from
those of the Other Companies and reflect such assets and transactions in
financial statements separate and distinct from those of the Other Companies and
evidence such assets and transactions by appropriate entries in books and
records separate and distinct from those of the Other Companies. The Borrower
shall hold itself out to the public under the Borrower’s own name as a legal
entity separate and distinct from the Other Companies. The Borrower shall not
hold itself out as having agreed to pay, or as being liable, primarily or
secondarily, for, any obligations of the Other Companies.

(g) The Borrower shall not maintain any joint account with any Other Company or
become liable as a guarantor or otherwise with respect to any Indebtedness or
contractual obligation of any Other Company.

(h) The Borrower shall not grant a Lien on any of its assets to secure any
obligation of any Other Company.

(i) The Borrower shall not make loans, advances or otherwise extend credit to
any of the Other Companies.

(j) The Borrower shall conduct its business in its own name and strictly comply
with all organizational formalities to maintain its separate existence.

(k) The Borrower shall have bills of sale (or similar instruments of assignment)
and, if appropriate, UCC1 financing statements, with respect to all assets
purchased from any of the Other Companies.

(l) The Borrower shall not engage in any transaction with any of the Other
Companies, except as permitted by this Agreement or the Charter and as
contemplated by the Repurchase Agreement.

6.23. Approved Investor Concentration Limits. The Borrower covenants that, at
any time:

(a) the portion of the total Collateral Value that may be attributable to any
single Approved Investor listed on Schedule II pursuant to one or more Take-Out
Commitments shall not exceed the concentration limit for such Approved Investor
as set forth on Schedule II (as the same may be updated from time to time), and

 

74



--------------------------------------------------------------------------------

(b) the portion of Mortgage Loans covered by a single Approved Investor with

(i) a rating of its short-term debt of lower than A-3 (or, if a short-term
rating is not available, a rating of long-term debt of BBB- or lower) by S&P, a
rating of its short-term debt of lower than P-3 (or, if a short-term rating is
not available, a rating of the long-term debt of below Baa3) by Moody’s or a
rating of its short-term debt of lower than F3 (or, if a short-term rating is
not available, a rating of long-term debt of below BBB-) by Fitch (it being
understood that if the ratings assigned by S&P, Moody’s and Fitch are split, the
lowest rating will control, and it being understood that if only one Rating
Agency has assigned a rating, that rating will control) shall not exceed
twenty-five percent (25%) of the Maximum Facility Amount, or

(ii) no short-term or long-term rating by S&P, Moody’s or Fitch shall not exceed
ten percent (10%) of the Maximum Facility Amount.

6.24. MERS Designated Mortgage Loans.

(a) Within five (5) Business Days from the date on which any then existing MERS
Designated Mortgage Loan is assigned to the Administrative Agent under this
Agreement, the Servicer shall cause the MERS Agent, as agent for the
Administrative Agent, to be identified on the MERS electronic registration
system as the “warehouse lender” with respect to any such MERS Designated
Mortgage Loan; provided, however, that, subject to subparagraph (b) below, the
Servicer’s failure to satisfy the foregoing shall not be an Event of Default
hereunder.

(b) If the MERS Agent, as agent for the Administrative Agent, is not identified
on the MERS electronic registration system as the “warehouse lender” with
respect to any then existing MERS Designated Mortgage Loan within 5 Business
Days of the date on which such MERS Designated Mortgage Loan was assigned to the
Administrative Agent pursuant to this Agreement, at the commencement of the next
Business Day, and in no event later than 9:00 a.m. (eastern time), the Servicer
shall furnish to the Collateral Agent a report, either by facsimile or
electronic transmission, that the Collateral Value for any such MERS Designated
Mortgage Loan shall be zero.

6.25. Electronic Tracking Agreement. In the event that the Electronic Tracking
Agreement is terminated, the Servicer shall deliver to the Administrative Agent
assignments of all the MERS Designated Mortgage Loans.

ARTICLE VII

NEGATIVE COVENANTS

The Borrower and the Servicer shall each at all times comply with the covenants
applicable to it contained in this Article VII, from the date hereof until the
later of the Drawdown Termination Date and the date all of the Obligations are
paid in full:

 

75



--------------------------------------------------------------------------------

7.1. Limitations on Mergers and Acquisitions.

(a) The Servicer (so long as the Servicer and one of the Originators are the
same entity) shall not (i) merge or consolidate with or into any corporation or
other entity unless the Servicer is the surviving entity of any such merger or
consolidation or (ii) liquidate or dissolve.

(b) The Borrower will not merge with or into or consolidate with or into, or
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions), all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets or capital stock or other ownership interest of, or enter into any joint
venture or partnership agreement with, any Person, other than as contemplated by
this Agreement and the Repurchase Agreement.

7.2. Fiscal Year. Neither the Borrower nor, so long as the Servicer and one of
the Originators are the same entity, the Servicer shall change its fiscal year
other than to conform with changes that may be made to the Performance
Guarantor’s fiscal year and then only after notice to the Managing Agents and
after whatever amendments are made to this Agreement as may be required by the
Managing Agents, in order that the reporting criteria for the financial
covenants contained in Articles VI and VII remain substantially unchanged.

7.3. Business. The Borrower will not engage in any business other than as set
forth in Article 8 of the Charter.

7.4. Use of Proceeds. The Borrower shall not permit the proceeds of the Advances
to be used for any purpose other than those permitted by Section 6.11 hereof.
The Borrower shall not, directly or indirectly, use any of the proceeds of the
Advances for the purpose, whether immediate, incidental or ultimate, of buying
any “margin stock” or of maintaining, reducing or retiring any Indebtedness
originally incurred to purchase a stock that is currently any “margin stock,” or
for any other purpose that might constitute this transaction a “purpose credit,”
in each case within the meaning of Regulation U, or otherwise take or permit to
be taken any action that would involve a violation of such Regulation U or of
Regulation T or Regulation Z (12 C.F.R. 224, as amended) or any other regulation
promulgated by the Federal Reserve Board.

7.5. Actions with Respect to Collateral. Neither the Borrower nor the Servicer
shall:

(a) Compromise, extend, release, or adjust payments on any Mortgage Collateral,
accept a conveyance of mortgaged Property in full or partial satisfaction of any
Mortgage debt or release any Mortgage securing or underlying any Mortgage
Collateral, except as permitted by the related Approved Investor or as
contemplated in the servicing guidelines distributed thereby;

(b) Agree to the amendment or termination of any Take-Out Commitment in which
the Administrative Agent has a security interest or to substitution of a
Take-Out Commitment for a Take-Out Commitment in which the Administrative Agent
has a security interest hereunder, if such amendment, termination or
substitution may be expected (as determined by the Collateral Agent or the
Administrative Agent in either of their sole discretion) to have a Material
Adverse Effect or to result in a Default or Event of Default;

 

76



--------------------------------------------------------------------------------

(c) Transfer, sell, assign or deliver any Mortgage Loan Collateral pledged to
the Administrative Agent to any Person other than the Administrative Agent,
except pursuant to a Take-Out Commitment or pursuant to either Section 3.3 or
Section 3.4;

(d) Grant, create, incur, permit or suffer to exist any Lien upon any Mortgage
Loan Collateral except for (i) Liens granted to the Administrative Agent to
secure the Notes and Obligations and (ii) any rights created by the Repurchase
Agreement; or

(e) With respect to any Mortgage Loans constituting Collateral, permit the
payment instructions relating to a Take-Out Commitment to provide for payment to
any Person except directly to the Collection Account.

7.6. Liens. The Borrower will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or create or suffer to exist any Lien upon
or with respect to, any Mortgage Asset, or upon or with respect to any account
to which any Collections of any Mortgage Asset are sent, or assign any right to
receive income in respect thereof except as contemplated hereby.

7.7. Employee Benefit Plans. Neither the Borrower nor, so long as the Servicer
and one of the Originators are the same entity, the Servicer may permit any of
the events or circumstances described in Section 5.3(b) to exist or occur.

7.8. Change of Principal Office. The Borrower shall not move its principal
office, executive office or principal place of business from the address set
forth in Section 5.2(g) without 30-days’ prior written notice to the
Administrative Agent and the Managing Agents. The Borrower shall not change its
place of organization or add a new jurisdiction of organization without 30 days’
prior written notice to the Administrative Agent.

7.9. No Commercial, A&D, Etc. Loans. The Borrower shall not make or acquire any
direct outright ownership interest, participation interest or other creditor’s
interest in any commercial real estate loan, acquisition and/or development
loan, unimproved real estate loan, personal property loan, oil and gas loan,
commercial loan, wrap-around real estate loan, unsecured loan, acquisition,
development or construction loan.

7.10. Maximum Leverage. The Leverage Ratio, as defined in and when and as
determined pursuant to the UAMC Revolver, of Universal American Mortgage
Company, LLC shall not exceed 10 to 1.

7.11. Indebtedness. The Borrower will not incur any Indebtedness, other than any
Indebtedness incurred pursuant to this Agreement or the Repurchase Agreement or
permitted to be incurred pursuant to the Charter.

7.12. Deposits to Collection Account. Neither the Borrower nor the Servicer
shall deposit or otherwise credit, or cause or permit to be so deposited or
credited, to the Collection Account, cash or cash proceeds other than Collateral
Proceeds.

7.13. Transaction Documents. The Borrower will not amend, waive, terminate or
modify any provision of any Transaction Document to which it is a party
(provided that the Borrower may extend the “Facility Termination Date” or waive
the occurrence of any “Event of

 

77



--------------------------------------------------------------------------------

Default” under the Repurchase Agreement) without, in each case, the prior
written consent of the Managing Agents. The Borrower will perform all of its
obligations under each Transaction Document to which it is a party and will
enforce each Transaction Document to which it is a party in accordance with its
terms in all respects.

7.14. Distributions, Etc. The Borrower will not declare or make any distribution
payment or other distribution of assets, properties, cash, rights, obligations
or securities on account of any equity ownership interests of the Borrower, or
return any capital to its members as such, or purchase, retire, defease, redeem
or otherwise acquire for value or make any payment in respect of any equity
ownership interests of the Borrower or any warrants, rights or options to
acquire any such interests, now or hereafter outstanding; provided, however,
that the Borrower may declare and pay cash distributions on its equity ownership
interests to its members so long as (a) no Event of Default shall then exist or
would occur as a result thereof, (b) such distributions are in compliance with
all applicable law including the limited liability company law of the state of
Borrower’s organization, and (c) such distributions have been approved by all
necessary and appropriate action of the Borrower.

7.15. Charter. The Borrower will not amend or delete (a) Articles 7 through 10
or (b) the definition of “Independent Manager” set forth in the Charter. The
Borrower will perform all of its obligations under the Charter.

7.16. Default Ratio. The Borrower shall not permit the Default Ratio to exceed
two percent (2%) as at the end of any Collection Period.

7.17. Excess Spread. The Borrower shall not permit the Excess Spread to be less
than twenty-five (25) basis points as at the end of any Collection Period.

7.18. Minimum Tangible Net Worth. Universal American Mortgage Company, LLC shall
not permit its Tangible Net Worth (as defined in and when and as determined
pursuant to the UAMC Revolver) to be less than the amount set forth in
Section 8.7 of the UAMC Revolver.

7.19. Limitation on Debt. Universal American Mortgage Company, LLC shall not
incur Debt (as defined in and when and as determined pursuant to the UAMC
Revolver) in violation of Section 8.13 of the UAMC Revolver.

ARTICLE VIII

EVENTS OF DEFAULT

8.1. Nature of Event. An “Event of Default” shall exist if any one or more of
the following occurs:

(a) the Borrower fails (i) to make any payment of principal of or interest on
any of the Notes when due, or (ii) to make any payment within two (2) Business
Days after the date when due, of any fee, expense or other amount due hereunder,
under the Notes or under any other Transaction Document or, so long as the
Servicer is one of the Originators, the Servicer fails to make any payment or
deposit to be made by it under this Agreement when due; or

 

78



--------------------------------------------------------------------------------

(b) the Borrower, any one of the Originators or, so long as the Servicer and one
of the Originators are the same entity, the Servicer fails (i) to keep or
perform any covenant or agreement contained in this Agreement (other than as
referred to in Section 8.1(a)) and such failure continues unremedied beyond the
expiration of any applicable grace or notice period that may be expressly
provided for in such covenant or agreement or, if no grace or notice period is
provided for ten days after written notice thereof, provided, however, that no
grace or notice period shall be permitted for any breach of Section 6.24(b),
Section 7.16, Section 7.17, Section 7.18 and/or Section 7.19; or

(c) the Borrower, any one of the Originators, the Servicer (so long as the
Servicer and one of the Originators are the same entity) or the Performance
Guarantor defaults in the due observance or performance of any of the covenants
or agreements contained in any Transaction Document other than this Agreement,
and (unless such default otherwise constitutes a Default or an Event of Default
pursuant to other provisions of this Section 8.1) such default continues
unremedied beyond the expiration of any applicable grace or notice period that
may be expressly provided for in such Transaction Document (or, if no grace or
notice is provided, for ten days after written notice thereof); or

(d) any statement, warranty or representation by or on behalf of the Borrower,
any one of the Originators, the Servicer (so long as the Servicer and one of the
Originators are the same entity) or the Performance Guarantor contained in this
Agreement, the Notes or any other Transaction Document or any Borrowing Request,
officer’s certificate or other writing furnished in connection with this
Agreement, proves to have been incorrect or misleading in any respect as of the
date made or deemed made; or

(e)(i) in the case of the Borrower, the Borrower fails to make when due or
within any applicable grace period any payment on any other Indebtedness with an
unpaid principal balance or, in the case of the Originators, the Servicer and
the Performance Guarantor, any one of the Originators, the Servicer (so long as
the Servicer and one of the Originators are the same entity) or the Performance
Guarantor fails to make when due or within any applicable grace period any
payment on any other Indebtedness with an unpaid principal balance of over
$5,000,000.00 with respect to each Originator, the Servicer and the Performance
Guarantor; or (ii) any event or condition occurs under any provision contained
in any such obligation or any agreement securing or relating to such obligation
(or any other breach or default under such obligation or agreement occurs) if
the effect thereof is to cause or permit with the giving of notice or lapse of
time or both the holder or trustee of such obligation to cause such obligation
to become due prior to its stated maturity; or (iii) any such obligation becomes
due (other than by regularly scheduled payments) prior to its stated maturity;
or (iv) in the case of the Borrower, any of the foregoing occurs with respect to
any one or more items of Indebtedness with an unpaid principal balance, or, in
the case of each of the Originators, the Servicer (so long as the Servicer and
one of the Originator are the same entity) or the Performance Guarantor, any of
the foregoing occurs with respect to any one or more items of Indebtedness with
unpaid principal balances exceeding, in the aggregate, $5,000,000.00 with
respect to each Originator, the Servicer and the Performance Guarantor; or

(f) the Borrower, any of the Originators, the Servicer (so long as the Servicer
and one of the Originators are the same entity) or the Performance Guarantor
generally shall not pay its debts as they become due or shall admit in writing
its inability to pay its debts, or shall make a general assignment for the
benefit of creditors; or

 

79



--------------------------------------------------------------------------------

(g) the Borrower, any of the Originators, the Servicer (so long as the Servicer
and one of the Originators are the same entity) or the Performance Guarantor
shall (i) apply for or consent to the appointment of a receiver, trustee,
custodian, intervenor or liquidator of it or of all or a substantial part of its
assets, (ii) file a voluntary petition in bankruptcy, (iii) file a petition or
answer seeking reorganization or an arrangement with creditors or to take
advantage of any Debtor Laws, (iv) file an answer admitting the allegations of,
or consent to, or default in answering, a petition filed against it in any
bankruptcy, reorganization or insolvency proceeding, or (v) take action for the
purpose of effecting any of the foregoing; or

(h) an involuntary petition or complaint shall be filed against the Borrower,
any of the Originators, the Servicer (so long as the Servicer and one of the
Originators are the same entity) or the Performance Guarantor seeking bankruptcy
or reorganization of the Borrower, any of the Originators, the Servicer or the
Performance Guarantor or the appointment of a receiver, custodian, trustee,
intervenor or liquidator of the Borrower, any of the Originators, the Servicer
or the Performance Guarantor, or all or substantially all of the assets of
either the Borrower, any of the Originators, the Servicer or the Performance
Guarantor, and such petition or complaint shall not have been dismissed within
60 days of the filing thereof; or an order, order for relief, judgment or,
decree shall be entered by any court of competent jurisdiction or other
competent authority approving a petition or complaint seeking reorganization of
the Borrower, any of the Originators, the Servicer (so long as the Servicer and
one of the Originators are the same entity) or the Performance Guarantor or
appointing a receiver, custodian, trustee, intervenor or liquidator of the
Borrower, any of the Originators, the Servicer or the Performance Guarantor, or
of all or substantially all of assets of the Borrower, any of the Originators,
the Servicer or the Performance Guarantor; or

(i) in the case of the Borrower, the Borrower shall fail within 30 days to pay,
bond or otherwise discharge any final judgment or order for payment of money,
or, in the case of the Originators, the Servicer and the Performance Guarantor,
any of the Originators, the Servicer (so long as the Servicer and one of the
Originators are the same entity) or the Performance Guarantor shall fail within
30 days to pay, bond or otherwise discharge any final judgment or order for
payment of money in excess of $5,000,000.00; or any of the Originators, the
Servicer (so long as the Servicer and one of the Originators are the same
entity) or the Performance Guarantor shall fail within 30 days to pay, bond or
otherwise discharge final judgments or orders for payment of money which exceed
in the aggregate $5,000,000.00; or in the case of the Borrower, the Borrower
shall fail within 30 days to timely appeal or pay, bond or otherwise discharge
any judgments or order for payment which the Borrower may appeal, or in the case
of the Originators, the Servicer and the Performance Guarantor, any of the
Originators, the Servicer (so long as the Servicer and one of the Originators
are the same entity) or the Performance Guarantor shall fail within 30 days to
timely appeal or pay, bond or otherwise discharge any judgments or orders for
payment of money which exceed, in the aggregate, $5,000,000.00 and which any of
the Originators, the Servicer or the Performance Guarantor may appeal; or

(j) any Person shall levy on, seize or attach all or any material portion of the
assets of the Borrower, any of the Originators, the Servicer (so long as the
Servicer and one of

 

80



--------------------------------------------------------------------------------

the Originators are the same entity) or the Performance Guarantor and within
thirty (30) days thereafter the Borrower, the related Originators, the Servicer
or the Performance Guarantor shall not have dissolved such levy or attachment,
as the case may be, and, if applicable, regained possession of such seized
assets; or

(k) if an event or condition specified in Section 5.3(b) shall occur or exist;
or

(l) any of the Originators or the Servicer (so long as the Servicer and one of
the Originators are the same entity) becomes ineligible to originate, sell or
service Mortgage Loans to Fannie Mae, Freddie Mac or Ginnie Mae, or Fannie Mae,
Freddie Mac or Ginnie Mae shall impose any sanctions upon or terminate or revoke
any rights of the Servicer (so long as the Servicer is one of the Originators)
or any of the Originators; or

(m) if (x) any Governmental Authority cancels an Originator’s right to be either
a seller or servicer of such Governmental Authority’s insured or guaranteed
Mortgage Loans or mortgage-backed securities, (y) any Approved Investor cancels
for cause any servicing or underwriting agreement between any of the Originators
and such Approved Investor or (z) any of the Originators receive notice from a
Governmental Authority that such Governmental Authority intends to revoke an
Originator’s right to be a seller or servicer of such Governmental Authority’s
insured or guaranteed Mortgage Loans or mortgaged-backed securities and such
notice is not withdrawn within ten days of the receipt thereof; or

(n) failure of the Borrower or any of the Originators to correct an imbalance in
any escrow account established with the Borrower or the related Originators as
either an originator, purchaser or servicer of Mortgage Loans, which imbalance
may have a Material Adverse Effect, within two (2) Business Days after demand by
any beneficiary of such account or by the Administrative Agent; or

(o) failure of any of the Originators or the Servicer to meet, at all times, the
minimum net worth requirements of Fannie Mae, Freddie Mac or Ginnie Mae as an
originator, seller or servicer, as applicable; or

(p) any provision of this Agreement, the Notes or any other Transaction Document
shall for any reason cease to be in full force and effect, or be declared null
and void or unenforceable in whole or in part; or the validity or enforceability
of any such document shall be challenged or denied; or

(q) a “change in control,” with respect to the ownership of the Performance
Guarantor shall have occurred (and as used in this subparagraph, the term
“change in control” shall mean an acquisition by any Person, partnership or
group, as defined under the Securities Exchange Act of 1934, as amended, of a
direct or indirect beneficial ownership of 10% or more of the then-outstanding
voting stock of the Performance Guarantor); or the Performance Guarantor shall
cease at any time to own, directly or indirectly, at least 90% of each class of
the outstanding capital stock of or at least 90% of all of the membership
interests in, as applicable, each Originator; or

(r) the total Collateral Value of all Eligible Mortgage Collateral shall be less
than the Principal Debt, at any time, and the Borrower shall fail either to
provide additional Eligible Mortgage Collateral with a sufficient Collateral
Value, or to pay Principal Debt, in an amount sufficient to correct the
deficiency within the time period set forth in Section 2.5(b); or

 

81



--------------------------------------------------------------------------------

(s) if, as a result of the Borrower’s failure to obtain and deliver to the
Collateral Agent, Principal Mortgage Documents as required by Section 2.3(c),
the Administrative Agent shall determine that the continuation of such condition
may have a Material Adverse Effect on the Borrower or the Lenders; or

(t) there shall have occurred any event that adversely affects the
enforceability or collectability of any significant portion of the Mortgage
Loans or the Take-Out Commitments (provided that to the extent such event gives
rise to an obligation by any of the Originators to repurchase such Mortgage
Loans pursuant to the Repurchase Agreement and such Originator does so
repurchase in accordance with the provisions of the Repurchase Agreement, no
Event of Default shall occur under this Section 8.1(t)) or there shall have
occurred any other event that adversely affects the ability of the Borrower, the
Servicer or the Collateral Agent to collect a significant portion of Mortgage
Loans or Take-Out Commitments or the ability of the Borrower or, so long as the
Servicer and one of the Originators are the same entity, the Servicer to perform
hereunder or a Material Adverse Effect has occurred in the financial condition
or business of the Borrower since inception or, so long as the Servicer and one
of the Originators are the same entity, the Servicer since February 28, 2003; or

(u)(i) any litigation (including, without limitation, derivative actions),
arbitration proceedings or governmental proceedings not disclosed in writing by
the Borrower to the Lenders, the Administrative Agent and the Managing Agents
prior to the date of execution and delivery of this Agreement is pending against
the Borrower or any Affiliate thereof, or (ii) any development not so disclosed
has occurred in any litigation (including, without limitation, derivative
actions), arbitration proceedings or governmental proceedings so disclosed,
which, in the case of either clause (i) and/or (ii), in the opinion of the
Administrative Agent, could reasonably be expected to have a Material Adverse
Effect or impair the ability of the Borrower, any of the Originators, the
Servicer or the Performance Guarantor to perform its obligations under this
Agreement or any other Transaction Document; or

(v) the Internal Revenue Service shall file notice of a lien pursuant to Section
6323 of the Code with regard to any of the assets of the Borrower, any of the
Originators or the Servicer (so long as the Servicer and any one of the
Originators are the same entity) and such lien shall not have been released
within thirty days, or the PBGC shall, or shall indicate its intention to, file
notice of a lien pursuant to Section 4068 of ERISA with regard to any of the
assets of the Borrower, any of the Originators, or the Servicer (so long as the
Servicer and any one of the Originators are the same entity) or the Performance
Guarantor and as to each of the Originators; or

(w) [Reserved]; or

(x) a successor Collateral Agent shall not have been appointed and accepted such
appointment within 180 days after the retiring Collateral Agent shall have given
notice of resignation pursuant to Section 4.4 of the Collateral Agreement; or

 

82



--------------------------------------------------------------------------------

(y) a “Default” or an “Event of Default” shall occur under the Repurchase
Agreement, or the Repurchase Agreement shall cease to be in full force and
effect; or

(z) all of the outstanding equity ownership interests of the Borrower shall
cease to be owned, directly or indirectly, by the Performance Guarantor; or

(aa) the Borrower shall cease or otherwise fail to have a good and valid title
to (or, to the extent that Article 9 of the UCC is applicable to the Borrower’s
acquisition thereof, a valid perfected security interest in) a significant
portion of the Collateral (other than Collateral released in accordance with
Section 3.3 or the Security Instruments shall for any reason (other than
pursuant to the terms hereof) fail or cease to create a valid and perfected
first priority security interest in the Mortgage Loans and the other Collateral
for the benefit of the holders of the Obligations, which in the opinion of the
Administrative Agent could reasonably be expected to have a Material Adverse
Effect; or

(bb) [Reserved]; or

(cc) the Adjusted Consolidated Tangible Net Worth, as defined in and when and as
defined pursuant to the Lennar Revolver, of the Performance Guarantor shall be
less than the amount set forth in Section 7.01 of the Lennar Revolver; or

(dd) the amount on deposit in the Reserve Account shall not be less than the
Required Reserve Account Amount; or

(ee) the Performance Guarantor ceases to have the Required Ratings; or

(ff) Take-Out Commitments attributable to an Approved Investor exceed the
concentration permitted by Section 6.23, as provided in Schedule II.

8.2. Default Remedies.

(a) Upon the occurrence and continuation of an Event of Default under Sections
8.1(f), (g), (h), (j) or (v) of this Agreement, the entire unpaid balance of the
Obligations shall automatically become due and payable, the Drawdown Termination
Date shall immediately occur and the Maximum Facility Amount shall immediately
terminate, all without any notice or action of any kind whatsoever.

(b) Upon the occurrence and continuation of an Event of Default under any other
provision of Section 8.1 of this Agreement, the Administrative Agent, on behalf
of the Managing Agents, may declare the Drawdown Termination Date to have
occurred, terminate the Bank Commitments and reduce the Maximum Facility Amount
to zero, and the Administrative Agent, on behalf of the Managing Agents, may do
any one or more of the following: (i) declare the entire unpaid balance of the
Obligations immediately due and payable, whereupon it shall be due and payable;
(ii) declare the Drawdown Termination Date to have occurred, terminate the Bank
Commitments and reduce the Maximum Facility Amount to zero; (iii) reduce any
claim to judgment pursuant to applicable law; (iv) exercise the rights of offset
or banker’s Lien against the interest of the Borrower in and to every account
and other Property of the Borrower that are in the possession of the Lenders,
the Managing Agents, the Collateral Agent or the

 

83



--------------------------------------------------------------------------------

Administrative Agent to the extent of the full amount of the Obligations (the
Borrower being deemed directly obligated to the Lenders and the Administrative
Agent in the full amount of the Obligations for such purposes); (v) subject to
applicable law foreclose or direct the Collateral Agent to foreclose any or all
Liens or otherwise realize upon any and all of the rights the Administrative
Agent, the Managing Agents or the Lenders may have in and to the Collateral, or
any part thereof; and (vi) exercise any and all other legal or equitable rights
afforded by the Transaction Documents, applicable Governmental Requirements, or
otherwise, including, but not limited to, the right to bring suit or other
proceedings before any Governmental Authority either for specific performance of
any covenant or condition contained in any of the Transaction Documents or in
aid of the exercise of any right granted to the Lenders, the Managing Agents or
the Administrative Agent in any of the Transaction Documents.

(c) Upon the occurrence and continuation of a Default hereunder or under any
Transaction Document, the Administrative Agent, on behalf of the Managing
Agents, may, in addition to any and all other legal or equitable rights afforded
by the Transaction Documents, deliver an Activation Notice under the Collection
Account Control Agreement and/or the Reserve Account Control Agreement.

(d) Notwithstanding anything to the contrary herein, the Obligations of the
Borrower under this Agreement shall be recourse solely to the Mortgage Assets,
and the Borrower shall have no obligation in respect of any deficiencies.

8.3. Paydowns. Immediately upon the occurrence of an Event of Default, and
without any requirement for notice or demand (including, without limitation, any
notice or demand otherwise required under Section 8.1), the Borrower shall
(a) make a payment to the Administrative Agent equal to the Collateral
Deficiency and (b) deliver to the Collateral Agent additional Take-Out
Commitments in an amount equal to unrepaid Advances that have been made against
any Uncovered Mortgage Loans. Take-Out Commitments for Conforming Loans that are
delivered pursuant to clause (b), above, in addition to conforming with all
other criteria of this Agreement, shall also substantially conform to the
interest rates and “terms to maturity” for all Uncovered Mortgage Loans. This is
a special, and not an exclusive, right or remedy, and any demand for performance
under this Section 8.3 shall not waive or affect the Lenders’ or the
Administrative Agent’s rights to enforce any security interest in the
Collateral, collect a deficiency or to pursue damages or any other remedy, as
herein provided or as permitted at law or in equity, until all Obligations have
been fully paid and performed.

8.4. Waivers of Notice, Etc. Except as otherwise provided in this Agreement, the
Borrower and each surety, endorser, guarantor and other party ever liable for
payment of any sum or sums of money that may become due and payable, or the
performance or any undertaking that may be owed, to the Lenders, the Managing
Agents or the Administrative Agent pursuant to this Agreement, the Notes, or the
other Transaction Documents, including the Obligations, jointly and severally
waive demand for payment, presentment, protest, notice of protest and nonpayment
or other notice of default, notice of acceleration and notice of intention to
accelerate, and agree that its or their liability under this Agreement, the
Notes or other Transaction Documents shall not be affected by any renewal or
extension of the time or place of payment or performance hereof, or any
indulgences by the Lenders, the Managing Agents or the Administrative Agent, or
by any release or change in any security for the payment of the

 

84



--------------------------------------------------------------------------------

Obligations, and hereby consent to any and all renewals, extensions,
indulgences, releases or changes, regardless of the number of such renewals,
extensions, indulgences, releases or changes.

ARTICLE IX

THE ADMINISTRATIVE AGENT

9.1. Authorization. Each Lender has appointed the Administrative Agent as its
agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent by the terms
hereof, together with such powers as are reasonably incidental thereto. As to
any matters not expressly provided for by this Agreement (including, without
limitation, enforcement of this Agreement), the Administrative Agent shall not
be required to exercise any discretion or take any action, but shall be required
to act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Majority Banks, and such
instructions shall be binding upon all Lenders; provided, however, that the
Administrative Agent shall not be required to take any action that exposes the
Administrative Agent to personal liability or that is contrary to this Agreement
or applicable law.

9.2. Reliance by Agent. Notwithstanding anything to the contrary in this
Agreement or any other Transaction Document, neither the Administrative Agent
nor any of its directors, officers, agents, representatives, employees,
attorneys-in-fact or Affiliates shall be liable for any action taken or omitted
to be taken by it or them (in their capacity as or on behalf of the
Administrative Agent) under or in connection with this Agreement or the other
Transaction Documents, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, the
Administrative Agent: (a) may treat the payee of the Notes as the holder
thereof; (b) may consult with legal counsel (including counsel for the
Borrower), independent certified public accountants and other experts selected
by it or the Borrower and shall not be liable for any action taken or omitted to
be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (c) makes no warranty or representation to any Lender or
the Managing Agents and shall not be responsible to any Lender or the Managing
Agents for any statements, warranties or representations made in or in
connection with this Agreement or the other Transaction Documents; (d) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of this Agreement on the part of the
Borrower or to inspect the Property (including the books and records) of the
Borrower; (e) shall not be responsible to any Lender or the Managing Agents for
the due execution, legality, validity, enforceability, genuineness, sufficiency
or value of this Agreement or any other instrument or document furnished
pursuant hereto or the enforceability or perfection or priority of any
Collateral; and (f) shall incur no liability under or in respect of this
Agreement or any other Transaction Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telegram, cable or
telex) believed by the Administrative Agent to be genuine and signed or sent by
the proper Person or party.

9.3. Agent and Affiliates. With respect to any Advance made by Calyon New York,
Calyon New York shall have the same rights and powers under this Agreement as
would any

 

85



--------------------------------------------------------------------------------

Lender and may exercise the same as though it were not the Administrative Agent.
Calyon New York and its Affiliates may accept deposits from, lend money to, act
as trustee under indentures of, and generally engage in any kind of business
with, the Borrower, the Managing Agents, any of the Borrower’s Affiliates and
any Person who may do business with or own securities of the Borrower, the
Managing Agents or any such Affiliate, all as if Calyon New York were not the
Administrative Agent and without any duty to account therefor to the Lenders. If
Calyon New York is removed as Administrative Agent, such removal will not affect
Calyon New York’s rights and interests as a Lender.

9.4. Lender Decision. Each Lender (including each Lender that becomes a party
hereto by assignment) acknowledges that it has, independently and without
reliance on the Administrative Agent, any of its Affiliates or any other Lender
and based on such documents and information as it has deemed appropriate, made
its own evaluation and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance on the
Administrative Agent, any of its Affiliates or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own decisions in taking or not taking action under this
Agreement.

9.5. Rights of the Administrative Agent. Each right and remedy expressly
provided by this Agreement as being available to the Administrative Agent shall
be exercised by the Administrative Agent only at the direction of the Majority
Banks or all the Banks where unanimity is required.

9.6. Indemnification of Administrative Agent. Each Bank agrees to indemnify the
Administrative Agent (to the extent not reimbursed by or on behalf of the
Borrower), ratably according to the respective principal amounts held by it (or
if no Advances are then outstanding, each Bank shall indemnify the
Administrative Agent ratably according to the amount of its Bank Commitment),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against the Administrative Agent in any way relating to or arising out of this
Agreement or the other Transaction Documents or any action taken or omitted by
the Administrative Agent under this Agreement or the other Transaction
Documents, provided that no Bank shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct.

9.7. UCC Filings. The Lenders and the Borrower expressly recognize and agree
that the Administrative Agent may be listed as the assignee or secured party of
record on the various UCC filings required to be made hereunder in order to
perfect the security interest in the Collateral granted by the Borrower for the
benefit of the holders of the Obligations and that such listing shall be for
administrative convenience only in creating a record-holder or nominee to take
certain actions hereunder on behalf of the holders of the Obligations.

 

86



--------------------------------------------------------------------------------

ARTICLE X

INDEMNIFICATION

10.1. Indemnities by the Borrower. Without limiting any other rights that any
such Person may have hereunder or under applicable law, the Borrower hereby
agrees to indemnify each of the Lenders, the Related CP Issuer, each Managing
Agent, the MERS agent, the Administrative Agent, any Affected Party, their
respective successors, transferees, participants and assigns and all affiliates,
officers, directors, shareholders, controlling persons, employees and agents of
any of the foregoing (each an “Indemnified Party”), forthwith on demand, from
and against any and all damages, losses, claims, liabilities and related costs
and expenses, including attorneys’ fees and disbursements (all of the foregoing
being collectively referred to as “Indemnified Amounts”) awarded against or
incurred by any of them arising out of or relating to this Agreement or any
Transaction Document or the exercise or performance of any of its or their
powers or duties, in respect of any Mortgage Loan or Take-Out Commitment, or
related in any way to its or their possession of, or dealings with, the
Collateral, excluding, however, Indemnified Amounts to the extent resulting from
gross negligence or willful misconduct on the part of such Indemnified Party.

ARTICLE XI

ADMINISTRATION AND COLLECTION OF MORTGAGE LOANS

11.1. Designation of Servicer. The servicing, administration and collection of
the Mortgage Assets shall be conducted by the Servicer so designated hereunder
from time to time. Until the Administrative Agent gives notice to the Borrower
and the Originators of the designation of a new Servicer, Universal American
Mortgage Company, LLC, is hereby designated as, and hereby agrees to perform the
duties and obligations of, the Servicer pursuant to the terms hereof. The
Administrative Agent may at any time following the occurrence of a Servicer
Default designate as Servicer any Person (including itself) to succeed the
Originators or any successor Servicer, if such Person shall consent and agree to
the terms hereof. The Servicer may, with the prior consent of the Administrative
Agent, subcontract with any other Person for the servicing, administration or
collection of the Mortgage Assets. Any such subcontract shall not affect the
Servicer’s liability for performance of its duties and obligations pursuant to
the terms hereof.

11.2. Duties of Servicer.

(a) The Servicer shall take or cause to be taken all such actions as may be
necessary or advisable to collect each Mortgage Asset from time to time, all in
accordance with applicable laws, rules and regulations, with care and diligence,
and in accordance with the servicing guide issued by the Governmental Authority
applicable to such Mortgage Asset or, in the case of Non-Conforming Loans, the
servicing criteria specified by the Approved Investor that has issued a Take-Out
Commitment with respect thereto. The Borrower and the Administrative Agent
hereby appoint the Servicer, from time to time designated pursuant to
Section 11.1, as agent for themselves and for the Lenders to enforce their
respective rights and interests in the Mortgage Assets and the Collections
thereof. In performing its duties as Servicer,

 

87



--------------------------------------------------------------------------------

the Servicer shall exercise the same care and apply the same policies as it
would exercise and apply if it owned such Mortgage Loans and shall act in the
best interests of the Borrower and the Lenders.

(b) The Servicer shall administer the Collections in accordance with the
procedures described in Section 2.7 and shall service the Collateral in
accordance with Section 6.21 and Section 7.5.

(c) The Servicer shall hold in trust for the Borrower and the Lenders, in
accordance with their respective interests, all books and records (including,
without limitation, computer tapes or disks) that relate to the Mortgage Assets.

(d) The Servicer shall, as soon as practicable following receipt, turn over to
the Borrower or the Originators, as appropriate, any cash collections or other
cash proceeds received with respect to Property not constituting Mortgage
Assets.

(e) The Servicer shall, from time to time at the request of the Administrative
Agent, furnish to the Administrative Agent (promptly after any such request) a
calculation of the amounts set aside for the Lenders pursuant to Section 2.7(c).

(f) The Servicer shall perform the duties and obligations of the Servicer set
forth in the Collateral Agency Agreement and the other Security Instruments.

11.3. Certain Rights of the Administrative Agent. At any time following the
designation of a Servicer other than the Originators pursuant to Section 11.1 or
following an Event of Default:

(a) The Administrative Agent may direct the Obligors that all payments
thereunder be made directly to the Administrative Agent or its designee.

(b) At the Administrative Agent’s request and at the Borrower’s expense, the
Borrower shall notify each Obligor of the Lien on the Mortgage Assets and direct
that payments be made directly to the Administrative Agent or its designee.

(c) At the Administrative Agent’s request and at the Borrower’s expense, the
Borrower and the Servicer shall (i) assemble all of the documents, instruments
and other records (including, without limitation, computer tapes and disks) that
evidence or relate to the Mortgage Assets and Collections and Collateral, or
that are otherwise necessary or desirable to collect the Mortgage Assets, and
shall make the same available to the Administrative Agent at a place selected by
the Administrative Agent or its designee, and (ii) segregate all cash, checks
and other instruments received by it from time to time constituting Collections
in a manner acceptable to the Administrative Agent and, promptly upon receipt,
remit all such cash, checks and instruments, duly endorsed or with duly executed
instruments of transfer, to the Administrative Agent or its designee.

(d) The Borrower authorizes the Administrative Agent to take any and all steps
in the Borrower’s name and on behalf of the Borrower that are necessary or
desirable, in the determination of the Administrative Agent, to collect amounts
due under the Mortgage Assets, including, without limitation, endorsing the
Borrower’s name on checks and other instruments representing Collections and
enforcing the Mortgage Assets and the other Collateral.

 

88



--------------------------------------------------------------------------------

11.4. Rights and Remedies.

(a) If the Servicer fails to perform any of its obligations under this
Agreement, the Administrative Agent may (but shall not be required to) itself
perform, or cause performance of, such obligation; and the Administrative
Agent’s costs and expenses incurred in connection therewith shall be payable by
the Servicer.

(b) The Borrower and the Originators shall perform their respective obligations
under the Mortgage Loans to the same extent as if such Mortgage Loans had not
been sold by the Originators and the exercise by the Administrative Agent on
behalf of the Lenders of their rights under this Agreement shall not release the
Servicer or the Borrower from any of their duties or obligations with respect to
any Mortgage Loans. Neither the Administrative Agent, nor the Lenders shall have
any obligation or liability with respect to any Mortgage Loans, nor shall any of
them be obligated to perform the obligations of the Borrower thereunder.

(c) In the event of any conflict between the provisions of this Article XI of
this Agreement and Article VI of the Repurchase Agreement, the provisions of
this Agreement shall control.

11.5. Indemnities by the Servicer. Without limiting any other rights that the
Administrative Agent, the MERS Agent, any Lender or Managing Agent or any of
their respective Affiliates (each, a “Special Indemnified Party”) may have
hereunder or under applicable law, and in consideration of its appointment as
Servicer, the Servicer hereby agrees to indemnify each Special Indemnified Party
from and against any and all claims, losses and liabilities (including
attorneys’ fees) (all of the foregoing being collectively referred to as
“Special Indemnified Amounts”) arising out of or resulting from any of the
following (excluding, however, (x) Special Indemnified Amounts to the extent
resulting from gross negligence or willful misconduct on the part of such
Special Indemnified Party, (y) recourse for Mortgage Assets that are not
collected, not paid or uncollectible on account of the insolvency, bankruptcy or
financial inability to pay of the applicable Obligor or (z) any income taxes or
any other tax or fee measured by income incurred by such Special Indemnified
Party arising out of or as a result of this Agreement or the Borrowings
hereunder):

(a) any representation or warranty or statement made or deemed made by the
Servicer under or in connection with this Agreement that shall have been
incorrect in any respect when made;

(b) the failure by the Servicer to comply in any material respect with any
applicable law, rule or regulation with respect to any Mortgage Asset or the
failure of any Mortgage Loan to conform to any such applicable law, rule or
regulation;

(c) the failure to have filed, or any delay in filing, financing statements,
Mortgages or assignments of Mortgages under the applicable laws of any
applicable jurisdiction with respect to any Mortgage Assets and the other
Collateral and Collections in respect thereof, whether at the time of any
purchase under the Repurchase Agreement or at any subsequent time;

 

89



--------------------------------------------------------------------------------

(d) any failure of the Servicer to perform its duties or obligations in
accordance with the provisions of this Agreement;

(e) the commingling of Collections at any time by the Servicer with other funds;

(f) any action or omission by the Servicer reducing or impairing the rights of
the Administrative Agent or the Lenders with respect to any Mortgage Asset or
the value of any Mortgage Asset;

(g) any Servicer Fees or other costs and expenses payable to any replacement
Servicer, to the extent in excess of the Servicer Fees payable to the Servicer
hereunder; or

(h) any claim brought by any Person other than a Special Indemnified Party
arising from any activity by the Servicer or its Affiliates in servicing,
administering or collecting any Mortgage Asset.

ARTICLE XII

THE MANAGING AGENTS

12.1. Authorization. Each Lender hereby appoints and authorizes the related
Managing Agent to take such action as agent on its behalf and to exercise such
powers under this Agreement as are delegated to such Managing Agent by the terms
hereof, together with such powers as are reasonably incidental thereto. As to
any matters not expressly provided for by this Agreement (including, without
limitation, enforcement of this Agreement), each Managing Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of its Majority Group Banks, and
such instructions shall be binding upon all Lenders in its Group; provided,
however, that such Managing Agent shall not be required to take any action which
exposes such Managing Agent to personal liability or which is contrary to this
Agreement or applicable law.

12.2. Reliance by Agent. Notwithstanding anything to the contrary in this
Agreement or any other Transaction Document, none of the Managing Agents nor any
of their respective directors, officers, agents, representatives, employees,
attorneys-in-fact or Affiliates shall be liable for any action taken or omitted
to be taken by it or them (in their capacity as or on behalf of such Managing
Agent) under or in connection with this Agreement or the other Transaction
Documents, except for its or their own gross negligence or willful misconduct.
Without limitation of the generality of the foregoing, each Managing Agent: (a)
may treat the payee of the Notes as the holder thereof; (b) may consult with
legal counsel (including counsel for the Borrower), independent certified public
accountants and other experts selected by it or any such party and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representation to any Lender or to the other Managing Agents and
shall not be responsible to any Lender or to the other Managing Agents for any
statements, warranties or representations made in or in connection with this
Agreement or the other Transaction Documents; (d) shall not have

 

90



--------------------------------------------------------------------------------

any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement on the part of the
Borrower or to inspect the property (including the books and records) of the
Borrower; (e) shall not be responsible to any Lender or to the other Managing
Agents for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto or the enforceability or perfection or priority of any
Collateral; and (f) shall incur no liability under or in respect of this
Agreement or any other Transaction Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telegram, cable or
telex) believed by such Managing Agent to be genuine and signed or sent by the
proper Person or party.

12.3. Agent and Affiliates. With respect to any Advance made by a Managing Agent
in its capacity as a Lender, such Managing Agent shall have the same rights and
powers under this Agreement as would any Lender and may exercise the same as
though it were not a Managing Agent. The Managing Agents and their respective
Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, and generally engage in any kind of business with, the Borrower,
any of the Borrower’s respective Affiliates and any Person who may do business
with the Borrower or any such Affiliates or own the Borrower’s securities or
those of any such Affiliate, all as if no such Managing Agent were a Managing
Agent and without any duty to account therefor to the Lenders. If any Managing
Agent is removed as a Managing Agent, such removal will not affect the rights
and interests of such Managing Agent as a Lender.

12.4. Notices. Each Managing Agent shall give each Lender in its Group prompt
notice of each written notice received by it from the Borrower pursuant to the
terms of this Agreement.

12.5. Lender Decision. Each Lender (including each Lender that becomes a party
hereto by assignment) acknowledges that it has, independently and without
reliance on any Managing Agent, any Managing Agent’s Affiliates or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own evaluation and decision to enter into this Agreement. Each Lender
also acknowledges that it will, independently and without reliance on any
Managing Agent, any Managing Agent’s Affiliates or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own decisions in taking or not taking action under this
Agreement.

ARTICLE XIII

THE MERS AGENT

13.1. Authorization. Each Lender has appointed the MERS Agent as its agent to
take such action as agent on its behalf and to exercise such powers under the
Electronic Tracking Agreement as are delegated to the MERS Agent by the terms
thereof, together with such powers as are reasonably incidental thereto. As to
any matters not expressly provided for by the Electronic Tracking Agreement
(including, without limitation, enforcement of the Electronic Tracking
Agreement), the MERS Agent shall not be required to exercise any discretion or
take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
instructions of the Majority Banks, and such instructions shall be binding upon
all Lenders; provided, however, that the MERS Agent shall not be required to
take any action that exposes the MERS Agent to personal liability or that is
contrary to the Electronic Tracking Agreement or applicable law.

 

91



--------------------------------------------------------------------------------

13.2. Reliance by Agent. Notwithstanding anything to the contrary in the
Electronic Tracking Agreement, neither the MERS Agent nor any of its directors,
officers, agents, representatives, employees, attorneys-in-fact or Affiliates
shall be liable for any action taken or omitted to be taken by it or them (in
their capacity as or on behalf of the MERS Agent) under or in connection with
the Electronic Tracking Agreement, except for its or their own gross negligence
or willful misconduct. Without limitation of the generality of the foregoing,
the MERS Agent: (a) may consult with legal counsel (including counsel for the
Borrower), independent certified public accountants and other experts selected
by it or the Borrower and shall not be liable for any action taken or omitted to
be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (b) makes no warranty or representation to any Lender or
the Managing Agent and shall not be responsible to any Lender or the Managing
Agent for any statements, warranties or representations made in or in connection
with the Electronic Tracking Agreement; (c) shall not have any duty to ascertain
or to inquire as to the performance or observance of any of the terms, covenants
or conditions of the Electronic Tracking Agreement on the part of the parties
thereto or to inspect the Property (including the books and records) of the
Borrower; (d) shall not be responsible to any Lender or the Managing Agent for
the due execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Electronic Tracking Agreement or any other instrument or
document furnished pursuant thereto; and (e) shall incur no liability under or
in respect of the Electronic Tracking Agreement by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telegram,
cable or telex) believed by the MERS Agent to be genuine and signed or sent by
the proper Person or party.

13.3. Agent and Affiliates. With respect to any Advance made by JPMorgan Chase
in its capacity as a Lender, JPMorgan Chase shall have the same rights and
powers under this Agreement as would any Lender and may exercise the same as
though it were not the MERS Agent. JPMorgan Chase and its Affiliates may accept
deposits from, lend money to, act as trustee under indentures of, and generally
engage in any kind of business with, the Borrower, the Managing Agents, any of
the Borrower’s Affiliates and any Person who may do business with or own
securities of the Borrower, the Managing Agents or any such Affiliate, all as if
JPMorgan Chase were not the MERS Agent and without any duty to account therefor
to the Lenders. If JPMorgan Chase is removed as MERS Agent, such removal will
not affect JPMorgan Chase’s rights and interests as a Lender.

13.4. Rights of the MERS Agent. Each right and remedy expressly provided by the
Electronic Tracking Agreement as being available to the MERS Agent shall be
exercised by the MERS Agent only at the direction of the Majority Banks, or all
the Banks where unanimity is required.

13.5. Indemnification of MERS Agent. Each Bank agrees to indemnify the MERS
Agent (to the extent not reimbursed by or on behalf of the Borrower), ratably
according to the respective principal amounts held by it (or if no Advances are
then outstanding, each Bank shall indemnify the MERS Agent ratably according to
the amount of its Bank Commitment), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits,

 

92



--------------------------------------------------------------------------------

costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against the MERS Agent in any way relating
to or arising out of the Electronic Tracking Agreement or any action taken or
omitted by the MERS Agent under the Electronic Tracking Agreement, provided that
no Bank shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the MERS Agent’s gross negligence or willful
misconduct.

ARTICLE XIV

MISCELLANEOUS

14.1. Notices. Any notice or request required or permitted to be given under or
in connection with this Agreement, the Notes or the other Transaction Documents
(except as may otherwise be expressly required therein) shall be in writing and
shall be mailed by first class or express mail, postage prepaid, or sent by
telex, telegram, telecopy or other similar form of rapid transmission, confirmed
by mailing (by first class or express mail, postage prepaid) written
confirmation at substantially the same time as such rapid transmission, or
personally delivered to an officer of the receiving party. With the exception of
certain administrative and collateral reports that may be directed to specific
departments of the Administrative Agent, all such communications shall be
mailed, sent or delivered to the parties hereto at their respective addresses as
follows:

 

The Borrower:

   UAMC CAPITAL, LLC    700 N.W. 107th Avenue    Miami, Florida 33172   
Facsimile: (305) 229-6657    Attention: Janice Munoz, Vice President & Treasurer
   With a copy to:    LENNAR CORPORATION    700 N.W. 107th Avenue    Miami,
Florida 33172    Facsimile: (305) 229-6650    Attention: Mark Sustana, General
Counsel

Issuers:

   ATLANTIC ASSET SECURITIZATION LLC    c/o Lord Securities Corporation    45
Broadway, 19th Floor    New York, New York 10006    Attention: Dwight Jenkins,
Vice President    With a copy to the Administrative Agent (except in the case   
of notice from the Administrative Agent).    LA FAYETTE ASSET SECURITIZATION LLC
   c/o Calyon New York Branch    1301 Avenue of the Americas

 

93



--------------------------------------------------------------------------------

  New York, New York 10019   Facsimile: (212) 459-3258   Attention: Conduit
Securitization   With a copy to the Administrative Agent (except in the case of
notice from the Administrative Agent).   GRESHAM RECEIVABLES (NO. 6) LIMITED  
26 New Street   St. Helier   Jersey JE2 3RA   Fax number: + 44 (0) 1534 814815  
Attention: Miranda Landsdowne   JUPITER SECURITIZATION COMPANY LLC   c/o
JPMorgan Chase Bank, N.A.   Asset-Backed Finance Division   1 JPMorgan Chase
Plaza   Chicago, Illinois 60670   Facsimile: (312) 732-1844

Banks:

  CALYON NEW YORK BRANCH   Calyon Building   1301 Avenue of the Americas   New
York, New York 10019   Facsimile: (212) 459-3258   Attention: Conduit
Securitization   LLOYDS TSB BANK PLC   10 Gresham Street   London, England  
EC2V 7AE   Facsimile: 011 44 207 158 3247   Attention: Directors -
Securitisation   With copy to:   LLOYDS TSB BANK PLC   1251 Avenue of the
Americas   39th Floor   New York, New York 10017   Telephone No.: (212) 930-5000
  Facsimile: (212) 930-5098   Attention: Michelle White   JPMORGAN CHASE BANK,
N.A.   c/o JPMorgan Chase Bank, N.A.

 

94



--------------------------------------------------------------------------------

   Asset-Backed Finance Division    1 JPMorgan Chase Plaza    Chicago, Illinois
60670    Telephone No.: (312) 732-2722    Facsimile: (312) 732-1844

Administrative

   CALYON NEW YORK BRANCH,

Agent:

   Calyon Building    1301 Avenue of the Americas    New York, New York 10019   
Telephone No.: (212) 261-7810    Telex No.: 62410    (Answerback: CRED A 62410
UW)    Facsimile: (212) 459-3258    Attention: Conduit Securitization

Managing Agents:

   CALYON NEW YORK BRANCH,    Calyon Building    1301 Avenue of the Americas   
New York, New York 10019    Telephone No.: (212) 261-7810    Telex No.: 62410   
(Answerback: CRED A 62410 UW)    Facsimile: (212) 459-3258    Attention: Conduit
Securitization    LLOYDS TSB BANK PLC    10 Gresham Street    London, England   
EC2V 7AE    Facsimile: 011 44 207 158 3247    Attention: Directors -
Securitization    With copy to:    LLOYDS TSB BANK PLC    1251 Avenue of the
Americas    39th Floor    New York, New York 10017    Telephone No.: (212)
930-5000    Facsimile: (212) 930-5098    Attention: Michelle White    JPMORGAN
CHASE BANK, N.A.    c/o JPMorgan Chase Bank, N.A.    Asset-Backed Finance
Division

 

95



--------------------------------------------------------------------------------

   1 JPMorgan Chase Plaza    Chicago, Illinois 60670    Facsimile: (312)
732-1844    Telephone No. (312) 732-2722

Originators:

   UNIVERSAL AMERICAN MORTGAGE COMPANY, LLC    700 N.W. 107th Avenue    Miami,
Florida 33172    Facsimile: (305) 229-6657    Attention: Janice Munoz, Vice
President & Treasurer    With a copy to:    LENNAR CORPORATION    700 N.W. 107th
Avenue    Miami, Florida 33172    Facsimile: (305) 229-6650    Attention: Mark
Sustana, General Counsel    UNIVERSAL AMERICAN MORTGAGE COMPANY OF CALIFORNIA   
700 N.W. 107th Avenue    Miami, Florida 33172    Facsimile: (305) 229-6657   
Attention: Janice Munoz, Vice President & Treasurer    With a copy to:    LENNAR
CORPORATION    700 N.W. 107th Avenue    Miami, Florida 33172    Facsimile: (305)
229-6650    Attention: Mark Sustana, General Counsel

Servicer:

   UNIVERSAL AMERICAN MORTGAGE COMPANY, LLC    700 N.W. 107th Avenue    Miami,
Florida 33172    Facsimile: (305) 229-6657    Attention: Janice Munoz, Vice
President & Treasurer    With a copy to:    LENNAR CORPORATION    700 N.W. 107th
Avenue    Miami, Florida 33172    Facsimile: (305) 229-6650    Attention: Mark
Sustana, General Counsel

 

96



--------------------------------------------------------------------------------

or at such other addresses or to such officer’s, individual’s or department’s
attention as any party may have furnished the other parties in writing. Any
communication so addressed and mailed shall be deemed to be given when so
mailed, except that notices and requests given pursuant to Sections 2.3 and
3.3(e). Borrowing Requests and communications related thereto shall not be
effective until actually received by the Collateral Agent, the Administrative
Agent, the Issuers or the Borrower, as the case may be; and any notice so sent
by rapid transmission shall be deemed to be given when receipt of such
transmission is acknowledged, and any communication so delivered in person shall
be deemed to be given when receipted for by, or actually received by, an
authorized officer of the Borrower, the Collateral Agent, or the Administrative
Agent.

14.2. Amendments, Etc. No amendment or waiver of any provision of this Agreement
or consent to any departure by the Borrower therefrom shall be effective unless
in a writing signed by the Majority Banks, the Administrative Agent (as agent
for the Issuers) and the Administrative Agent (and, in the case of any
amendment, also signed by the Borrower), and then such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. Notwithstanding the foregoing, unless an amendment,
waiver or consent shall be made in writing and signed by each of the Banks, the
Managing Agents, and the Administrative Agent, and each of the Rating Agencies
shall confirm that any amendment will not result in a downgrade or withdrawal of
the ratings assigned to any Commercial Paper Notes, no amendment, waiver or
consent shall do any of the following:

(a) amend the definitions of Eligible Mortgage Loan, Collateral Value, Advance
Rate or Majority Banks or

(b) amend, modify or waive any provision of this Agreement in any way that
would:

(i) reduce the amount of principal or interest that is payable on account of any
Advance or delay any scheduled date for payment thereof or

(ii) impair any rights expressly granted to an assignee or participant under
this Agreement or

(iii) reduce the fees payable by the Borrower to the Managing Agents, to the
Administrative Agent, or to the Lenders or

(iv) delay the dates on which such fees are payable or

(c) amend or waive the Event of Default set forth in Sections 8.1(f), (g) or (h)
relating to the bankruptcy of the Performance Guarantor, the Originators or the
Borrower or

(d) amend or waive the Event of Default set forth in Sections 8.1(i), (j) or (v)
or

(e) amend the definition of Advance Rates or

 

97



--------------------------------------------------------------------------------

(f) amend clause (a) of the definition of Drawdown Termination Date or

(g) amend Section 14.9(e) or

(h) release all or substantially all of the Collateral other than as
contemplated by the Transaction Documents or

(i) amend this Section 14.2;

and provided, further, that no amendment, waiver or consent shall, unless in
writing and signed by the Servicer in addition to the other parties required
above to take such action, affect the rights or duties of the Servicer under
this Agreement. No failure on the part of the Lenders, the Managing Agents, or
the Administrative Agent to exercise, and no delay in exercising, any right
thereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right.

14.3. Invalidity. In the event that any one or more of the provisions contained
in the Notes, this Agreement or any other Transaction Document shall, for any
reason, be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of such document.

14.4. Restrictions on Informal Amendments. No course of dealing or waiver on the
part of the Administrative Agent, the Managing Agents, the Collateral Agent, any
Lender or any Affected Party, or any of their officers, employees, consultants
or agents, or any failure or delay by any such Person with respect to exercising
any right, power or privilege under the Notes, this Agreement or any other
Transaction Document shall operate as an amendment to the express written terms
of the Notes, this Agreement or any other Transaction Document or shall act as a
waiver of any right, power or privilege of any such Person.

14.5. Cumulative Rights. The rights, powers, privileges and remedies of each of
the Lenders, the Collateral Agent, the Managing Agents, and the Administrative
Agent under the Notes, this Agreement, and any other Transaction Document shall
be cumulative, and the exercise or partial exercise of any such right, power,
privilege or remedy shall not preclude the exercise of any other right or
remedy.

14.6. Construction; Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF, OTHER THAN SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL APPLY HERETO).

14.7. Interest. Any provisions herein, in the Notes, or in any other Transaction
Document, or any other document executed or delivered in connection herewith, or
in any other agreement or commitment, whether written or oral, expressed or
implied, to the contrary notwithstanding, the Lenders shall in no event be
entitled to receive or collect, nor shall or may amounts received hereunder be
credited, so that the Lenders shall be paid, as interest, a sum greater than the
maximum amount permitted by applicable law to be charged to the Person primarily
obligated to pay such Note at the time in question. If any construction of this

 

98



--------------------------------------------------------------------------------

Agreement, any Note or any other Transaction Document, or any and all other
papers, agreements or commitments indicate a different right given to a Lender
to ask for, demand or receive any larger sum as interest, such is a mistake in
calculation or wording that this clause shall override and control, it being the
intention of the parties that this Agreement, each Note, and all other
Transaction Documents or other documents executed or delivered in connection
herewith shall in all things comply with applicable law and proper adjustments
shall automatically be made accordingly. In the event that any of the Lenders
shall ever receive, collect or apply as interest, any sum in excess of the
maximum nonusurious rate permitted by applicable law (the “Maximum Rate”), if
any, such excess amount shall be applied to the reduction of the unpaid
principal balance of the Note held by such Lender, and if such Note is paid in
full, any remaining excess shall be paid to the Borrower. In determining whether
or not the interest paid or payable, under any specific contingency, exceeds the
Maximum Rate, if any, the Borrower and each of the Lenders shall, to the maximum
extent permitted under applicable law: (a) characterize any nonprincipal payment
as an expense or fee rather than as interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) “spread” the total amount of interest
throughout the entire term of the respective Note; provided that if any Note is
paid and performed in full prior to the end of the full contemplated term
hereof, and if the interest received for the actual period of existence thereof
exceeds the Maximum Rate, if any, the respective Lender shall refund to the
Borrower the amount of such excess, or credit the amount of such excess against
the aggregate unpaid principal balance of all Advances made by such Lender
hereunder at the time in question.

14.8. Right of Offset. The Borrower hereby grants to each of the Lenders and the
Administrative Agent and to any assignee or participant a right of offset, to
secure the repayment of the Obligations, upon any and all monies, securities or
other Property of the Borrower, and the proceeds therefrom now or hereafter held
or received by or in transit to such Person, from or for the account of the
Borrower, whether for safekeeping, custody, pledge, transmission, collection or
otherwise, and also upon any and all deposits (general or special, time or
demand, provisional or final) and credits of the Borrower, and any and all
claims of the Borrower against such Person at any time existing, in accordance
with the following sentence. Upon the occurrence of any Event of Default, such
Person is hereby authorized at any time and from time to time, without notice to
the Borrower, to offset, appropriate, and apply any and all items hereinabove
referred to against the Obligations. Notwithstanding anything in this
Section 13.8 or elsewhere in this Agreement to the contrary, the Administrative
Agent and the Lenders and any assignee or participant shall not have any right
to offset, appropriate or apply any accounts of the Borrower that consist of
escrowed funds (except and to the extent of any beneficial interest of the
Borrower in such escrowed funds) that have been so identified by the Borrower in
writing at the time of deposit thereof.

14.9. Successors and Assigns.

(a) This Agreement and the Lenders’ rights and obligations herein (including
ownership of each Advance) shall be assignable by the Lenders and their
successors and assigns to any Eligible Assignee. Each assignor of an Advance or
any interest therein shall notify the Administrative Agent and the Borrower of
any such assignment.

 

99



--------------------------------------------------------------------------------

(b) Each Bank may assign to any Eligible Assignee or to any other Bank all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Bank Commitment and any Advances or
interests therein owned by it), provided however, that:

(i) each such assignment shall be of a constant, and not a varying, percentage
of all rights and obligations under this Agreement,

(ii) the amount being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Acceptance Agreement with respect to such
assignment) shall in no event be less than the lesser of (x) $20,000,000 and
(y) all of the assigning Bank’s Bank Commitment,

(iii) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance Agreement, together with a processing and recordation
fee of $2,500, and

(iv) concurrently with such assignment, such assignor Bank shall assign to such
assignee Bank an equal percentage of its rights and obligations under the
related Liquidity Agreement.

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Assignment and Acceptance Agreement, (x) the
assignee thereunder shall be a party to this Agreement and, to the extent that
rights and obligations hereunder or under this Agreement have been assigned to
it pursuant to such Assignment and Acceptance Agreement, have the rights and
obligations of a Bank hereunder and thereunder and (y) the assigning Bank shall,
to the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment and Acceptance Agreement, relinquish such rights and
be released from such obligations under this Agreement (and, in the case of an
Assignment and Acceptance Agreement covering all or the remaining portion of an
assigning Bank’s rights and obligations under this Agreement, such Bank shall
cease to be a party thereto).

(c) The Administrative Agent shall maintain at its address referred to in
Section 13.1 a copy of each Assignment and Acceptance Agreement delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Banks and the Bank Commitment of, and aggregate outstanding principal of
Advances or interests therein owned by, each Bank from time to time (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Servicer, the Managing
Agents, the Administrative Agent and the Banks may treat each person whose name
is recorded in the Register as a Bank under this Agreement for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower,
the Servicer, the Managing Agents, the Administrative Agent or any Bank at any
time and from time to time upon prior notice.

(d) Each Bank may sell participations, to one or more banks or other entities
that are Eligible Assignees, in or to all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Bank Commitment and the Advances or interests therein owned by
it); provided, however, that:

 

100



--------------------------------------------------------------------------------

(i) such Bank’s obligations under this Agreement (including, without limitation,
its Bank Commitment to the Borrower thereunder) shall remain unchanged,

(ii) such Bank shall remain solely responsible to the other parties to this
Agreement for the performance of such obligations, and

(iii) concurrently with such participation, the selling Bank shall sell to such
bank or other entity a participation in an equal percentage of its rights and
obligations under the related Liquidity Agreement.

The Administrative Agent, the other Banks, the Managing Agents, the Servicer and
the Borrower shall have the right to continue to deal solely and directly with
such Bank in connection with such Bank’s rights and obligations under this
Agreement.

(e) The Borrower may not assign its rights or obligations hereunder or any
interest herein without the prior written consent of the Administrative Agent,
each Managing Agent, and each Lender.

(f) The parties hereto acknowledge that each of the Issuers hereby grants to the
related Managing Agent, as a Program Agent as defined in Section 6.9 of the
Collateral Agency Agreement, for the benefit of holders of its Commercial Paper
Notes, its liquidity banks, and certain other related creditors, a security
interest in its right, title and interest in and to the Advances, the
Transaction Documents and the Collateral. Each reference herein or in any of the
other Transaction Documents to the Liens in the Collateral granted to the
Issuers under the Transaction Documents shall be deemed to include a reference
to such security interest of the related Program Agent.

14.10. Survival of Termination. The provisions of Article X and Sections 2.12,
11.4, 13.5, 14.14, 14.15 and 14.20 shall survive any termination of this
Agreement.

14.11. Exhibits. The exhibits attached to this Agreement are incorporated herein
and shall be considered a part of this Agreement for the purposes stated herein,
except that in the event of any conflict between any of the provisions of such
exhibits and the provisions of this Agreement, the provisions of this Agreement
shall prevail.

14.12. Titles of Articles, Sections and Subsections. All titles or headings to
articles, sections, subsections or other divisions of this Agreement or the
exhibits hereto are only for the convenience of the parties and shall not be
construed to have any effect or meaning with respect to the other content of
such articles, sections, subsections or other divisions, such other content
being controlling as to the agreement between the parties hereto.

14.13. Counterparts. This Agreement may be executed in two or more counterparts,
and it shall not be necessary that the signatures of each of the parties hereto
be contained on any one counterpart hereof; each counterpart shall be deemed an
original, but all counterparts together shall constitute one and the same
instrument.

 

101



--------------------------------------------------------------------------------

14.14. No Proceedings. The Borrower, the Servicer, the Administrative Agent and
each Bank hereby agrees that it will not institute against the Issuers, or join
any other Person in instituting against the Issuers, any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding, or other
proceeding under any federal or state bankruptcy or similar law so long as any
Commercial Paper Notes issued by any of the Issuers or in the case of Gresham,
the Related CP Issuer shall be outstanding or there shall not have elapsed one
year plus one day since the last day on which any such Commercial Paper Notes
shall have been outstanding. The foregoing shall not limit the rights of the
Borrower, the Servicer, any Managing Agent, the Administrative Agent or any Bank
to file any claim in or otherwise take any action with respect to any insolvency
proceeding that was instituted by any other Person.

14.15. Confidentiality. The Borrower and the Servicer each hereby agrees that it
will maintain and cause its respective employees to maintain the confidentiality
of this Agreement, and the other Transaction Documents (and all drafts thereof),
and each Lender, each Managing Agent, and the Administrative Agent agrees that
it will maintain and cause its respective employees to maintain the
confidentiality of the Collateral and all other non-public information with
respect to the Borrower and the Servicer, and their respective businesses
obtained by such party in connection with the structuring, negotiating and
execution of the transactions contemplated herein, in each case except (a) as
may be required or appropriate in communications with its respective independent
certified public accountants, legal advisors, or with independent financial
rating agencies, (b) as may be required or appropriate in any report, statement
or testimony submitted to any municipal, state or Federal regulatory body having
or claiming to have jurisdiction over it, (c) as may be required or appropriate
in response to any summons or subpoena or in connection with any litigation,
(d) as may be required by or in order to comply with any law, order, regulation
or ruling, (e) as may be required or appropriate in connection with disclosures
to any and all persons, without limitation of any kind, of information relating
in the tax treatment and tax structure of the transaction and all materials of
any kind (including opinions and other tax analyses) that are provided to the
Borrower or any of the Originators relating to such tax treatment and tax
structure, (f) in the case of any Bank, any Issuer, each Managing Agent, or the
Administrative Agent, to any Liquidity Bank or provider of credit support to any
of the Issuers or in the case of Gresham, the Related CP Issuer, any Managing
Agent, any dealer or placement Administrative Agent for any of the Issuers’ or
in the case of Gresham, the Related CP Issuer commercial paper, and any actual
or potential assignee of, or participant in, any of the rights or obligations of
such Lender, or (g) in the case of any Issuer, any Managing Agent or the
Administrative Agent, to any Person whom any dealer or placement Administrative
Agent for any of the Issuers or in the case of Gresham, the related CP Issuer,
shall have identified as an actual or potential investor in Commercial Paper
Notes; provided that any proposed recipient under clause (f) or (g) shall, as a
condition to the receipt of any such information, agree to maintain the
confidentiality thereof.

14.16. No Recourse Against Directors, Officers, Etc. The Obligations are solely
the entity obligations of the Borrower. No recourse for the Obligations shall be
had hereunder against any director, officer, employee (in its capacity as such,
and not as Servicer), trustee, Administrative Agent or any Person owning,
directly or indirectly, any legal or beneficial interest in the Borrower (in its
capacity as such owner, and not as Servicer, Performance Guarantor or otherwise
as a party to any Transaction Document). This Section 13.16 shall not, however,
(a) constitute a waiver, release or impairment of the Obligations, or (b) affect
the

 

102



--------------------------------------------------------------------------------

validity or enforceability of the Performance Guaranty or any other Transaction
Document to which the Originators, the Servicer, the Performance Guarantor or
any of their Affiliates may be a party.

14.17. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY EXPRESSLY WAIVES
ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND
ANY RIGHTS UNDER THIS AGREEMENT, THE NOTES, ANY OTHER TRANSACTION DOCUMENT OR
UNDER ANY AMENDMENT, INSTRUMENT OR DOCUMENT DELIVERED OR THAT MAY IN THE FUTURE
BE DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY BANKING OR OTHER
RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT, THE NOTES OR ANY OTHER
TRANSACTION DOCUMENT AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.

14.18. Consent to Jurisdiction; Waiver of Immunities. EACH PARTY HERETO HEREBY
ACKNOWLEDGES AND AGREES THAT:

(a) IT IRREVOCABLY (i) SUBMITS TO THE JURISDICTION, FIRST, OF ANY UNITED STATES
FEDERAL COURT, AND, SECOND, IF FEDERAL JURISDICTION IS NOT AVAILABLE, OF ANY NEW
YORK STATE COURT, IN EITHER CASE SITTING IN NEW YORK CITY, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, (ii) AGREES THAT ALL
CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED ONLY
IN SUCH NEW YORK STATE OR FEDERAL COURT AND NOT IN ANY OTHER COURT, AND
(iii) WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN
INCONVENIENT FORUM TO MAINTENANCE OF SUCH ACTION OR PROCEEDING.

(b) TO THE EXTENT THAT IT HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM THE
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID TO EXECUTION, EXECUTION
OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, IT HEREBY IRREVOCABLY
WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER OR IN CONNECTION WITH
THIS AGREEMENT.

14.19. Costs, Expenses and Taxes. In addition to its obligations under Articles
II and X, the Borrower agrees to pay on demand:

(a)(i) all costs and expenses incurred by the Administrative Agent, the Managing
Agents and the Lenders, in connection with the negotiation, preparation,
execution and delivery or the administration (including periodic auditing) of
this Agreement, the Notes, the other Transaction Documents, and, to the extent
related to this Agreement, the Program Documents (including any amendments or
modifications of or supplements to the Program Documents entered into in
connection herewith), and any amendments, consents or waivers executed in
connection therewith, including, without limitation, (A) the fees and expenses
of

 

103



--------------------------------------------------------------------------------

counsel to any of such Persons incurred in connection with any of the foregoing
or in advising such Persons as to their respective rights and remedies under any
of the Transaction Documents or (to the extent related to this Agreement) the
Program Documents, and (B) all out-of-pocket expenses (including fees and
expenses of independent accountants) incurred in connection with any review of
the books and records of the Borrower or the Servicer either prior to the
execution and delivery hereof or pursuant to Section 6.8, provided that any such
review pursuant to Section 6.8(a) shall be limited to once each calendar year
unless a Default or an Event of Default has occurred or is continuing, and (ii)
all costs and expenses incurred by the Administrative Agent, the Managing Agents
and the Lenders, in connection with the enforcement of, or any actual or claimed
breach of, this Agreement, the Notes, the other Transaction Documents and, to
the extent related to this Agreement, the Program Documents (including any
amendments or modifications of or supplements to the Program Documents entered
into in connection herewith), including, without limitation, the fees and
expenses of counsel to any of such Persons incurred in connection therewith
including without limitation, with respect to each Issuer or in the case of
Gresham, the Related CP Issuer, the cost of rating the Commercial Paper Notes by
the Rating Agencies and the reasonable fees and out-of-pocket expenses of
counsel to each Issuer; and

(b) all stamp and other taxes and fees payable or determined to be payable in
connection with the execution, delivery, filing and recording of this Agreement,
the Notes, the other Transaction Documents or (to the extent related to this
Agreement) the Program Documents, and agrees to indemnify each Indemnified Party
against any liabilities with respect to or resulting from any delay in paying or
omission to pay such taxes and fees.

14.20. Entire Agreement. THE NOTES, THIS AGREEMENT, AND THE OTHER TRANSACTION
DOCUMENTS EXECUTED AND DELIVERED AS OF EVEN DATE HEREWITH REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES HERETO AND THERETO ANY MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES. TO THE EXTENT THAT ANY
PROVISIONS OF THE TRANSACTION DOCUMENTS ARE INCONSISTENT WITH THE TERMS OF THIS
AGREEMENT, THIS AGREEMENT SHALL CONTROL.

14.21. Excess Funds. An Issuer shall not be obligated to pay any amount pursuant
to this Agreement unless such Issuer has excess cash flow from operations or has
received funds with respect to such obligation which may be used to make such
payment and which funds or excess cash flow are not required to repay when due
its Commercial Paper Note or other short term funding backing its Commercial
Paper Notes, or in the case of Gresham, those of its Related CP Issuer. Any
amount which such Issuer does not pay pursuant to the operation of the preceding
sentence shall not constitute a claim, as defined in Section 101(5) of the
United States Bankruptcy Code, against such Issuer for any such insufficiency
unless and until such Issuer does have excess cash flow or excess funds.

 

104



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:   UAMC CAPITAL, LLC   By:  

/s/ Robert S. Greaton

  Name:   Robert S. Greaton   Title:   Vice President SERVICER:   UNIVERSAL
AMERICAN MORTGAGE COMPANY, LLC   By:  

/s/ Robert S. Greaton

  Name:   Robert S. Greaton   Title:   Vice President ISSUER:   ATLANTIC ASSET
SECURITIZATION LLC   By:   Calyon New York Branch,     as Attorney-in-Fact   By:
 

/s/ Anthony Brown

  Name:   Anthony Brown   Title:   Vice President   By:  

/s/ Kostantina Kourmpetis

  Name:   Kostantina Kourmpetis   Title:   Managing Director   LA FAYETTE ASSET
SECURITIZATION LLC   By:   Calyon New York Branch,     as Attorney-in-Fact   By:
 

/s/ Anthony Brown

  Name:   Anthony Brown   Title:   Vice President   By:  

/s/ Kostantina Kourmpetis

  Name:   Kostantina Kourmpetis   Title:   Managing Director



--------------------------------------------------------------------------------

  GRESHAM RECEIVABLES (NO. 6) LIMITED   By:  

/s/ S.M. Hollywood

  Name:   S.M. Hollywood   Title:   Director   JUPITER SECURITIZATION COMPANY
LLC   By:  

/s/ John K. Svolos

  Name:   John K. Svolos   Title:   Vice President

BANK, ADMINISTRATIVE AGENT AND MANAGING AGENT:

  CALYON NEW YORK BRANCH   By:  

/s/ Anthony Brown

  Name:   Anthony Brown   Title:   Vice President   By:  

/s/ Kostantina Kourmpetis

  Name:   Kostantina Kourmpetis   Title:   Managing Director

BANK AND MANAGING AGENT:

  JPMORGAN CHASE BANK, N.A.   By:  

/s/ John K. Svolos

  Name:   John K. Svolos   Title:   Vice President   LLOYDS TSB BANK PLC   By:  

/s/ James Hart

  Name:   James Hart   Title:   Assistant Director